 



EXHIBIT 10.2
LOAN AGREEMENT
[LIBOR]
BETWEEN
PCAA SP, LLC, A DELAWARE LIMITED LIABILITY COMPANY
AS BORROWER
AND
GMAC COMMERCIAL MORTGAGE BANK, A UTAH INDUSTRIAL BANK
AS LENDER
DATED AS OF OCTOBER 3, 2005
Loan Number: 48442

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
ARTICLE 1
  DEFINED TERMS AND CONSTRUCTION GUIDELINES     1  
1.01.
  Defined Terms     1  
1.02.
  General Construction     1  
1.03.
  Property     1  
ARTICLE 2
  LOAN AMOUNT; PAYMENT TERMS; ADVANCES     2  
2.01.
  Commitment to Lend     2  
2.02.
  Calculation of Interest     2  
2.03.
  Payment of Principal and Interest     4  
2.04.
  Payments Generally     6  
2.05.
  Prepayment Rights     7  
2.06.
  Right of First and Last Refusal     8  
2.07.
  Interest Rate Cap/Hedge     9  
ARTICLE 3
  CASH MANAGEMENT     10  
3.01.
  Lockbox     10  
ARTICLE 4
  ESCROW AND RESERVE REQUIREMENTS     10  
4.01.
  Creation and Maintenance of Escrows and Reserves     10  
4.02.
  Tax Escrow     12  
4.03.
  Insurance Premium Escrow     13  
4.04.
  Capital Improvements/Deferred Maintenance Escrow Account     14  
4.05.
  Replacement Reserve Account     14  
4.06.
  Intentionally Omitted     15  
4.07.
  Intentionally Omitted     15  
4.08.
  Leasehold Payment Reserve Account     15  
ARTICLE 5
  COMPLETION OF REPAIRS RELATED TO RESERVE ACCOUNTS; CONDITIONS TO RELEASE OF
FUNDS     16  
5.01.
  Conditions Precedent to Disbursements from Certain Reserve Accounts     16  
5.02.
  Waiver of Conditions to Disbursement     18  
5.03.
  Direct Payments to Suppliers and Contractors     18  
5.04.
  Performance of Reserve Items     18  
ARTICLE 6
  LOAN SECURITY AND RELATED OBLIGATIONS     19  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
6.01.
  Security Instrument and Assignment of Rents and Leases     19  
6.02.
  Assignment of Property Management Contract     19  
6.03.
  Assignment of Rate Cap Agreement     19  
6.04.
  Assignment of Operating Agreements     19  
6.05.
  Pledge as Property; Grant of Security Interest     20  
6.06.
  Environmental Indemnity Agreement     20  
6.07.
  Guaranty of Borrower Sponsors     20  
6.08.
  Letter of Credit     20  
ARTICLE 7
  SINGLE PURPOSE ENTITY REQUIREMENTS     21  
7.01.
  Commitment to be a Single Purpose Entity     21  
7.02.
  Definition of Single Purpose Entity     22  
ARTICLE 8
  REPRESENTATIONS AND WARRANTIES     26  
8.01.
  Organization; Legal Status     26  
8.02.
  Power; Authorization; Enforceable Obligations     26  
8.03.
  No Legal Conflicts     26  
8.04.
  No Litigation     26  
8.05.
  Business Purpose of Loan     27  
8.06.
  Warranty of Title     27  
8.07.
  Condition of the Property     27  
8.08.
  No Condemnation     27  
8.09.
  Requirements of Law     27  
8.10.
  Operating Permits     27  
8.11.
  Separate Tax Lot     28  
8.12.
  Flood Zone     28  
8.13.
  Adequate Utilities     28  
8.14.
  Public Access     28  
8.15.
  Boundaries     28  
8.16.
  Mechanic Liens     28  
8.17.
  Assessments     28  
8.18.
  Insurance     28  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
8.19.
  Leases     29  
8.20.
  Management Agreement     29  
8.21.
  Financial Condition     29  
8.22.
  Taxes     29  
8.23.
  No Foreign Person     29  
8.24.
  Federal Regulations     30  
8.25.
  Investment Company Act; Other Regulations     30  
8.26.
  ERISA     30  
8.27.
  No Illegal Activity as Source of Funds     30  
8.28.
  Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws     30  
8.29.
  Brokers and Financial Advisors     30  
8.30.
  Equity Contribution     30  
8.31.
  Complete Disclosure; No Change in Facts or Circumstances     31  
8.32.
  Ground Leases     31  
8.33.
  Survival     32  
8.34.
  Philadelphia Joint Operation     32  
Under
  certain circumstances, Borrower has the right to exercise an option to lease
from PCAA, and PCAA has an obligation to lease to Borrower, one hundred fifty
(150) parking spaces located on the PCAA Property     32  
ARTICLE 9
  BORROWER COVENANTS     32  
9.01.
  Payment of Debt and Performance of Obligations     32  
9.02.
  Payment of Taxes and Other Lienable Charges     32  
9.03.
  Insurance     33  
9.04.
  Obligations upon Condemnation or Casualty     38  
9.05.
  Inspections and Right of Entry     42  
9.06.
  Leases and Rents     42  
9.07.
  Use of Property     43  
9.08.
  Maintenance of Property     44  
9.09.
  Waste     44  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
9.10.
  Compliance with Laws     44  
9.11.
  Financial Reports, Books and Records     44  
9.12.
  Performance of Other Agreements     46  
9.13.
  Existence; Change of Name; Location as a Registered Organization     47  
9.14.
  Property Management     47  
9.15.
  ERISA     48  
9.16.
  Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws     48  
9.17.
  Equity Contribution     48  
9.18.
  Net Worth Covenant     48  
9.19.
  Liquidity Covenant     48  
9.20.
  Ground Lease Covenants     48  
ARTICLE 10
  NO TRANSFERS OR ENCUMBRANCES; DUE ON SALE     50  
10.01.
  Prohibition Against Transfers     50  
10.02.
  Lender Approval     51  
10.03.
  Borrower Right to Partial Releases for Partial Release Price     51  
10.04.
  Other Releases of the Mortgaged Property     54  
10.05.
  OFAC Compliance ; Substantive Consolidation Opinion     54  
ARTICLE 11
  EVENTS OF DEFAULT; REMEDIES     55  
11.01.
  Events of Default     55  
11.02.
  Remedies     57  
11.03.
  Cumulative Remedies; No Waiver; Other Security     59  
11.04.
  Enforcement Costs     60  
11.05.
  Application of Proceeds     60  
11.06.
  Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets     60
 
ARTICLE 12
  NONRECOURSE — LIMITATIONS ON PERSONAL LIABILITY     61  
12.01.
  Nonrecourse Obligation     61  
12.02.
  Full Personal Liability     61  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
12.03.
  Personal Liability for Certain Losses     61  
12.04.
  No Impairment     62  
12.05.
  No Waiver of Certain Rights     63  
ARTICLE 13
  INDEMNIFICATION     63  
13.01.
  Indemnification Against Claims     63  
13.02.
  Duty to Defend     63  
ARTICLE 14
  SUBROGATION; NO USURY VIOLATIONS     64  
14.01.
  Subrogation     64  
14.02.
  No Usury     64  
ARTICLE 15
  SALE OR SECURITIZATION OF LOAN     65  
15.01.
  Splitting the Note     65  
15.02.
  Lender's Rights to Sell or Securitize     65  
15.03.
  Dissemination of Information     66  
15.04.
  Reserve Accounts     66  
15.05.
  Securitization Indemnification     66  
15.06.
  Additional Financial Information for Large Loans     67  
ARTICLE 16
  BORROW FURTHER ACTS AND ASSURANCES PAYMENT OF SECURITY RECORDING CHARGES    
68  
16.01.
  Further Acts     68  
16.02.
  Replacement Documents     69  
16.03.
  Borrower Estoppel Certificates     69  
16.04.
  Recording Costs     70  
16.05.
  Publicity     70  
ARTICLE 17
  LENDER CONSENT     70  
17.01.
  No Joint Venture; No Third Party Beneficiaries     70  
17.02.
  Lender Approval     70  
17.03.
  Performance at Borrower's Expense     70  
17.04.
  Non-Reliance     71  
ARTICLE 18
  MISCELLANEOUS PROVISIONS     71  
18.01.
  Notices     71  

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
18.02.
  Entire Agreement; Modifications; Time of Essence     72  
18.03.
  Binding Effect; Joint and Several Obligations     73  
18.04.
  Duplicate Originals; Counterparts     73  
18.05.
  Unenforceable Provisions     73  
18.06.
  Governing Law     73  
18.07.
  Consent to Jurisdiction     73  
18.08.
  WAIVER OF TRIAL BY JURY     73  
18.09.
  Good Faith     74  
ARTICLE 19
  LIST OF DEFINED TERMS     74  
19.01.
  Definitions     74  
ARTICLE 20
  FUTURE FUNDINGS     90  
20.01.
  General     90  

-vi-



--------------------------------------------------------------------------------



 



  Loan Number: 48442
LOAN AGREEMENT
(Libor Rate Loan)
          THIS LOAN AGREEMENT is made as of this 3rd day of October, 2005 by
PCAA SP, LLC, a Delaware limited liability company (“Borrower”), as borrower,
and GMAC COMMERCIAL MORTGAGE BANK, a Utah industrial bank (together with its
successors and assigns, “Lender”), as lender.
Background
          Borrower desires to obtain a commercial mortgage loan from Lender in
the maximum principal amount of $58,740,000.00 in lawful money of the United
States of America. Lender is willing to make such loan to Borrower on the terms
and conditions set forth in this Loan Agreement.
Agreement
          NOW, THEREFORE, in consideration of such loan and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, Borrower and Lender
agree as follows:
ARTICLE 1
DEFINED TERMS AND CONSTRUCTION GUIDELINES
     1.01. Defined Terms. Each defined term used in this Loan Agreement has the
meaning given to that term in Article 19 of this Loan Agreement unless otherwise
stated in any other provision hereof.
     1.02. General Construction. Defined terms used in this Loan Agreement may
be used interchangeably in singular or plural form, and pronouns are to be
construed to cover all genders. All references to this Loan Agreement or any
agreement or instrument referred to in this Loan Agreement shall mean such
agreement or instrument as originally executed and as hereafter amended,
supplemented, extended, consolidated, restated or reinstated from time to time.
The words “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Loan Agreement as a whole and not to any particular subdivision;
and the words “Article” and “section” refer to the entire article or section, as
applicable and not to any particular subsection or other subdivision. Reference
to days for performance means calendar days unless Business Days are expressly
indicated.
     1.03. Property. The parties hereto acknowledge that the defined term
“Property” has been defined to collectively include each Individual Property.
All references to “Property” in this Loan Agreement shall be deemed to refer to
one or more Individual Properties, as the context requires. It is the intent of
the parties hereto in making any determinations under this Loan Agreement,
including, without limitation, in determining whether (a) breach of a
representation, warranty or a covenant has occurred, (b) there has occurred a
default or Event of

 



--------------------------------------------------------------------------------



 



Default, or (c) an event has occurred which would create recourse obligations
under Article 12 of this Loan Agreement, that any such breach, occurrence or
event with respect to any Individual Property shall be deemed to be such a
breach, occurrence or event with respect to the Loan.
ARTICLE 2
LOAN AMOUNT; PAYMENT TERMS; ADVANCES
     2.01. Commitment to Lend.
          (a) Loan Amount Approved. Subject to the terms and conditions set
forth herein, and in reliance on Borrower’s representations, warranties and
covenants set forth herein, Lender agrees to loan the Loan Amount to Borrower.
The Loan shall be evidenced by this Loan Agreement and by the Note made by
Borrower to the order of Lender and shall bear interest and be paid upon the
terms and conditions provided herein.
          (b) Advance of Loan Amount. On the Closing Date, Lender shall advance
the entire Loan Amount to Borrower.
     2.02. Calculation of Interest.
          (a) Calculation Basis. Interest due on the Loan shall be paid for each
Interest Accrual Period, calculated based on a 360-day year and paid for the
actual number of days elapsed for any whole or partial month in which interest
is being calculated.
          (b) Initial Applicable Interest Rate and Interest Rate Adjustment
Date. Interest shall accrue on outstanding principal at the rate (“Applicable
Interest Rate”) which is the LIBOR Rate plus two and seventy-five one-hundredths
percent (2.75%)(as the same may be increased pursuant to Section 2.03(d)(ii)(E)
below, “Margin”). Adjustments to the Applicable Interest Rate in connection with
changes in the LIBOR Rate shall be made on the Interest Rate Adjustment Date,
except that the initial Applicable Interest Rate shall be determined two (2)
Business Days prior to the Closing Date.
          (c) LIBOR Unascertainable. Lender’s obligation to maintain interest
based on the LIBOR Rate shall be suspended and the Applicable Interest Rate
shall be based on the Interest Rate Index (plus Margin) upon Lender’s
determination, in good faith, that adequate and reasonable means do not exist
for ascertaining the LIBOR Rate or that a contingency has occurred which
materially and adversely affects the London Interbank Eurodollar Market at which
Lender prices loans (which determination by Lender shall be conclusive and
binding on Borrower in the absence of manifest error). Computation of the
Applicable Interest Rate based on the Interest Rate Index shall continue until
Lender determines that the circumstances giving rise to Lender’s substitution of
the Interest Rate Index for the LIBOR Rate no longer exist. Lender shall
promptly notify Borrower of each such determination.
          (d) Adjustment Due to Calculation Errors. If, at any time, Lender
determines that it has miscalculated the Applicable Interest Rate (whether
because of a miscalculation of the LIBOR Rate or otherwise), Lender shall
promptly notify Borrower of the necessary correction.

2



--------------------------------------------------------------------------------



 



If the corrected Applicable Interest Rate represents an increase in the
applicable monthly payment, Borrower shall, within ten (10) days after receipt
of such written notice, pay to Lender the corrected amount. If the corrected
Applicable Interest Rate represents an overpayment by Borrower to Lender and no
Event of Default then exists, Lender shall refund the overpayment to Borrower
or, at Lender’s option, credit such amounts against Borrower’s payment next due
hereunder.
          (e) Adjustment for Impositions on Loan Payment. All payments made by
Borrower hereunder shall be made free and clear of, and without reduction for,
or on account of, any income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings hereafter imposed, levied, collected,
withheld or assessed by any government or taxing authority (other than taxes on
the overall net income or overall gross receipts of Lender imposed as a result
of a present or former connection between Lender and the jurisdiction of the
government or taxing authority imposing such; this exclusion shall not apply to
a connection arising solely from Lender’s having executed, delivered, performed
its obligations under, received a payment under, or enforced this Loan Agreement
or any other Loan Document). If any such amounts are required to be withheld
from amounts payable to Lender, the amounts payable to Lender under these Loan
Documents shall be increased to the extent necessary to yield to Lender, after
payment of such amounts, interest or any such other amounts payable at the rates
or in the amounts specified herein. If any such amounts are payable by Borrower,
Borrower shall pay all such amounts before penalties or interest begin to accrue
thereon and promptly send Lender a certified copy of an original official
receipt showing payment thereof. If Borrower fails to pay such amounts before
penalties or interest begin to accrue thereon or to deliver the required receipt
to Lender, Borrower shall indemnify Lender for any incremental taxes, interest
or penalties that may become payable by Lender as a result of any such failure.
          (f) Increased Costs of Maintaining Interest. If Lender determines that
the adoption of any law, regulation, rule or guideline (including, without
limitation, any change regarding the imposition or increase in reserve
requirements but excluding taxes on the overall net income or overall gross
receipts of Lender imposed as a result of a present or former connection between
Lender and the jurisdiction of the government or taxing authority imposing
such), whether or not having the force of law, does or will have the effect of
reducing Lender’s rate of return on the Loan, then, from time to time, within
five (5) business days after written demand by Lender (which demand shall
include an itemized calculation of the additional amounts necessary to
compensate Lender for such reduction), Borrower shall pay Lender such additional
amount as will compensate Lender for its reduction. In addition, if any law,
regulation, rule or guideline hereafter is enacted or modified, whether or not
having the force of law, and compliance therewith results in an increase in the
cost to Lender (including, without limitation, a reduction in the income
received by Lender but excluding taxes on the overall net income or overall
gross receipts of Lender imposed as a result of a present or former connection
between Lender and the jurisdiction of the government or taxing authority
imposing such) in making, funding or maintaining interest on the Loan at the
rate herein provided, then, within five (5) business days after written demand
by Lender, Borrower shall pay Lender the additional amounts necessary to
compensate Lender for such increased costs.
          (g) Acceleration. Notwithstanding anything to the contrary contained
herein, if Borrower is prohibited by law from paying any amount due to Lender
under Section 2.02(e) or

3



--------------------------------------------------------------------------------



 



(f), Lender may elect to declare the unpaid principal balance of the Loan,
together with all unpaid interest accrued thereon and any other amounts due
hereunder, due and payable within one hundred twenty (120) days after Lender’s
written notice to Borrower. No Prepayment Fee shall be due in such event.
Lender’s delay or failure in accelerating the Loan upon the discovery or
occurrence of an event under Section 2.02(e) or (f) shall not be deemed a waiver
or estoppel against the exercise of such right.
     2.03. Payment of Principal and Interest.
          (a) Payment at Closing. If the Loan is funded on a date other than the
fifteenth (15th) day of a calendar month, Borrower shall pay to Lender at the
time of funding an interest payment calculated by multiplying (i) (x) if the
Closing Date is prior to the fifteenth (15th) day of a calendar month, the
number of days from and including the Closing Date to (but excluding) the
fifteenth (15th) day of the current month and (y) if the Closing Date is after
the fifteenth (15th) day of the month, the number of days from and including the
Closing Date to (but excluding) the fifteenth (15th) day of the next calendar
month by (ii) a daily rate based on the Applicable Interest Rate effective on
the Closing Date and calculated for a 360-day year.
          (b) Payment Dates. Commencing on the ninth (9th) day of November, 2005
and continuing on the ninth (9th) day of each and every successive month
thereafter, provided that, if the ninth (9th) day of any month is not a Business
Day, such payment shall be due and payable on the immediately following Business
Day (each, a “Payment Due Date”), through and including the Payment Due Date
immediately prior to the Maturity Date, Borrower shall pay consecutive monthly
payments of interest only, at the Applicable Interest Rate (determined as of the
immediately preceding Interest Rate Adjustment Date), based on principal
advanced and outstanding during the Interest Accrual Period in which the
applicable Payment Due Date occurs and any amounts due pursuant to Section 2.02
of this Loan Agreement.
          (c) Maturity Date. Subject to Section 2.03(d) below, on the ninth
(9th) day of October, 2008 (“Maturity Date”), Borrower shall pay the entire
outstanding principal balance of the Loan, together with all accrued but unpaid
interest thereon through the end of the then–current Interest Accrual Period and
all other amounts due under this Loan Agreement, the Note or any other Loan
Document; provided that, if the ninth (9th) day of such month is not a Business
Day, such payment shall be due and payable on the immediately preceding Business
Day.
          (d) Extension of Maturity Date.

  (i)   Extension Option. Borrower has the right to extend the Maturity Date of
the Loan for two (2) additional, consecutive, twelve-month terms (each an
“Extension Term”), with the first additional term having twelve (12) months
(“First Extension Term”) and extending the Maturity Date to October 9, 2009
(“First Extended Maturity Date”), and the second additional term having twelve
(12) months (“Second Extension Term”) and extending the First Extended Maturity
Date to October 9, 2010 (“Second Extended Maturity Date”). Upon Borrower’s
proper and timely exercise of

4



--------------------------------------------------------------------------------



 



      its rights under this Section 2.03(d), the term “Maturity Date” shall be
deemed to mean the First Extended Maturity Date and, as applicable, the Second
Extended Maturity Date.     (ii)   Conditions Precedent to Maturity Date
Extension. Each of the following conditions must be satisfied in a manner
reasonably acceptable to Lender (or waived in writing by Lender) as a condition
precedent to extension of the Maturity Date:

                              (A) Borrower delivers written notice to Lender not
more than ninety (90) days and not less than thirty (30) days prior to the
expiring Maturity Date advising that Borrower is exercising its extension
option, together with all materials needed by Lender to confirm that the
Property satisfies the performance criteria identified in subsection (D) below.
                              (B) Intentionally omitted.
                              (C) No Event of Default exists as of the date
Borrower exercises such extension option and as of the commencement date of the
relevant Extension Term.
                              (D) Borrower demonstrates to Lender’s satisfaction
that the Property achieved and maintained, prior to the commencement date of the
relevant Extension Term, the following performance criteria: (1) for the First
Extension Term, a Debt Service Coverage Constant Ratio of at least 1.15:1.00 and
(2) for the Second Extension Term, a Debt Service Coverage Constant Ratio of at
least 1.15:1.00. Notwithstanding the foregoing, Lender reserves the right at
least thirty (30) days prior to the expiration of the then Term of the Loan, to
reconfirm that the Property continues to achieve the foregoing performance
criteria, based upon the most recently available financial statements, and to
condition the extension on such performance criteria being sustained until the
commencement of the Extension Term. If such performance criteria have not been
achieved as of the date Borrower exercises its extension option or any
subsequent verification thereof made by Lender at least thirty (30) days prior
to the expiration of the then Term of the Loan and the Lender notifies the
Borrower of such failure to achieve the performance criteria not less than
thirty (30) days prior to the expiration of the then Term of the Loan, prior to
commencement of the Extension Term, Borrower may extend the Maturity Date
provided that Borrower pays to Lender a portion of the outstanding principal in
such amount necessary for the Property to achieve the foregoing performance
criteria as of the commencement date of the Extension Term.
                              (E) Effective as of October 15, 2008, and ending
on the First Extended Maturity Date, the Margin shall be equal to 2.95%, and
effective as of October 15, 2009 and ending on the Second Extended Maturity
Date, the Margin shall be equal to 3.15%.
                              (F) With respect to the First Extension Term,
Borrower (i) obtains, and assigns to the benefit of Lender, a Rate Cap which
(1) will be effective for the Extension Term and provide for payments whenever
the LIBOR Rate exceeds a strike price determined by Lender for the Extension
Term such that a minimum Debt Service Coverage Ratio of 1.30:1.00 is maintained,
(2) with a notional amount equal to the Outstanding Loan Amount

5



--------------------------------------------------------------------------------



 



and (3) otherwise satisfies all requirements of Section 2.07 of this Loan
Agreement or (ii) provides evidence, satisfactory to Lender in its sole
discretion, that the Rate Cap has been extended until the First Extended
Maturity Date.
                              (G) Borrower executes and delivers to Lender an
amendment to this Loan Agreement, reasonably acceptable to Lender in all
respects, which confirms the date to which the Maturity Date has been extended,
the principal and interest amounts payable during the Extension Term and such
other matters as Lender may reasonably require.
                              (H) Borrower reimburses Lender for all
out-of-pocket costs reasonably incurred by Lender in processing the extension
request, including, without limitation, reasonable legal fees and expenses and,
if the Loan has been included in a Securitization, a Rating Confirmation.
     2.04. Payments Generally.
          (a) Delivery of Payments. All payments due to Lender under this Loan
Agreement and the other Loan Documents are to be paid to Lender at Lender’s
office located at 200 Witmer Road, P.O. Box 809, Horsham, Pennsylvania 19044,
Attn: Servicing — Accounting Manager, or at such other place as Lender may
designate to Borrower in writing from time to time in immediately available
funds. All amounts due under this Loan Agreement and the other Loan Documents
shall be paid without setoff, counterclaim or any other deduction whatsoever.
          (b) Credit for Payment Receipt. No payment due under this Loan
Agreement or any of the other Loan Documents shall be deemed paid to Lender
until received by Lender at its designated office on a Business Day prior to
2:00 p.m. Eastern Standard Time. Any payment received after the time established
by the preceding sentence shall be deemed to have been paid on the immediately
following Business Day. Each payment that is paid to Lender within ten (10) days
prior to the date on which such payment is due, and prior to its scheduled
Payment Due Date, shall not be deemed a prepayment and shall be deemed to have
been received on the Payment Due Date solely for the purpose of calculating
interest due.
          (c) Invalidated Payments. If any payment received by Lender is deemed
by a court of competent jurisdiction to be a voidable preference or fraudulent
conveyance under any bankruptcy, insolvency or other debtor relief law, and is
required to be returned by Lender, then the obligation to make such payment
shall be reinstated, notwithstanding that the Note may have been marked
satisfied and returned to Borrower or otherwise canceled, and such payment shall
be immediately due and payable upon demand.
          (d) Late Charges. If any payment due on a Payment Due Date is not
received by Lender on the Payment Due Date, Borrower shall pay to Lender,
immediately and without demand, a late fee equal to five percent (5%) of such
delinquent amount (provided, however, that Lender agrees to waive the late
charge provided in this subsection (d) if and only if (i) such payment is
received by Lender within five (5) days after the applicable Payment Due Date
and (ii) Borrower’s failure to make the payment on the Payment Due Date occurs
no more than once in any calendar year during the term of the Loan).

6



--------------------------------------------------------------------------------



 



          (e) Default Interest Rate. If the Loan is not paid in full on or
before the Maturity Date (subject to any extension thereto properly exercised by
Borrower in accordance with this Loan Agreement) or, if the Loan is accelerated
following an Event of Default and during the continuance thereof, the interest
rate then payable on the Loan shall immediately increase to the Applicable
Interest Rate plus five hundred (500) basis points (the “Default Rate”) and
continue to accrue at the Default Rate until full payment is received or such
Event of Default is waived in writing by Lender. In addition, Lender shall have
the right, without acceleration of the Loan, to collect interest at the Default
Rate on any other payment not described in the first sentence of this subsection
(e) due hereunder (including, without limitation, late charges and fees for
legal counsel) which is not received by Lender within five (5) days of the date
on which such payment originally was due, taking into account any applicable
grace, notice and/or cure periods. Interest at the Default Rate also shall
accrue on any judgment obtained by Lender in connection with collection of the
Loan or enforcement of any obligations due under the other Loan Documents until
such judgment amount is paid in full.
          (f) Application of Payments. Payments of principal and interest due
from Borrower shall be applied first to the payment of late fees, then to Lender
advances made to protect the Property or to perform obligations which Borrower
failed to perform, then to the payment of accrued but unpaid interest
(including, without limitation, any interest at the Default Rate), and then to
reduction of the outstanding principal. If at any time Lender receives less than
the full amount due and payable on a Payment Due Date, Lender may apply the
amounts received to amounts then due and payable in any manner and in any order
determined by Lender, in its sole discretion. Following an Event of Default,
Lender may apply all payments to amounts then due in any manner and in any order
determined by Lender, in its sole discretion. Lender’s acceptance of a payment
from Borrower in an amount that is less than the full amount then due and
Lender’s application of such payments to amounts then due from Borrower shall
not constitute or be deemed to constitute a waiver of the unpaid amounts or an
accord and satisfaction. No principal amount repaid may be reborrowed.
     2.05. Prepayment Rights.
          (a) Intentionally Omitted.
          (b) Prepayment. Borrower may prepay principal in whole or in part, on
any Payment Due Date as long as each of the following conditions are satisfied:

  (i)   Borrower provides written notice to Lender of its intent to prepay not
more than sixty (60) days and not less than thirty (30) days prior to the
intended prepayment date.     (ii)   No Event of Default exists as of the date
Borrower delivers notice of intent to prepay and as of the date such prepayment
is made.     (iii)   Borrower pays the following prepayment consideration
(“Prepayment Fee”) with such prepayment:

                              (A) one percent (1.00%) of the amount prepaid if
the prepayment is made on or before the twelfth (12th) Payment Due Date;

7



--------------------------------------------------------------------------------



 



                              (B) one-half of one percent (0.50%) of the amount
prepaid if the prepayment is made after the Payment Due Date stated in clause
(A) above but on or before the eighteenth (18th) Payment Due Date; and
                              (C) zero percent (0.00%) of the amount prepaid if
the prepayment is made after the Payment Due Date stated in clause (B) above but
on or before the Maturity Date.

  (iv)   Borrower pays with such prepayment all accrued interest through the end
of the then–current Interest Accrual Period and all other outstanding amounts
then due and unpaid under this Loan Agreement and the other Loan Documents.    
(v)   Lender acknowledges that the above Prepayment Fee shall not be due in
connection with a refinancing of the Loan (including a possibly combined
refinancing of the Loan and the existing $126,000,000 loan from GMAC Commercial
Mortgage Corporation to affiliates of the Borrower), to the extent that the
Lender and/or its affiliates refinance a portion of Loan or the combined loans
in an aggregate amount of the Outstanding Loan Amount at the time of the
refinancing, provided that if the aggregate amount of the loans refinanced by
the Lender and/or its affiliates is less than the Outstanding Loan Amount, the
Prepayment Fee shall be reduced pro rata by the portion of the Outstanding Loan
Amount so refinanced by the lender and its affiliates.

          (c) Intentionally Omitted.
          (d) Prepayment as a Result of a Casualty or Condemnation or Charges on
Lender. Prepayments arising from Lender’s application of insurance proceeds upon
the occurrence of a Casualty, the application of a condemnation award upon the
occurrence of a Condemnation, or as set forth in Section 2.02(g) may be made
without payment of the Prepayment Fee.
          (e) Notice Irrevocable. Notwithstanding any provision of this Loan
Agreement to the contrary, Borrower’s notice of prepayment in accordance with
subsection 2.05(b) above shall be irrevocable, and the principal balance to be
prepaid shall be absolutely and unconditionally due and payable on or about the
date specified in such notice.
     2.06. Right of First and Last Refusal. In consideration for Lender’s
agreement to waive its customary exit fee, during the first thirty-six
(36) months of the term of the Loan, Borrower agrees to grant to Lender the
right of first and last refusal to refinance the Loan unless such refinancing is
provided by the ultimate controlling shareholder of the Borrower and further
agrees in the event of the sale of all or part of the Property, to introduce
Lender to the prospective purchaser of all or part of the Property. Borrower
reserves the sole and exclusive right to select the source(s) of all refinancing
proposals. If Lender does not agree, in writing, to

8



--------------------------------------------------------------------------------



 



refinance the Loan upon the same terms set forth in any bona fide refinancing
proposal received by Borrower (a “Refinancing Proposal”) within seven (7) days
after Borrower gives Lender written notice of the terms of such Refinancing
Proposal, Lender’s rights under this Section shall terminate, provided, however,
that if the material economic terms set forth in the Refinancing Proposal are
modified in any material way adverse to Borrower prior to the closing of the new
loan, Borrower shall once again notify Lender of same, and Lender shall have
seven (7) days to notify Borrower of its intent to match the revised Refinancing
Proposal. If Lender does not so notify Borrower within such seven (7) day
period, Lender’s rights under this Section shall terminate.
     2.07. Interest Rate Cap/Hedge.
          (a) Initial Interest Rate Cap. On or before the date hereof, Borrower
shall obtain (i) a Rate Cap with a notional amount equal to the Loan Amount for
the benefit of Lender which provides for payments to be made by the Rate Cap
Provider if, at any time during the term of the Loan, the LIBOR Rate exceeds the
Strike Rate, or (ii) a Rate Swap Agreement acceptable to Lender in its sole
discretion. Each Rate Cap required hereunder must: (i) be issued by a Rate Cap
Provider that satisfies the credit criteria set forth below in Section 2.07(c);
(ii) be fully effective as of the Closing Date; (iii) permit Borrower’s interest
in the Rate Cap to be assigned to Lender without the payment of fees or costs
and without the Rate Cap Provider’s consent; (iv) contain no cross-defaults to
any other agreements among any Borrower, Rate Cap Provider and Lender, or any of
their respective Affiliates; (v) contain no performance obligations of Borrower
or Lender beyond Borrower’s payment of a one-time fee at the effective date of
the Rate Cap Agreement; (vi) be evidenced by a Rate Cap Agreement acceptable to
Lender in all respects and delivered to Lender on the Closing Date, fully
executed, along with a legal opinion from Rate Cap Provider’s counsel (which
maybe in-house counsel) as to the authorization, execution and delivery by Rate
Cap Provider and enforceability in accordance with its terms (vii) comply with
criteria issued by any of the Rating Agencies regarding interest rate cap
agreements including, without limitation, the requirement for additional legal
opinions from Rate Cap Provider’s counsel; (viii) otherwise be reasonably
satisfactory to Lender in all respects; and (ix) have a notional amount equal to
the Loan Amount.
          (b) Assignment to Lender as Collateral. The Rate Cap and each
replacement of a Rate Cap and each Rate Cap that Borrower is required to provide
in connection with the extension of the Maturity Date; shall be assigned to
Lender as collateral. Borrower acknowledges that Borrower’s assignment of the
Rate Cap to Lender shall not be deemed completed until such time as Borrower has
delivered to Lender a written acknowledgement from the Rate Cap Provider of
Borrower’s assignment of the Rate Cap to Lender that is acceptable to Lender in
all respects. All payments made by the Rate Cap Provider shall be made directly
to the Lockbox Account. Failure by the Rate Cap Provider to make any payment
under the Rate Cap shall not relieve Borrower of any of its obligations to make
any payments hereunder or any other Loan Documents.
          (c) Credit Rating of Cap Provider; Replacement Upon Adverse Change in
Rating. The Rate Cap must be issued by a Rate Cap Provider having (i) a long
term unsecured debt rating of at least “A+” from S&P; or (ii) a short-term
unsecured debt rating of at least “A-1” from S&P; or (iii) an equivalent rating
by a Rating Agency approved by Lender. If, at any

9



--------------------------------------------------------------------------------



 



time during the term of the Loan, the Rate Cap Provider’s credit rating falls
below that required in the previous sentence, Lender shall have the right to
require that Borrower, at Borrower’s expense, provide a replacement Rate Cap
from a different Rate Cap Provider which satisfies the required credit rating.
Each replacement Rate Cap shall satisfy all requirements of this Section 2.07
and, unless otherwise agreed by Lender, shall be substantially in the form of
the Rate Cap Agreement assigned to Lender as of the Closing Date. Each
replacement Rate Cap and all required documents must be delivered to Lender
within ten (10) Business Days of Lender’s notification that a replacement Rate
Cap is required.
          (d) Borrower’s Payment of Lender Review Expenses. Borrower shall pay
all reasonable, out-of-pocket expenses incurred by Lender in connection with
Lender’s review and approval of the initial Rate Cap and Rate Cap Provider, each
Rate Cap due in connection with an extension of the Maturity Date, and each
replacement of a Rate Cap that is required under the terms of this Loan
Agreement, including, without limitation, reasonable out-of-pocket legal fees
and expenses.
ARTICLE 3
CASH MANAGEMENT
     3.01. Lockbox. Borrower acknowledges that all Operating Income from the
Property is deposited into blocked bank accounts at local banks (“Property
Banks”) by Borrower no less than twice weekly and, Borrower shall cause such
Property Manager to do likewise. Borrower shall direct all Property Banks to
make deposits of all Operating Income (other than petty cash not to exceed
$1,000 per Collection Account (as such term is defined in the Lockbox
Agreement), and amounts necessary to satisfy the minimum balance requirements of
the Property Banks, if any) to the Lockbox Account pursuant to the Lockbox
Agreement in accordance with existing practices, but no less than once weekly.
Borrower acknowledges that it has sent Credit Card Issuer Letters (as defined in
the Lockbox Agreement) to all Credit Card Issuers (as defined in the Lockbox
Agreement). Prior to an Event of Default, Borrower shall have access to the
Lockbox Account in accordance with the terms and conditions of the Lockbox
Agreement. Borrower agrees and covenants not to (i) change the identity of the
Property Banks, or (ii) alter or modify the terms and conditions governing the
operation of the blocked accounts at the Property Banks in any material respect
without Lender’s prior written consent, not to be unreasonably withheld,
conditioned or delayed.
ARTICLE 4
ESCROW AND RESERVE REQUIREMENTS
     4.01. Creation and Maintenance of Escrows and Reserves.
          (a) Control of Reserve Accounts. On the Closing Date, each of the
Reserve Accounts shall be established by Lender. Each Reserve Account required
under this Loan Agreement shall be a custodial account established by Lender,
and, at Lender’s option, funds deposited into a Reserve Account may be
commingled with other money held by Lender. Each

10



--------------------------------------------------------------------------------



 



Reserve Account shall be under the sole dominion and control of Lender, and
Borrower shall not have any right to withdraw funds from a Reserve Account.
Unless required by the laws of the state which govern this Loan Agreement or
otherwise expressly provided in this Loan Agreement, Borrower shall not be
entitled to any earnings or interest on funds deposited in the Tax Escrow
Account and the Insurance Premium Escrow Account. The Reserve Accounts, other
than the Tax Escrow Account and the Insurance Premium Escrow Account, shall be
interest-bearing accounts, provided, however, that interest paid or payable with
respect to any Reserve Account held by or on behalf of Lender may not be based
on the highest rate of interest payable by Lender on deposits and shall not be
calculated based on any particular external interest rate or interest rate
index, nor shall any such interest reflect the interest rate utilized by Lender
to calculate interest payable on deposits held with respect to any particular
loan or borrower or class of loans or borrowers, and Lender shall have no
liability with respect to the amount of interest paid and/or loss of principal.
All interest earned on the Reserve Accounts (other than the Tax Escrow Account
and Insurance Premium Escrow Account) by Lender shall be credited to such
accounts. Subject to the provisions of Section 4.07, upon the occurrence of an
Event of Default, Lender may, in addition to any and all other rights and
remedies available to Lender, apply any sums then present in any or all of the
Reserve Accounts to the payment of the Debt in any order as determined by Lender
in its sole discretion. If and to the extent that, as of the Maturity Date,
Borrower has previously deposited into any of the Reserve Accounts any sums that
have (a) not been applied to the payment of the amounts with respect to which
such Reserve Accounts were created or to the payment of subsequent monthly
deposits required to be made into the applicable Reserve Accounts or (b) not
repaid by Lender to Borrower, then such amounts shall be applied to the
then-outstanding principal balance of the Loan, together with all accrued and
unpaid interest and other charges then payable thereon.
          (b) Funds Dedicated to Particular Purpose. Funds held in a Reserve
Account are not to be used to fund Reserve Items contemplated by a different
Reserve Account, and Borrower may not use and Lender shall have no obligation to
apply funds from one Reserve Account to pay for Reserve Items contemplated by
another Reserve Account. For example, (i) funds held in the Capital
Improvements/Deferred Maintenance Escrow Account shall not be used to pay for
Replacements and (ii) funds held in the Replacement Reserve Account shall not be
used to pay for Capital Improvements/Deferred Maintenance.
          (c) Release of Reserves Upon Payment of Debt. Upon payment in full of
the Loan, Lender shall disburse to Borrower all unapplied funds, including any
accrued and unpaid interest thereon, held by Lender in the Reserve Accounts
pursuant to this Loan Agreement.
          (d) Release of Individual Reserve Account after Full Performance of
Reserve Items. Lender shall disburse to Borrower all unapplied funds remaining
in the Capital Improvements/Deferred Maintenance Escrow Account upon receipt of
evidence reasonably satisfactory to Lender that (i) Borrower has completed, in
the manner required by this Loan Agreement, all Reserve Items to be funded by
such Reserve Account, and (ii) no Liens (other than Liens granted in favor of
Lender) exist against the Property with respect to such Reserve Items. Lender
shall not be obligated to make any such disbursement when an Event of Default
exists, and Lender may deduct from any such disbursement all outstanding amounts
then due and unpaid to Lender under the Loan Documents.

11



--------------------------------------------------------------------------------



 



          (e) No Obligation of Lender. Nothing in this Loan Agreement shall:
(i) make Lender responsible for making or completing any Reserve Item;
(ii) require Lender to advance, disburse or expend funds in addition to funds
then on deposit in the related Reserve Account to make or complete any Reserve
Item; or (iii) obligate Lender to demand from Borrower additional sums to make
or complete any Reserve Item.
          (f) No Waiver of Default. No disbursements made from a Reserve Account
at the time when a Borrower default or Event of Default has occurred and is then
continuing shall be deemed a waiver or cure by Lender of that default or Event
of Default, nor shall Lender’s rights and remedies by prejudiced in any manner
thereby.
          (g) Insufficient Amounts in a Reserve Account. Notwithstanding that
Lender has the right to require Borrower to pay any deficiency in a Reserve
Account if Lender determines that amounts in a Reserve Account are insufficient,
the insufficiency of funds in a Reserve Account, or Lender’s application of
funds in a Reserve Account following an Event of Default other than for funding
of the Reserve Items, shall not relieve Borrower from its obligation to perform
in full each of its: (i) obligations and covenants under this Loan Agreement or
(ii) agreements or covenants as tenant under any Ground Lease.
     4.02. Tax Escrow.
          (a) Deposits to the Tax Reserve. On the Closing Date, Borrower has
deposited such amount as is noted on the Closing Statement for Taxes to the Tax
Escrow Account which is the amount determined by Lender that is necessary to pay
when due Borrower’s obligation for Taxes upon the due dates established by the
appropriate tax or assessing authorities during the next ensuing twelve
(12) months, taking into consideration the Monthly Tax Deposits to be collected
from the first Payment Due Date to the due date for payment of Taxes.
Thereafter, beginning on the first Payment Due Date and on each Payment Due Date
thereafter, Borrower shall deliver to Lender the Monthly Tax Deposit.
          (b) Disbursement from Tax Escrow Account. Provided amounts in the Tax
Reserve Account are sufficient to pay the Taxes then due and no Event of Default
exists, Lender shall pay the Taxes as they become due on their respective due
dates on behalf of Borrower by applying the funds held in the Tax Escrow Account
to the payments of Taxes then due. In making any payment of Taxes, Lender may do
so according to any bill, statement or estimate obtained from the appropriate
public office with respect to Taxes without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof.
          (c) Surplus or Deficiency in Tax Escrow Account. If amounts on deposit
in the Tax Escrow Account collected for an annual tax period exceed the Taxes
actually paid during such tax period, Lender shall return the excess to Borrower
or, in its discretion, credit the excess against the payments Borrower is to
make to the Tax Escrow Account for the next tax period. If amounts on deposit in
the Tax Escrow Account collected for an annual tax period are insufficient to
pay the Taxes actually due during such tax period, Lender shall notify Borrower
of the deficiency and, within ten (10) days after Borrower’s receipt of such
notice, Borrower shall deliver to Lender such

12



--------------------------------------------------------------------------------



 



deficiency amount. If, however, Borrower receives notice of any such deficiency
on a date that is within ten (10) days prior to the date that Taxes are due,
Borrower will deposit the deficiency amount within three (3) business days after
its receipt of such deficiency notice.
          (d) Changes in Amount of Taxes Due; Changes in the Monthly Tax
Deposit. Borrower shall notify Lender immediately of any changes to the amounts,
schedules and instructions for payment of any Taxes of which it has or obtains
knowledge and authorizes Lender or its agent to obtain the bills for Taxes
directly from the appropriate taxing authority. If the amount due for Taxes
shall increase and Lender reasonably determines that amounts on deposit in the
Tax Escrow Account will not be sufficient to pay Taxes due for an annual tax
period, Lender shall notify Borrower of such determination and of the increase
needed to the Monthly Tax Deposit. Commencing with the first Payment Due Date
following such notice from Lender, Borrower shall make deposits at the increased
amount of the Monthly Tax Deposit.
     4.03. Insurance Premium Escrow.
          (a) Deposits to Insurance Premium Escrow Account. On the Closing Date,
Borrower has deposited such amount as is noted on the Closing Statement for
Insurance Premiums to the Insurance Premium Escrow Account which is the amount
determined by Lender that is necessary to pay when due Borrower’s obligation for
twenty-five percent (25%) of the annual expected Insurance Premiums.
          (b) Payments of Insurance Premiums. Borrower shall pay the Insurance
Premiums as they become due on their respective due dates and shall provide
Lender with proof of such payment promptly following such payment.
          (c) Intentionally Omitted.
          (d) Changes in Insurance Premium Amounts. Borrower shall notify Lender
immediately of any changes to the amounts, schedules and instructions for
payment of any Insurance Premiums of which it has or obtains knowledge and
authorizes Lender or its agent to obtain copies of the bills for the Insurance
Premiums directly from the insurance provider or its agent. If the amount due
for Insurance Premiums shall increase and Lender reasonably determines that
amounts on deposit in the Insurance Premium Escrow Account will not be
sufficient to pay for twenty-five percent (25%) of the annual expected Insurance
Premiums, Lender shall notify Borrower of such determination and of the increase
needed to the Insurance Premium Escrow Account. Promptly following such notice,
but in no event more than thirty (30) days following such notice, Borrower shall
make the required deposit. Following any failure of Borrower to provide evidence
of the required monthly payment (following notice and a five (5) day cure
period), or at any time following an Event of Default, Lender may require, in
its sole discretion, change to the procedures for the escrow and payment of
Insurance Premiums, to include monthly escrows for same. If Lender requires
monthly escrows, Borrower shall deposit such amount as is determined by Lender
that is necessary to pay when due Borrower’s obligation for Insurance Premiums
during the next ensuing twelve (12) months, taking into consideration the
Monthly Insurance Deposits to be collected from the next succeeding Payment Due
Date to the due date for payment of such Insurance Premiums. Thereafter,
beginning on the next

13



--------------------------------------------------------------------------------



 



succeeding Payment Due Date and on each Payment Due Date thereafter, Borrower
shall deliver to Lender the Monthly Insurance Deposit.
     4.04. Capital Improvements/Deferred Maintenance Escrow Account.
          (a) Capital Improvements/Defined Maintenance Escrow Generally. Amounts
in the Capital Improvements/Deferred Maintenance Escrow Account are to be used
for the purpose of funding the Capital Improvements/Defined Maintenance, which
Borrower covenants and agrees to perform in accordance with the terms of this
Loan Agreement not later than twelve (12) months from the date hereof.
          (b) Deposit to the Capital Improvements/Deferred Maintenance Escrow
Account. On the Closing Date, Borrower shall deposit $-0- with Lender as the
reserve for completion of the Capital Improvements/Deferred Maintenance
described on Exhibit C hereto (“Capital Improvements/Deferred Maintenance
Deposit”).
          (c) Disbursements from the Capital Improvements/Deferred Maintenance
Escrow Account. Lender shall make disbursements from the Capital
Improvements/Deferred Maintenance Escrow Account upon Borrower’s performance, to
Lender’s satisfaction, of all conditions to disbursement set forth in Article 5
of this Loan Agreement.
          (d) Reassessment of Required Deposit. If at any time Lender reasonably
determines that the Capital Improvements Deposit will not be sufficient to pay
the cost of the Capital Improvements/Deferred Maintenance, Lender may notify
Borrower of such determination and of the amount estimated by Lender to make-up
such deficiency. Within ten (10) days after receipt of such notice from Lender,
Borrower shall deliver the deficiency amount to Lender, and Lender shall deposit
in the Capital Improvements/Deferred Maintenance Escrow Account and hold and
administer same in accordance with this Loan Agreement.
     4.05. Replacement Reserve Account.
          (a) Replacement Reserve Generally. Amounts in the Replacement Reserve
Account are to be used for the purpose of funding the Replacements, which
Replacements Borrower covenants and agrees to perform in accordance with the
terms of this Loan Agreement, and within the time periods shown on Exhibit F
attached hereto.
          (b) Deposits to the Replacement Reserve Account. On the Closing Date,
Borrower shall deposit $109,250.00 with Lender as an initial deposit to the
Replacement Reserve Account. Beginning on the first Payment Due Date and on each
Payment Due Date thereafter, Borrower shall pay $9,104.17 (“Monthly Replacement
Reserve Deposit”) to Lender as a deposit to the Replacement Reserve Account.
          Provided no Event of Default exists, the amounts on deposit in the
Replacement Reserve Account shall not exceed $109,250.00 (the “Replacement
Reserve Cap”). Notwithstanding the foregoing, the Replacement Reserve Cap may be
increased not more than once annually upon mutual agreement of Borrower and
Lender. If Lender and Borrower are unable, after using good faith efforts, to
agree upon whether any increase in the Replacement Reserve Cap is necessary,
and, if so, the amount of any such increase, Lender may, but not more

14



--------------------------------------------------------------------------------



 




frequently than once per year, engage an independent inspector at Borrower’s
expense to inspect the Property and to determine whether an increase in the
Replacement Reserve Cap is necessary to fund replacements of the nature
described in Section 4.05(d)(i) or (ii) below. In such event, the determination
of the independent inspector shall be final absent manifest error.
          Borrower’s Monthly Reserve Deposit shall be suspended at such time as
and only for so long as, the amounts on deposit in the Replacement Reserve
Account equals or exceeds the Replacement Reserve Cap. At such time as amounts
on deposit in the Replacement Reserve Account are less than the Replacement
Reserve Cap, Borrower’s obligation to make the Monthly Replacement Reserve
Deposit shall be reinstated until such time as and only for so long as, the
amount on deposit in the Replacement Reserve Account equals the Replacement
Reserve Cap. Borrower may, at its option, provide a Letter of Credit which
complies with the terms and conditions of Section 6.08 of this Loan Agreement,
in the amount of the Replacement Reserve Cap, in fulfillment of its obligations
under this Section 4.05, provided that, upon disbursement of funds under such
Letter of Credit, Borrower provides Lender with a replacement Letter of Credit
in the amount of the Replacement Reserve Cap.
          (c) Disbursements from the Replacement Reserve Account. Lender shall
make disbursements from the Replacement Reserve Account upon Borrower’s
performance, to Lender’s satisfaction, of all conditions to disbursement set
forth in Article 5 hereof.
          (d) Reassessment of Required Monthly Deposits. The amount of the
Monthly Replacement Reserve Deposit may be increased upon the mutual agreement
of Lender and Borrower if an increase is necessary (i) to fund replacements not
listed as part of the Replacements (and not intended to be covered by the
Capital Improvements/Deferred Maintenance Escrow Account) which are advisable to
keep the Property in good order, repair and marketable condition, or (ii) to
fund the replacement of any major building systems or components (e.g., roof,
HVAC system) not listed as part of the Replacements (and not intended to be
covered by the Capital Improvements Escrow Account) which will reach the end of
its useful life within two (2) years of the date of Lender’s inspection. If
Lender and Borrower are unable, after using good faith efforts, to agree upon
whether any increase in the Monthly Replacement Reserve Deposit is necessary,
and, if so, the amount of any such increase, Lender may, but not more frequently
than once per year, engage an independent inspector at Borrower’s expense to
inspect the Property and to determine whether an increase in the Monthly
Replacement Reserve Deposit is necessary to fund replacements of the nature
described in clause (i) or clause (ii) above. In such event, the determination
of the independent inspector shall be final absent manifest error. Promptly
following such determination, whether by mutual agreement or following the
determination by the independent inspector, but in no event more than thirty
(30) days following such notice, Borrower shall commence paying the increased
Monthly Replacement Reserve Deposit.

  4.06.   Intentionally Omitted.     4.07.   Intentionally Omitted.     4.08.  
Leasehold Payment Reserve Account.

15



--------------------------------------------------------------------------------



 



          (a) Intentionally Omitted.
          (b) Deposits into the Leasehold Payment Reserve Account. On the
Closing Date, Borrower shall deposit $28,890.00 with Lender for the Leasehold
Payment Reserve Account, which is the amount determined by Lender that is
necessary to pay when due Borrower’s obligations under the Ground Lease for a
minimum of one (1) month.
          (c) Payments of Leasehold Rents. Borrower shall pay all amounts due
under the Ground Lease on their respective due dates, and each month during the
term of the Loan shall promptly provide Lender with a certification which
provides reasonable proof of all such payments during the month.
          (d) Deposit Reassessment. Lender may, from time to time, based on
Lender’s review of the Ground Lease, reassess the amount determined by Lender
that is necessary to pay when due Borrower’s obligations under the Ground Lease
for a minimum of one (1) month and may increase such amount on not less than
thirty (30) days written notice to Borrower if Lender determines that an
increase is necessary to maintain a proper reserve to pay all amounts likely to
arise with respect to the Ground Lease for a minimum of one (1) month. Following
any failure of Borrower to provide evidence of the required monthly payment, or
following an Event of Default, Lender may require, in its sole discretion,
changes to the procedures for the escrow and payment of amounts due under the
Ground Lease, to include monthly escrows for same.
ARTICLE 5
COMPLETION OF REPAIRS RELATED TO RESERVE ACCOUNTS; CONDITIONS TO RELEASE OF
FUNDS
     5.01. Conditions Precedent to Disbursements from Certain Reserve Accounts.
The following provisions apply to each request for disbursement from the Capital
Improvements Escrow Account and the Replacement Reserve Account.
      (a) Disbursement only for Completed Repairs. Disbursements shall be
limited to Reserve Items that are fully completed and paid for in full by
Borrower, except to the extent permitted under Section 5.01(b) of this Loan
Agreement. At no time shall Lender be obligated to pay amounts to Borrower in
excess of the current balance in the applicable Reserve Account at the time of
disbursement.
      (b) Partial Completion. Lender may agree to disburse funds for Reserve
Items prior to completion thereof where (i) the contractor performing such work
requires periodic payments pursuant to the terms of its written contract with
Borrower and Lender has given its prior written approval to such contract, and
(ii) the cost of the portion of the Reserve Item to be completed under such
contract exceeds $10,000.
      (c) Disbursement Request; Maximum Frequency and Amount. Borrower shall
submit to Lender a Disbursement Request together with such additional
information as Lender may reasonably request in connection with the Disbursement
Request, at least ten (10) business days prior to the date on which Borrower
requests Lender to make a disbursement from

16



--------------------------------------------------------------------------------



 



a Reserve Account. Unless otherwise agreed to by Lender, Borrower may not
submit, and Lender shall not be required to respond to, more than one
(1) Disbursement Request for each Reserve Account during any calendar quarter.
No Disbursement Request shall be made for less than $10,000 or the total cost of
the Reserve Items, if less.
          (d) No Existing Event of Default. Lender may refuse to make any
disbursement if an Event of Default exists as of the date on which Borrower
submits the Disbursement Request or on the date the disbursement is actually to
be made.
          (e) Responsible Officer Certificate. Lender must receive a
certificate, signed by a Responsible Officer of Borrower (and, at Lender’s
option, also signed by Borrower’s project architect or engineer if (i) Borrower
has engaged an architect or engineer or (ii) the disbursement requested is for a
work which is structural in nature), which certifies that:

  (i)   All information stated in the Disbursement Request is true and correct
in all material respects, each attachment to the Disbursement Request is correct
and complete in all material respects, and if the attachment is a copy of the
original, it is a true and an accurate reproduction of the original;     (ii)  
Each of the Reserve Items to be funded in connection with the Disbursement
Request was performed in a good and workmanlike manner and in accordance with
all Requirements of Law and has been paid in full by Borrower;     (iii)  
Subject to Section 5.03, each party that supplied materials, labor or services
has been paid in full (for the portion for which disbursement is sought in the
case of disbursements authorized in accordance with Section 5.01(b) hereof); and
    (iv)   In the case of disbursements authorized in accordance with
Section 5.01(b) hereof, the materials for which the request are made are on-site
at the Property and properly secured or have been installed in the Property.

          (f) Inspection to Confirm Completion. Prior to making any disbursement
Lender may require an inspection of the Property, performed at Borrower’s
expense, to verify completion thereof.
          (g) Absence of Liens. Lender may require that Borrower provide Lender
with any or all of the following: (i) a written lien waiver acceptable to Lender
from each party to be paid in connection with the Disbursement Request; (ii) a
search of title to the Property effective to the date of the disbursement which
shows no Liens other than the Permitted Encumbrances; or (iii) an endorsement to
the Title Insurance Policy which updates the effective date of such policy to
the date of the disbursement and shows no Liens other than the Permitted
Encumbrances.
          (h) Payment of Lender’s Expenses. Borrower shall pay all reasonable
out-of-pocket expenses incurred by Lender in good faith in processing Borrower’s
Disbursement

17



--------------------------------------------------------------------------------



 



Request, provided such costs are customary in the industry, including, without
limitation, any inspection costs (whether performed by Lender or an independent
inspector selected by Lender) and reasonable legal fees and expenses.
          (i) Other Items Lender Deems Necessary. Lender shall have received
such other evidence as Lender reasonably requests in connection with its
confirmation that each Reserve Item to be paid in connection with the
Disbursement Request has been completed or performed in accordance with the
terms of this Loan Agreement.
     5.02. Waiver of Conditions to Disbursement. No waiver given by Lender of
any condition precedent to disbursement from a Reserve Account shall preclude
Lender from requiring that such condition be satisfied prior to making any other
disbursement from a Reserve Account.
     5.03. Direct Payments to Suppliers and Contractors. Lender, at its option,
may make disbursements directly to the supplier or contractor to be paid in
connection with the Disbursement Request. Borrower’s execution of this Loan
Agreement constitutes an irrevocable direction and authorization for Lender to
make requested payments directly to the supplier or contractor, notwithstanding
any contrary instructions from Borrower or notice from Borrower of a dispute
with such supplier or contractor. Each disbursement so made by Lender shall
satisfy Lender’s obligation under this Loan Agreement.
     5.04. Performance of Reserve Items.
          (a) Performance of Reserve Items. Borrower agrees to commence each
Reserve Item by its required commencement date stated on the applicable Exhibit
to this Loan Agreement identifying such Reserve Item and to pursue completion
diligently of each Reserve Item on or before its completion date stated on such
Exhibit and, in the absence of a commencement date or completion date being
specified, when necessary in order to keep the Property in good order and
repair, in a good and marketable condition and as necessary to keep any portion
thereof from deteriorating. Borrower shall complete each Reserve Item in a good
and workmanlike manner, using only materials of the same or better quality than
that being replaced. All Reserve Items shall be performed in accordance with,
and upon completion shall comply with, all Requirements of Law (including
without limitation obtaining and maintaining in effect all necessary permits and
governmental approvals) and all applicable insurance requirements.
          (b) Contracts. Borrower shall promptly provide to Lender copies of all
contracts or work orders with materialmen, mechanics, suppliers, subcontractors,
contractors or other parties providing labor or materials in connection with the
Reserve Items. Borrower shall not enter into any such contract or work order for
$50,000 or more without Lender’s prior written approval, which approval shall
not be unreasonably withheld, conditional or delayed.
          (c) Entry onto Property. In order to perform inspections or, following
an Event of Default, to complete Reserve Items which Borrower has failed to
perform, Borrower hereby grants Lender and its agents the right, from time to
time, to enter onto the Property upon prior notice to Borrower (notice to be
given not less than (2) business days prior to entry by

18



--------------------------------------------------------------------------------



 



Lender or its agents unless an Event of Default or an emergency exists, as
determined by Lender in good faith).
          (d) Lender Remedy for Failure to Perform. In addition to Lender’s
remedies following an Event of Default, Borrower acknowledges that Lender shall
have the right following an Event of Default (but not the obligation) to
complete or perform the Reserve Items for which amounts have been reserved under
this Loan Agreement and for such purpose, Borrower hereby appoints Lender its
attorney-in-fact with full power of substitution (and which shall be deemed to
be coupled with an interest and irrevocable until the Loan is paid in full and
the Security Instrument is discharged of record, with Borrower hereby ratifying
all that its said attorney shall do by virtue thereof): (i) to complete or
undertake such work in the name of Borrower; (ii) to proceed under existing
contracts or to terminate existing contracts (even where a termination penalty
may be incurred) and employ such contractors, subcontractors, watchman, agents,
architects and inspectors as Lender determines necessary or desirable for
completion of such work; (iii) to make any additions, changes and corrections to
the scope of the work as Lender deems necessary or desirable for timely
completion; (iv) to pay, settle or compromise all existing bills and claims
which are or may become Liens against the Property or as may be necessary or
desirable for completion of such work; (v) to execute all applications and
certificates in the name of Borrower which may be required to obtain permits and
approvals for such work or completion of such work; (vi) to prosecute and defend
all actions or proceedings in connection with the repair or improvements to the
Property; and (vii) to do any and every act which Borrower might do in its own
behalf to fulfill the terms of Borrower’s obligations under this Loan Agreement.
Amounts expended by Lender which exceed amounts held in the Reserve Accounts
shall be added to the Loan Amount, shall be immediately due and payable, and
shall bear interest at the Default Rate from the date of disbursement until paid
in full.
ARTICLE 6
LOAN SECURITY AND RELATED OBLIGATIONS
     6.01. Security Instrument and Assignment of Rents and Leases. Payment of
the Loan and performance of the Obligations shall be secured, inter alia, by the
Security Instrument and the Assignment of Leases and Rents. Borrower shall
execute at closing the Security Instrument and the Assignment of Leases and
Rents and abide by its obligations thereunder.
     6.02. Assignment of Property Management Contract. Borrower and any Property
Manager shall execute at closing the Assignment of the Property Management
Contract and Subordination of Management Fees and to abide by their respective
obligations thereunder.
     6.03. Assignment of Rate Cap Agreement. Borrower shall execute and deliver
at closing the assignment and consent with respect to the Rate Cap as
contemplated by Section 2.07 of this Loan Agreement and abide by its obligations
thereunder.
     6.04. Assignment of Operating Agreements. As security for payment of the
Loan and performance by Borrower of all Obligations, Borrower hereby transfers,
sets over and assigns to

19



--------------------------------------------------------------------------------



 



Lender, to the extent assignable, all of Borrower’s right, title and interest in
and to the Operating Agreements to Lender for security purposes.
     6.05. Pledge as Property; Grant of Security Interest. As security for
payment of the Loan and performance by Borrower of all Obligations, Borrower
hereby pledges, assigns, sets over and transfers to Lender, and grants to Lender
a continuing security interest in and to: (a) each of the Reserve Accounts and
each of the Collection Accounts, (b) all funds and monies from time to time
deposited or held in each of the Reserve Accounts and each of the Collection
Accounts, and (c) all interest accrued, if any, with respect to the Reserve
Accounts and each of the Collection Accounts; provided that Lender shall make
disbursements from each of the Reserve Accounts when, as and to the extent
required by this Loan Agreement. The parties agree that each of the Reserve
Accounts and each of the Collection Accounts is a “deposit account” within the
meaning of Article 9 of the UCC and that this Loan Agreement also constitutes a
“security agreement” within the meaning of Article 9 of the UCC. Borrower shall
not, without Lender’s prior written consent, further pledge, assign, transfer or
grant any security interest in any of the Reserve Accounts or in any of the
Collection Accounts nor permit any Lien to attach thereto, except as may be
created in favor of Lender in connection with the Loan.
     6.06. Environmental Indemnity Agreement. Borrower and each Guarantor will
be required to execute at closing the Environmental Indemnity and to abide by
their obligations thereunder.
     6.07. Guaranty of Borrower Sponsors. Each Guarantor will be required to
execute at closing the Guaranty and to abide by its obligations thereunder.
     6.08. Letter of Credit. In lieu of making cash deposits into the
Replacement Reserve Account, Borrower may, as security for its obligations under
Section 4.05 of this Loan Agreement, deliver to Lender on the Closing Date an
irrevocable letter of credit (payable on sight draft) in an amount equal to One
Hundred Nine Thousand Two Hundred Fifty and no/100 dollars ($109,250.00)
(“Letter of Credit”), naming Lender as the sole beneficiary thereof. The Letter
of Credit shall: (a) be perpetual or for a term of one year with automatic
renewals unless Lender receives written notice of non-renewal from the issuing
financial institution at least sixty (60) days prior to the expiration of the
then current Letter of Credit; (b) be issued by a domestic financial institution
that is not an Affiliate of Borrower and that has a long-term senior debt rating
by S&P of not less than “AA” or such other credit rating as is acceptable to
Lender; (c) permit full or partial draws without condition or charge to the
beneficiary of the Letter of Credit; (d) be freely transferable by the
beneficiary of the Letter of Credit (and each successor as beneficiary) without
restriction or charge and (e) otherwise be acceptable to Lender in all respects.
If Borrower elects, in lieu of making deposits to the Replacement Reserve
Account to deliver to Lender a Letter of Credit. Borrower shall cause the Letter
of Credit to remain valid and effective at all times while the Loan is
outstanding plus an additional thirty (30) days following the full payment of
the Loan unless and to the extent the Letter of Credit is drawn upon by Lender
and paid in the amount of such draw. The Letter of Credit shall be effective and
delivered as of the Closing Date. Lender shall have the right to draw in full or
in part upon the Letter of Credit, without notice to Borrower: (i) upon the
occurrence of an Event of Default; (ii) if Lender has not received, at least
thirty (30) days prior to the date on which the then outstanding Letter of
Credit is scheduled to expire, a renewal or replacement Letter of Credit that

20



--------------------------------------------------------------------------------



 



satisfies all requirements of this Section 6.08 and Borrower has not deposited
into the Replacement Reserve Account the amounts that Borrower is obligated to
deposit pursuant to Section 4.05; (iii) upon a transfer of the Loan by Lender
(within the meaning of Article 15 hereof) to another party (“Transferee”),
Lender or is Transferee has not been delivered within ten (10) days of Lender’s
notice of such transfer, for any reason, either an endorsement to any Letter of
Credit by the issuing financial institution evidencing Transferee as the new
beneficiary thereunder or a substitute Letter of Credit naming Transferee as
beneficiary thereunder and Borrower has not deposited into the Replacement
Reserve Account the amounts that Borrower is obligated to deposit pursuant to
Section 4.05; (iv) if Borrower fails to cooperate in any manner deemed
appropriate or advisable by Lender in order for Lender to obtain an endorsement
or substitute Letter of Credit and Borrower has not deposited into the
Replacement Reserve Account the amounts that Borrower is obligated to deposit
pursuant to Section 4.05; (v) if Borrower fails to pay any transfer fee due in
connection with transferring the Letter of Credit to the Transferee and Borrower
has not deposited into the Replacement Reserve Account the amounts that Borrower
is obligated to deposit pursuant to Section 4.05; or (vi) if Lender has not
received within ten (10) Business Days of the earlier of (A) Lender’s notice to
Borrower that the financial institution issuing the Letter of Credit ceases to
meet the rating requirement set forth in this Section 6.08, or (B) Borrower
finding out that the financial institution issuing the Letter of Credit ceases
to meet the rating requirement set forth in this Section 6.08, a replacement
Letter of Credit that satisfies all requirements of this Section 6.08 and
Borrower has not deposited into the Replacement Reserve Account the amounts that
Borrower is obligated to deposit pursuant to Section 4.05. Lender shall be
entitled to charge Borrower a reasonable processing fee for administering and
reviewing any renewal, replacement or release of the Letter of Credit which
Borrower is required to provide pursuant to this Loan Agreement and Borrower has
not deposited into the Replacement Reserve Account the amounts that Borrower is
obligated to have on deposit pursuant to Section 4.05.
ARTICLE 7
SINGLE PURPOSE ENTITY REQUIREMENTS
     7.01. Commitment to be a Single Purpose Entity. Borrower represents,
warrants and covenants to Lender as follows:
          (a) Borrower has been a Single Purpose Entity at all times since its
formation and will continue to be a Single Purpose Entity at all times until the
Loan has been paid in full. Borrower has at all times since its formation been
in material compliance with the Borrower criteria set forth in Section 7.02(a)
hereof.
          (b) Intentionally omitted.
          (c) As of the Closing Date, the Organizational Chart attached to this
Loan Agreement as Exhibit D is true, complete and correct.

21



--------------------------------------------------------------------------------



 



          (d) All of the factual assumptions made in the substantive
nonconsolidation opinion delivered by Borrower’s counsel to Lender, of even date
herewith, are true and correct in all material respects.
          (e) The “single purpose entity” provisions included in the
organizational documents of Borrower shall not, without Lender’s prior written
consent, be amended, rescinded or otherwise revoked until the Loan has been paid
in full.
          (f) Prior to the withdrawal or the disassociation of the Equity Owner
from Borrower, Borrower shall immediately appoint a new general partner or
managing member whose organizational documents are substantially similar to
those of the original Equity Owner and, if an opinion letter pertaining to
substantive nonconsolidation was required at closing, deliver a new substantive
nonconsolidation opinion letter with respect to the new Equity Owner and its
equity owners which is acceptable in all respects to Lender and to the Rating
Agencies if a Securitization has occurred. (The requirements of this subsection
shall not be construed to permit a Transfer in violation of Article 10.)
     7.02. Definition of Single Purpose Entity.
          (a) Borrower Criteria. With respect to Borrower, a “Single Purpose
Entity” means a corporation, limited partnership or limited liability company
which, at all times since its formation and thereafter:

  (i)   has not engaged and shall not engage in any business or activity other
than with respect to Borrower, the ownership, operation and maintenance of the
Property, and activities incidental thereto;     (ii)   has not acquired or
owned and shall not acquire or own any assets other than with respect to
Borrower, the Property and such incidental Personal Property as may be necessary
for the operation of the Property. Borrower may not acquire additional property
(whether through purchase or lease of additional land) without the prior written
consent of Lender, which consent may be conditioned upon receipt of a Rating
Confirmation;     (iii)   if such entity is (A) a limited liability company
(other than a single member limited liability company which satisfies the
requirements of clause (iv) below, in which case satisfaction of the provisions
of Section 7.02 is not required), has had and shall have at least one (1) member
that satisfies the requirements of Section 7.02(b) below and such member is its
managing member, or (B) a limited partnership, all of its general partners have
satisfied and shall satisfy the requirements of Section 7.02(b) below;     (iv)
  if such entity is a single member limited liability company, (A) such entity
shall be formed and organized under Delaware law and otherwise comply with all
other Rating Agency criteria for single member limited liability companies
(including, without limitation,

22



--------------------------------------------------------------------------------



 



      the inclusion of a “springing member” and delivery of Delaware single
member liability company opinions acceptable in all respects to Lender and to
the Rating Agencies); and (B) such entity shall have at least one
(1) Independent Director/Manager on its board of directors/managers; provided
however if this Loan becomes part of a securitization and any Rating Agency’s
criteria at such time require at least two (2) Independent Directors/Managers,
Borrower shall appoint, or cause the appointment of, a second Independent
Director/Manager;     (v)   if such entity is a corporation, has had and shall
have at least one (1) Independent Director on its board of directors, provided,
however, if this Loan becomes part of a Securitization and any Rating Agency’s
criteria at such time require at least two (2) Independent Directors, Borrower
shall appoint, or cause the appointment of, a second Independent Director;    
(vi)   has preserved and shall preserve its existence as an entity duly
organized, validly existing and in good standing (if applicable) under the laws
of the jurisdiction of its formation or organization;     (vii)   has not merged
or consolidated and shall not merge or consolidate with any other Person;    
(viii)   has not taken, and shall not take any action to dissolve, wind-up,
terminate or liquidate in whole or in part; to sell, transfer or otherwise
dispose of all or substantially all of its assets; to change its legal
structure; transfer or permit the direct or indirect transfer of any
partnership, membership or other Equity Interests, as applicable, other than
Permitted Transfers; issue additional partnership, membership or other Equity
Interests, as applicable; or seek to accomplish any of the foregoing;     (ix)  
shall not, without the unanimous written consent of all Borrower’s partners,
members, or shareholders, as applicable, and the written consent of one hundred
percent (100%) of the members of the board of directors of the Equity Owner or
board of managers in the case of a single member limited liability company,
including without limitation the Independent Director(s)/Manager(s): (A) file or
consent to the filing of any petition, either voluntary or involuntary, to take
advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute; (B) seek or consent to the appointment of a receiver,
liquidator or any similar official; or (C) make an assignment for the benefit of
creditors;

23



--------------------------------------------------------------------------------



 



  (x)   shall not amend or restate its organizational documents if such change
would adversely impact the requirements set forth in this Section 7.02;     (xi)
  shall not own any subsidiary or make any investment in, any other Person;    
(xii)   shall not commingle its assets with the assets of any other Person;    
(xiii)   shall not incur any debt, secured or unsecured, direct or contingent
(including, without limitation, guaranteeing any obligation), other than (A) the
Loan and (B) customary unsecured trade payable incurred in the ordinary course
of owning and operating the Property, or capital leases or installment financing
contracts for shuttle buses, provided the same do not exceed, in the aggregate,
at any time a maximum amount of four percent (4%) of the outstanding principal
balance of the Loan, and are paid within ninety (90) days of the date incurred
(other than the capital leases or installment financing contracts which shall be
paid in accordance with their terms);     (xiv)   shall maintain its records,
books of account, financial statements, accounting records and other entity
documents separate and apart from those of any other Person and maintain its
bank accounts separate and apart from those of any other Person who is not a
Borrower. Borrower agrees, if requested by Lender, to establish separate bank
accounts for all operating and collection accounts, all such accounts to be in
accordance with the terms and conditions of the Lockbox Agreement;     (xv)  
shall only enter into any contract or agreement with any general partner,
member, shareholder, principal or Affiliate of Borrower or Guarantor, or any
general partner, member, principal or Affiliate thereof, upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arms-length basis with third parties;     (xvi)   shall
not maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;     (xvii)   shall not assume or guaranty the debts of any other Person,
hold itself out to be responsible for the debts of another Person, or otherwise
pledge its assets for the benefit of any other Person or hold out its credit as
being available to satisfy the obligations of any other Person;     (xviii)  
shall not make any loans or advances to any other Person;

24



--------------------------------------------------------------------------------



 



  (xix)   shall file its own tax returns as required under federal and state
law;     (xx)   shall hold itself out to the public as a legal entity separate
and distinct from any other Person and conduct its business solely in its own
name and shall correct any known misunderstanding regarding its separate
identity;     (xxi)   shall maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;     (xxii)   shall allocate shared
expenses (including, without limitation, shared office space) and to use
separate stationery, invoices and checks;     (xxiii)   shall pay (or cause the
Property Manager, if any, to pay on behalf of Borrower from Borrower’s funds)
its own liabilities (including, without limitation, salaries of its own
employees) from its own funds; and     (xxiv)   shall not acquire obligations or
securities of its partners, members or shareholders, as applicable.

          (b) Equity Owner Criteria. With respect to Equity Owner, a “Single
Purpose Entity” means a corporation or a Delaware single member limited
liability company which, at all times since its formation and thereafter
complies in its own right with each of the requirements contained in
Section 7.02(a)(i) – (xxiv), except that:

  (i)   with respect to Section 7.02(a)(i) the Equity Owner shall not engage in
any business or activity other than being the sole managing member or general
partner, as the case may be, of the Borrower and owning its Equity Interest in
Borrower;     (ii)   with respect to Section 7.02(a)(ii), the Equity Owner has
not and shall not acquire or own any assets other than its Equity Interest in
Borrower; and     (iii)   with respect to Section 7.02(a)(xiii) the Equity Owner
has not and shall not incur any debt, secured or unsecured, direct or contingent
(including, without limitation, guaranteeing any obligation).

          (c) Equity Owner Criteria. So long as Borrower shall remain a single
member limited liability company formed and organized under Delaware law and
otherwise complies with all other Rating Agency criteria for single member
limited liability companies (including, without limitation, the inclusion of a
“springing member”) and delivery of Delaware single member liability company
opinions acceptable in all respects to Lender and to the Rating

25



--------------------------------------------------------------------------------



 



Agencies and Independent Director or equivalent, Equity Owner, its single
member, need not comply with the provisions of Sections 7.02(a) or (b).
ARTICLE 8
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Lender that, as of the Closing Date:
     8.01. Organization; Legal Status. Borrower and each Equity Owner are duly
organized, validly existing and in good standing under the laws of its state of
formation and Borrower; (a) is duly qualified to transact business and is in
good standing in each state where the Property is located; and (b) other than as
set forth on Schedule 8.01 attached hereto, has all necessary approvals,
governmental and otherwise, and full power and authority to own, operate and
lease the Property and otherwise carry on its business as now conducted and
proposed to be conducted. Borrower’s correct legal name is set forth on the
first page of this Loan Agreement. Borrower is a “registered organization”
within the meaning of the UCC and Borrower’s organization identification number
issued by its state of organization is correctly stated on the signature page to
this Loan Agreement.
     8.02. Power; Authorization; Enforceable Obligations. Borrower has full
power, authority and legal right to execute, deliver and perform its obligations
under the Loan Documents. Borrower has taken all necessary action to authorize
the borrowing of the Loan on the terms and conditions of this Loan Agreement and
the other Loan Documents, and Borrower has taken all necessary action to
authorize the execution and delivery of its performance under the Loan
Documents. The officer or representative of Borrower signing the Loan Documents
has been duly authorized and empowered to do so. The Loan Documents constitute
legal, valid and binding obligations of Borrower, enforceable against Borrower
in accordance with their terms.
     8.03. No Legal Conflicts. The borrowing of the Loan and Borrower’s
execution, delivery and performance of its obligations under the Loan Documents
will not: (a) violate, conflict with or result in a material default (following
notice and/or expiration of the related grace/cure period without cure or both,
as applicable) under any agreement or other instrument to which Borrower is a
party or by which the Property may be bound or affected, or any Requirements of
Law (including, without limitation, usury laws); (b) result in the creation or
imposition of any Lien whatsoever upon any of its assets, except the Liens
created by the Loan Documents; or (c) require any authorization or consent from,
or any filing with, any Governmental Authority (except for the recordation of
the Security Instrument in the appropriate land records in each state where the
Property is located and UCC filings relating to the security interest created
hereby and by the Security Instrument which are necessary to perfect Lender’s
security interest in the Property).
     8.04. No Litigation. Except as set forth on Schedule 8.04 attached hereto,
no action, suit, or proceeding or investigation, judicial, administrative or
otherwise (including, without limitation, any reorganization, bankruptcy,
insolvency or similar proceeding) currently is

26



--------------------------------------------------------------------------------



 



pending or, to the best of Borrower’s knowledge, threatened or contemplated
against or affecting Borrower, Equity Owner, any Guarantor or the Property that
has not been disclosed by Borrower in writing to Lender and which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.
     8.05. Business Purpose of Loan. Borrower will use the proceeds of the Loan
solely for the purpose of carrying on a business or commercial enterprise and
not for personal, family or household purposes.
     8.06. Warranty of Title. Borrower has good, marketable and insurable fee
simple or leasehold title of record to the Property, as applicable, free and
clear of all Liens whatsoever except for the Permitted Encumbrances. The
Security Instrument and Assignment of Leases and Rents, when properly recorded
in the appropriate recording office, together with the UCC financing statements
required to be filed in connection therewith, will create (a) a valid, first
priority, perfected lien on the Property subject only to Permitted Encumbrances;
and (b) perfected security interests in and to, and perfected assignments as
collateral of, all Personal Property (including, without limitation, the
Leases), all in accordance with the terms thereof, in each case subject only to
any Permitted Encumbrances. None of the Permitted Encumbrances, individually or
in the aggregate: (a) materially interferes with the benefits of the security
intended to be provided by the Security Instrument, (b) materially and adversely
affects the value of the Property, or (c) materially and adversely impair the
use and operations of the Property. Borrower owns or has rights in all
collateral given as security for the Loan, free and clear of any and all Liens
except for Permitted Encumbrances and the Liens created in favor of Lender in
connection with the Loan. Borrower shall forever warrant, defend and preserve
the title and the validity and priority of the Liens created in favor of Lender
in connection with the Loan and shall forever warrant and defend the same to
Lender against the claims of all persons except the holders of Permitted
Encumbrances.
     8.07. Condition of the Property. The Improvements are fit for the purpose
for which they are used, are structurally sound, in good repair and free of
material defects in materials and workmanship. All major building systems
located within the Improvements (including, without limitation, the heating and
air conditioning systems, the electrical systems, plumbing systems, and all
liquid and solid waste disposal, septic and sewer systems), if any, are in good
working order and condition and in compliance with all Requirements of Law. The
Property is free from damage caused by fire or other casualty.
     8.08. No Condemnation. Except as set forth on Schedule 8.08 attached
hereto, no Condemnation proceeding has been commenced or, to the best of
Borrower’s knowledge, is contemplated with respect to all or any portion of the
Property or for the relocation of roadways providing access to the Property.
     8.09. Requirements of Law. Except as set forth on Schedule 8.09 attached
hereto, the Property and its present and contemplated use and occupancy are in
compliance in all material respects with all Requirements of Law.
     8.10. Operating Permits. To the best of Borrower’s knowledge upon due
inquiry, except as set forth on Schedule 8.10 attached hereto, Borrower has
obtained all licenses, permits,

27



--------------------------------------------------------------------------------



 



registrations, certificates and other approvals, governmental and otherwise
(including, without limitation, zoning, building code, land use and
environmental), necessary for the use, occupancy and operation of the Property
and the conduct of its business thereat, all of which are in full force and
effect as of the date hereof. No event or condition currently exists which could
result in the revocation, suspension, or forfeiture thereof. If Borrower
determines that any additional Operating Permits are required for the full use,
occupancy and/or operation of the Property and the conduct of its business
thereat (collectively, the “Operating Permits”), Borrower shall obtain such
Operating Permits within thirty (30) days of the date hereof. If Borrower
determines that any of its activities on the Property require any additional
Operating Permits, Borrower shall immediately terminate such activities until it
has obtained the necessary Operating Permits.
     8.11. Separate Tax Lot. Except as set forth on Schedule 8.11 attached
hereto, the Property is assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of the Property.
     8.12. Flood Zone. Except as otherwise disclosed on the surveys of the
Property provided to Lender in connection with the Loan, no portion of the
Improvements is located in an area identified by the Federal Emergency
Management Agency or any successor thereto, as an area having special flood
hazards.
     8.13. Adequate Utilities. The Property is adequately served by all
utilities required for the current or contemplated use thereof. All water and
sewer systems are provided to the Property by public utilities, and the Property
has accepted or is equipped to accept such utility services.
     8.14. Public Access. All public roads and streets necessary for access to
the Property for the current or contemplated use thereof have been completed,
are serviceable and all-weather, and are physically and legally open for use by
the public.
     8.15. Boundaries. Except as set forth on Schedule 8.15 attached hereto, all
of the Improvements lie wholly within the boundaries and building restriction
lines of the Property, and no easements or other encumbrances affecting the
Property (including, without limitation, the Permitted Encumbrances) encroach
upon any of the Improvements. No improvements on adjacent properties encroach
upon the Property.
     8.16. Mechanic Liens. No mechanics’, materialmens’ or similar liens or
claims have been, or may be, filed for work, labor or materials affecting the
Property which are or may be Liens prior, equal or subordinate to the Security
Instrument.
     8.17. Assessments. No unpaid assessments for public improvements or
assessments otherwise affecting the Property currently exist or, to the best of
Borrower’s knowledge, are pending, nor are improvements contemplated to the
Property that may result in any such assessments.
     8.18. Insurance. Borrower has obtained and delivered to Lender all
insurance policies Lender has required pursuant to Section 9.03 of this Loan
Agreement, reflecting the insurance coverages, amounts and other requirements
set forth in this Loan Agreement. No claims have

28



--------------------------------------------------------------------------------



 



been made under any of such insurance policies, and no party, including
Borrower, has done, by act or omission, anything which would impair the coverage
of any of such insurance policies.
     8.19. Leases. With respect to the Leases: (a) except as disclosed on
Schedule 8.19(a), the Property is not subject to any Leases; (b) Borrower has
delivered to Lender complete and accurate copies of all Leases and no verbal or
written agreements exist which terminate, modify or supplement the Leases,
except as otherwise disclosed to Lender in writing and acknowledged by Lender;
(c) Borrower is the sole owner of the entire lessor’s interest in the Leases and
has not assigned, pledged or otherwise transferred the Rents reserved in the
Leases (except to Lender); (d) except as disclosed on Schedule 8.19(d), all of
the Leases are bona fide, arms-length agreements with tenants unrelated to
Borrower; (e) none of the Rents have been collected for more than one (1) month
in advance (and for such purpose, a security deposit shall not be deemed rent
collected in advance); (f) all security deposits, if any, have been collected
and are being held by Borrower in the full amount; (g) all work to be performed
by Borrower, if any, under each Lease has been performed as required and has
been accepted unconditionally by the applicable tenant; (h) no offsets or
defenses exist in favor of any tenant under any Lease to the payment of any
portion of the Rents and Borrower has no monetary obligation to any tenant under
any Lease; (i) Borrower has not received notice from any tenant under any Lease
challenging the validity or enforceability of the applicable Lease; (j) all
payments due from tenants under the Leases are current; (k) no tenant under any
Lease is in default thereunder, or is a debtor in any bankruptcy,
reorganization, insolvency or similar proceeding, or has demonstrated a history
of payment problems which suggest financial difficulty; (l) no Lease contains an
option to purchase, right of first refusal to purchase, or any other similar
provision; and (m) no brokerage commissions, finders fees or similar payment
obligations are due and unpaid by Borrower or any Affiliate of Borrower
regarding any Lease.
     8.20. Management Agreement. No change in the employment agreements with the
Key Management Personnel has occurred since the date of the most recent
information submitted to Lender with respect thereto, other than any change that
has been disclosed in writing to Lender.
     8.21. Financial Condition. Borrower currently is solvent and has received
reasonably equivalent value for its granting of the Liens in favor of Lender in
connection with the Loan. No change has occurred in the financial condition of
Borrower, Equity Owner, Guarantor, or any of their respective constituent equity
owners, general partners or managing members which would have a Material Adverse
Effect, since the date of the most recent financial statements submitted to
Lender with respect to each such party, other than has been disclosed in writing
to Lender and acknowledged by Lender in writing.
     8.22. Taxes. Borrower and Equity Owner have filed all federal, state,
county, municipal, and city income tax returns required to have been filed by
them and have paid all taxes and related liabilities which have become due
pursuant to such returns or pursuant to any assessments received by them.
Borrower does not know of any basis for any additional assessment in respect of
any such taxes and related liabilities for prior years.
     8.23. No Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Tax Code.

29



--------------------------------------------------------------------------------



 



     8.24. Federal Regulations. Borrower is not engaged nor will it engage,
principally, or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U or
Regulation G.
     8.25. Investment Company Act; Other Regulations. Borrower is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940 and the regulations issued
thereunder, each as amended. Borrower is not subject to regulations under any
federal or state statute or regulation which limits its ability to incur
indebtedness.
     8.26. ERISA. (a) Borrower is not, and does not maintain, contribute to, or
have any obligation to contribute to, an “employee benefit plan,” as defined in
§3(3) of ERISA, subject to Title I of ERISA, a “plan” as defined in an subject
to Section 4975 of the Code, and subject thereto, or a “governmental plan”
within the meaning of Section 3(3) of ERISA; (b) none of the assets of Borrower
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. §2510.3; and (c) Borrower is not subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans.
     8.27. No Illegal Activity as Source of Funds. No portion of the Property
has been or will be purchased, improved, equipped or furnished with proceeds of
any illegal activity.
     8.28. Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower, Equity Owner, Guarantor, the Property Manager, and to
the best of Borrower’s knowledge, after having made reasonable inquiry (a) each
Person owning an interest in Borrower, Equity Owner, a Guarantor, or the
Property Manager (if the Property Manager is an Affiliate of Borrower) and
(b) any tenant whose rent exceeds 20% of the total revenue generated by relevant
Parking Lot Operation: (i) is not currently identified on OFAC List, and (ii) is
not a Person with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States. As of the Closing Date, Borrower has implemented procedures, and will
consistently apply those procedures throughout the term of the Loan, to ensure
the foregoing representations and warranties remain true and correct during the
term of the Loan.
     8.29. Brokers and Financial Advisors. Borrower has not dealt with any
financial advisor, broker, underwriter, placement agent or finder in connection
with the transaction contemplated by this Loan Agreement who may be owed a
commission or other compensation which Borrower will not have paid in full as of
the Closing Date, including but not limited to, a fee to Macquarie Securities
(USA), Inc. for financial advisory services rendered in connection with the
contemplated transaction. To the extent any fee due under this Section 8.29 is
not paid at Closing, Borrower shall deposit a like sum with Lender at Closing to
be held in escrow pending the payment of such obligation.
     8.30. Equity Contribution. As of the Closing Date, Borrower’s cash
investment in the Property is not less than $16,250,000.00.

30



--------------------------------------------------------------------------------



 



     8.31. Complete Disclosure; No Change in Facts or Circumstances. Borrower
has disclosed to Lender all material facts and has not failed to disclose any
material fact that could cause any representation or warranty made herein to be
materially inaccurate, incomplete or misleading. All information provided or
supplied in connection with the application for Loan, or in satisfaction of the
terms thereof, remains true, complete and correct in all material respects, and
no adverse change in any condition or fact has occurred that would make any of
such information materially inaccurate, incomplete or misleading.
     8.32. Ground Leases.
          (a) Recording. The Ground Lease or a memorandum thereof has been duly
recorded, the Ground Lease permits the interest of the lessee thereunder to be
encumbered by the Security Instrument, and there has not been a material change
in the terms of the Ground Lease since its recordation.
          (b) No Senior Liens. Except for the Permitted Encumbrances, Borrower’s
interest in the Ground Lease is not subject to any liens or encumbrances
superior to, or of equal priority with, the Security Instrument, other than the
related ground lessor’s related fee interest.
          (c) Ground Lease Assignable. Borrower’s interest in the Ground Lease
is assignable to Lender and all required notices to, and/or consents from, the
ground lessor thereunder have been obtained with respect to any such assignment
to Lender.
          (d) Default. To the best of Borrower’s knowledge upon due inquiry, the
Ground Lease is in full force and effect and no default has occurred under the
Ground Lease and there is no existing condition which, but for the passage of
time or the giving of notice, would result in a default under the terms of the
Ground Lease.
          (e) Notice. The ground lessor under the Ground Lease has agreed in
writing to give notice to Lender of any default by Borrower and that notice of
termination given under the Ground Lease is not effective against Lender unless
a copy of the notice has been delivered to Lender in the manner described in the
Ground Lease.
          (f) Cure. Lender is permitted a reasonable opportunity (including,
where necessary, sufficient time to gain possession of the interest of Borrower
under the Ground Lease) to cure any default under the Ground Lease, which is
curable after the receipt of notice of the default before the ground lessor
thereunder may terminate the Ground Lease.
          (g) Term. The Ground Lease has a term, inclusive of renewal options,
which extends not less than twenty (20) years beyond the Maturity Date.
          (h) New Lease. The ground lessor under the Ground Lease has agreed in
writing to enter into a new lease with Lender upon termination of the Ground
Lease for any reason, including rejection of the Ground Lease in a bankruptcy
proceeding, provided that Lender cures any defaults which are susceptible to
being cured.
          (i) Subleasing. The Ground Lease does not impose commercially
unreasonable restrictions on subletting, but does require the ground lessor’s
prior consent.

31



--------------------------------------------------------------------------------



 



     8.33. Survival. The representations and warranties contained in this
Article 8 survive for so long as the Loan remains payable and any Obligation
remains to be performed.
     8.34. Philadelphia Joint Operation. Lender and Borrower acknowledge that an
affiliate of Borrower, Parking Company of America Airports, LLC (“PCAA”) owns
and operates a parking facility (“PCAA Property”) adjacent to the Property owned
by Borrower and located in Philadelphia, Pennsylvania (“SunPark Property”). To
minimize administrative costs and expenses, Borrower and PCAA have agreed to
operate such properties as a single operating unit. Accordingly, Cash Flow
Available for Debt Service calculated for the combined PCAA Property and SunPark
Property shall be allocated 85% to Borrower and 15% to PCAA.
     Under certain circumstances, Borrower has the right to exercise an option
to lease from PCAA, and PCAA has an obligation to lease to Borrower, one hundred
fifty (150) parking spaces located on the PCAA Property. In the event Borrower
exercises this option, if (i) PCAA is able to replace the loss of such spaces by
acquiring approximately 1 acre of adjoining land (by acquisition or by lease)
from a third party, the ratio of Cash Flow Available for Debt Service shall
remain unchanged, or (ii) PCAA is unable to secure additional replacement land
from adjoining third parties, the ratio of Cash Flow Available for Debt Service
shall become 95% to Borrower and 5% to PCAA.
ARTICLE 9
BORROWER COVENANTS
     9.01. Payment of Debt and Performance of Obligations. Borrower shall fully
and punctually pay the Loan and perform the Obligations when and as required by
the Loan Documents. Borrower may not prepay the Loan except in strict accordance
with this Loan Agreement.
     9.02. Payment of Taxes and Other Lienable Charges.
          (a) Payment Obligation. Except to the extent sums sufficient to pay
Taxes or Other Charges have been deposited with Lender in accordance with this
Loan Agreement, Borrower shall promptly and fully pay by their due date all
Taxes and Other Charges now or hereafter assessed or charged against the
Property as they become due and payable. Subject to Section 9.02(b) below,
Borrower shall promptly cause to be paid and discharged any Lien which may be or
become a Lien against the Property (including, without limitation, mechanics’ or
materialmens’ liens). Except to the extent sums sufficient to pay Taxes or Other
Charges have been deposited with Lender in accordance with this Loan Agreement,
Borrower shall furnish to Lender, upon request, evidence reasonably satisfactory
to Lender that all Taxes and Other Charges have been paid and are not
delinquent. Provided (i) the Tax Escrow Account has sufficient funds to pay
Taxes and Other Charges, and (ii) no Event of Default has occurred and is then
continuing, Lender shall pay such Taxes and Other Charges on Borrower’s behalf
from funds in the Tax Escrow Account.
          (b) Right to Contest. After prior written notice to Lender, Borrower,
at its own expense, may contest by appropriate legal proceedings, promptly
initiated and conducted in

32



--------------------------------------------------------------------------------



 



good faith with due diligence, the amount or validity or application in whole or
in part of any of the Taxes or Other Charges, provided that: (i) no Event of
Default exists; (ii) such proceedings suspend the collection of such Taxes or
Other Charges and the Property will not be in danger of being sold for such
unpaid Taxes or Other Charges, or Borrower has paid all of such Taxes or Other
Charges under protest; (iii) such proceeding is permitted under and is conducted
in accordance with the provisions of any other instrument to which Borrower or
the Property is subject and does not constitute a default thereunder; (iv) if
Borrower has not paid the disputed amounts in full under protest, Borrower shall
deposit with Lender cash (or other security as may be approved, in writing, by
Lender) in an amount which Lender deems (together with all funds then existing
in the Tax Escrow Account) sufficient to insure the payment of any such Taxes or
Other Charges together with interest and penalties thereon, if any, provided
that after a Securitization, one hundred twenty-five percent (125%) of the
contested amount (plus anticipated penalty and interest) shall be deposited with
Lender (after crediting all amounts then existing in the Tax Escrow Account
which are not otherwise reserved for other known Taxes or Other Charges due or
to become due); (v) Borrower furnishes to Lender all other items reasonably
requested by Lender; and (vi) upon a final determination thereof, Borrower,
subject to the provisions of the following sentence, promptly pays the amount of
any such Taxes or Other Charges, together with all costs, interest and penalties
which may be payable in connection therewith. Lender shall pay over any security
held by Lender pursuant to this Section to the claimant entitled thereto at any
time when, in Lender’s reasonable judgment, the entitlement of such claimant is
established, and, to the extent the security posted by Borrower with Lender is
insufficient to pay the full amount due (including, without limitation, any
penalties or interest thereon), Borrower shall be liable for the deficiency. If
Lender pays the deficiency (which Lender shall not be obligated to do), the
amount paid by Lender shall be added to principal, shall bear interest at the
Default Rate until paid in full and payment of such amounts shall be secured by
the Security Instrument and other collateral given to secure the Loan.
     9.03. Insurance.
          (a) Insurance Required During the Loan Term. Borrower, at Borrower’s
expense, shall obtain and maintain during the term of the Loan such insurance
coverage (including, without limitation, type, minimum coverage amount, maximum
deductible and acceptable exclusions) for Borrower and the Property as Lender
deems reasonably necessary considering, among other things, the location and
occupancy of the Property and all uses of the Property. Lender reserves the
right to periodically review the insurance coverage Lender has required (types,
minimum coverage amounts and maximum deductibles) and to increase or otherwise
change the required coverage should Lender deem an increase or change to be
reasonably necessary under then existing circumstances. Without limiting
Lender’s rights hereunder in any respect, it shall be deemed reasonable for
Lender to require no less coverage than the coverage in place on the Closing
Date. Subject to the foregoing, Lender shall require the following insurance
coverage to be effective during the term of the Loan, coverage amounts and
deductibles to be acceptable to Lender:

  (i)   Property Insurance. Casualty insurance must be maintained for the
Improvements and all Personal Property insuring against any peril now or
hereafter included within the classification “all risks of physical loss” and in
an amount at all times equal to the full

33



--------------------------------------------------------------------------------



 



      replacement cost (as reasonably determined and adjusted from time to time
by Lender) of the Improvements and Personal Property (without taking into
account any depreciation and exclusive of excavations, footings and foundations,
landscaping and paving), without any exclusions for windstorms. In all cases
where (A) the outstanding principal balance on the Note exceeds $5,000,000.00,
or (B) any part of the Improvements constitutes a legal non-conforming use under
the Requirements of Law, such insurance must include “Ordinance of Law
Coverage,” with “Time Element,” “Loss to the Undamaged Portion of the Building,”
“Demolition Cost” and “Increased Cost of Construction” endorsements, in the
amount of coverage requested by Lender. The policy must name Lender as an
insured mortgagee under a standard mortgagee clause. The deductible shall not
exceed $10,000.00 for each Individual Property.     (ii)   Insurance against
Acts of Terrorism. The insurance coverage provided under Section 9.03(a) in
effect as of the Closing Date and during the Loan Term must also insure against
loss or damage resulting from acts of terrorism or comparable coverage
acceptable to Lender in its discretion. The deductible shall not exceed
$10,000.00 for each Individual Property.     (iii)   Boiler and Machinery
Insurance. Broad form boiler and machinery insurance (without exclusion for
explosion) and systems breakdown coverage must be maintained, covering all steam
boilers, pipes, turbines, engines or other pressure vessels, electrical
machinery, HVAC equipment, refrigeration equipment and other similar mechanical
equipment located in, on or about the Property in such amount per accident equal
to the full replacement cost thereof (as reasonably determined and adjusted from
time to time by Lender) and also providing coverage against loss of occupancy or
use arising from any breakdown thereof. The policy must name Lender as an
insured under a standard joint loss clause and provide that all proceeds are to
be paid to Lender.     (iv)   Flood Insurance. Flood insurance must be
maintained if any portion of the Improvements is located in an area identified
by the Federal Emergency Management Agency or any successor thereto as a
100-year flood zone or special hazard area. The required coverage amount shall
be equal to the full replacement cost of the Improvements and Personal Property
(without taking into account any depreciation and exclusive of excavations,
footings and foundations, landscaping and paving). Such coverage may need to be
purchased through excess carriers if the required coverage exceeds the maximum
insurance available for the Property under the then-current guidelines published
by the Federal Emergency

34



--------------------------------------------------------------------------------



 



      Management Agency or any successor thereto. The policy must name Lender as
an insured mortgagee under a standard mortgagee clause.     (v)   Business
Interruption. Business interruption insurance must be maintained in an amount
sufficient to provide the lost Operating Income for the Property for a period of
not less than one (1) year from the date of Casualty, with a six (6) month
extended period of indemnity (but a minimum of eighteen (18) months with a six
(6) month extended period of indemnity at all times during which the outstanding
principal balance of the Note is greater than $25,000,000 and a minimum of
eighteen (18) months with a twelve (12) month extended period of indemnity at
all times during which the outstanding principal balance of the Note is greater
than $50,000,000). The policy must name Lender as a loss payee and provide that
all proceeds are to be paid to Lender.     (vi)   Liability Insurance.
Commercial general liability insurance coverage must be maintained, covering
bodily injury or death and property damage, including all legal liability to the
extent insurable and all court costs, legal fees and expenses, arising out of,
or connected with, the possession, use, leasing, operation, maintenance or
condition of the Property in such amounts generally required by institutional
lenders for properties comparable to the Property but in no event for a combined
single limit of less than $2,000,000 aggregate and $1,000,000 per occurrence.
The required coverage must provide for claims to be made on an occurrence basis.
The policy must name Lender as an additional insured. The insurance coverage
required under this subsection (vi) may be satisfied by a layering of Commercial
General Liability, Umbrella and Excess Liability Policies, but in no event will
the Commercial General Liability policy be written for an amount less than
$1,000,000 per occurrence and $2,000,000 aggregate for bodily injury and
property damage liability, Lender may require umbrella coverage which will be
evaluated on a case-by-case basis, but in no event less than $25,000,000.    
(vii)   Workers’ Compensation Insurance. Workers’ compensation insurance must be
maintained with respect to all employees employed at the Property, in compliance
with the laws of the state in which the Property is located.     (viii)  
Earthquake Insurance. If the Property is located in a high earthquake hazard
area, earthquake insurance must be maintained in an amount equal to the full
replacement value of the Property and for loss of revenues and be in form,
amount and with

35



--------------------------------------------------------------------------------



 



      deductibles satisfactory to Lender but in no event greater than 10% of the
Allocated Loan Amount.     (ix)   Garage Keeper’s Insurance. Garage keeper’s
insurance in form and substance acceptable to Lender must be maintained in the
amount of $2,500,000 for each Individual Property and must name Lender as an
insured mortgagee under a standard mortgage clause.     (x)   Automobile
Insurance. Comprehensive automobile liability insurance must be maintained for
all owned and non-owned vehicles used in connection with the operation,
maintenance, or management of the Property and in an amount of not less than
$1,000,000 per occurrence.     (xi)   Other Coverage. Without limiting Lender’s
rights under this Section 9.03(a), Lender may also require Borrower to maintain
builder’s risk insurance during any period of construction, renovation or
alteration of the Improvements, “dram shop” or similar coverage if alcoholic
beverages are sold at the Property, fidelity bond coverage for employees
handling Rents and other income from the Property, environmental insurance,
sinkhole coverage and other insurance with respect to the Property or on any
replacements or substitutions thereof or additions thereto against other
insurable hazards or casualties which at the time are commonly insured against
in the case of property similarly situated, due regard being given to the height
and type of buildings, their construction, location, use and occupancy.

          (b) Qualified Insurers; Lender’s Consent. All insurance must be issued
under valid and enforceable policies of insurance acceptable to Lender and
issued by one or more domestic primary insurers authorized to issue insurance in
the state in which the Property is located. Each insurer must have a minimum
investment grade rating of “A” or better (but a minimum rating of “AA” at all
times during which the outstanding principal balance of the Note is $25,000,000
or more unless Borrower obtains an acceptable “cut through” endorsement from a
properly-rated reinsurer) from S & P or equivalent ratings from one or more
Rating Agencies acceptable to Lender. Lender’s approval of insurance coverage at
any time is not a representation or warranty concerning the sufficiency of any
coverage or the solvency of any insurer, and Lender shall not be responsible
for, nor incur any liability for, the insolvency of the insurer or other failure
of the insurer to perform.
          (c) Policy Requirements. All policies must be for a term of not less
than a year and name Lender as a beneficiary of such coverage as provided in
this Section 9.03 or otherwise identified by Lender. Each policy must also
contain: (i) an endorsement or provision that permits recovery by Lender
notwithstanding the negligent or willful acts or omission of Borrower; (ii) a
waiver of subrogation endorsement as to Lender to the extent available at
commercially reasonable rates; (iii) a provision that prohibits cancellation or
termination before the expiration date, denial of coverage upon renewal, or
material modification without at least

36



--------------------------------------------------------------------------------



 



thirty (30) days prior written notice to Lender in each instance; and
(iv) effective waivers by the insurer of all claims for Insurance Premiums
against Lender. If the required insurance coverage is to be provided under a
blanket policy covering the Property and other properties and assets not part of
the Property, such blanket policy must specify the portion of the total coverage
that is allocated to the Property and any sublimit in such blanket policy which
is applicable to the Property and shall otherwise comply in all respects with
the requirements of this Section 9.03.
          (d) Evidence of Insurance.
Borrower must deliver to Lender on or before the Closing Date either (i) the
original of each insurance policy required hereunder, (ii) a copy of each
original policy certified by the insurance agent to be a true, correct and
complete copy of the original; (iii) the insurance binder (Acord Form 25S
provided by the insurance carrier) (as well as satisfactory proof of payment);
(iv) a certificate of insurance (Acord Form 28 provided by the insurance agent
or, where form Acord Form 28 is not available, a certificate of insurance
confirms the same rights as are confirmed by form Acord Form 28), (v) an
original letter from the insurance carrier on the primary layer, signed by an
officer of such carrier, attaching the form of insurance policy pursuant to
which coverage will be provided (and, if applicable, an original letter from
each insurance carrier on the excess layers, signed by an officer of each such
carrier, agreeing that it is bound to the form of insurance policy delivered by
the primary carrier (i.e., agreeing to “follow form” to the primary carrier);
and (A) each such letter must set forth the date by which the policy will be
delivered to the Lender, which must not be more than sixty (60) days following
the Closing Date and (B) include as attachments all mortgagee/loss
payee/additional insured endorsements. Evidence of the required coverage for the
first year of the Loan (as well as satisfactory proof of payment ) must be
delivered to Lender on or before the Closing Date and thereafter not less than
thirty (30) days prior to the expiration date of each policy.
     (e) Lender’s Right to Obtain Insurance for Borrower. If Borrower fails to
deliver to Lender the evidence of insurance coverage required by this Loan
Agreement and does not cure such deficiency within ten (10) days after Lender’s
notice of nondelivery, an Event of Default shall be deemed to have occurred
(without further cure period or notice) and Lender may procure such insurance at
Borrower’s expense, without prejudice to Lender’s rights upon an Event of
Default. All amounts advanced by Lender to procure the required insurance shall
be added to principal, secured by the Security Instrument and bear interest at
the Default Rate. Lender shall not be responsible for, nor incur any liability
for the insolvency of the insurer or other failure of the insurer to perform,
even though Lender has caused the insurance to be placed with the insurer after
Borrower’s failure to furnish such insurance.
     (f) Additional Insurance. Borrower shall not obtain insurance for the
Property in addition to that required by Lender without Lender’s prior written
consent, which consent will not be unreasonably withheld provided that
(i) Lender is named insured on such insurance, (ii) Lender receives evidence of
such insurance as required by subsection (d) above, and (iii) such insurance
will not breach any requirements set forth in this Loan Agreement.

37



--------------------------------------------------------------------------------



 



     9.04. Obligations upon Condemnation or Casualty. If the Property, or any
portion thereof, shall be damaged or destroyed by a Casualty or become subject
to any Condemnation, the following shall apply:
          (a) Generally. Borrower shall promptly notify Lender, in writing, of
any actual or threatened Condemnation or of any Casualty that damages or renders
unusable the Property or any part thereof and, except as otherwise provided
below, shall promptly and diligently pursue Borrower’s claim for a Condemnation
award or insurance proceeds, as applicable. Borrower shall not make any
agreement in lieu of Condemnation or accept any Condemnation award without
Lender’s prior written consent (which Lender agrees not to unreasonably withhold
or delay). Borrower shall not accept any settlement of insurance proceeds with
respect to a Casualty without Lender’s prior written consent (which Lender
agrees not to unreasonably withhold or delay). If requested by Lender, Borrower
agrees to provide copies to Lender of all notices or filings made or received by
Borrower in connection with the Casualty or Condemnation or with respect to
collection of the insurance proceeds or Condemnation award, as applicable.
Notwithstanding that a Casualty or Condemnation has occurred, or that rights to
a Condemnation award or insurance proceeds are pending, Borrower shall continue
to pay the Loan at the time and in the manner provided in this Loan Agreement.
          (b) Lender Right to Pursue Claim. If the amount of any claim arising
with respect to Casualty or Condemnation exceeds $250,000, Lender may elect, at
Lender’s option, either: (i) to settle and adjust any claim arising with respect
to the Casualty or Condemnation without Borrower’s consent, or (ii) to allow
Borrower to settle and adjust such claim; provided that, in either case, the
insurance proceeds or Condemnation award, as applicable, is paid directly to
Lender. Borrower hereby appoints Lender its attorney-in-fact with full power of
substitution (and which shall be deemed to be coupled with an interest and
irrevocable until the Loan is paid and the Security Instrument is discharged of
record, with Borrower hereby ratifying all that its said attorney shall do by
virtue thereof) to endorse any agreements, instruments or drafts received in
connection with a Casualty or Condemnation. If any portion of the insurance
proceeds or Condemnation award, as applicable, should be paid directly to
Borrower, Borrower shall be deemed to hold such amounts in trust for Lender and
shall promptly remit such amounts to Lender. If the Property is sold, through
foreclosure or otherwise, prior to the receipt of the Condemnation award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the proceeds of such sale in
an amount sufficient to pay the Loan in full. All expenses reasonably incurred
by Lender in the settlement and collection of amounts paid with respect to a
Casualty or Condemnation (including, without limitation, reasonable legal fees
and expenses) shall be deducted and reimbursed to Lender from the insurance
proceeds or Condemnation award, as applicable, prior to any other application
thereof. The insurance proceeds or Condemnation award paid or payable on account
of a Casualty or Condemnation, as applicable (including all business
interruption insurance proceeds paid as a result of such Casualty or
Condemnation), less expenses to be reimbursed to Lender hereunder, is referred
to herein as the “Restoration Proceeds.”
          (c) Application of Restoration Proceeds; Restoration Obligations.
Except as specifically hereafter provided in subsection (d) below, Lender may,
in its sole discretion, either (i) apply the Restoration Proceeds to payment of
the Loan, whether or not then due and payable,

38



--------------------------------------------------------------------------------



 



or (ii) hold and release the Restoration Proceeds to Borrower (A) for the costs
of Restoration undertaken by Borrower in accordance with this Loan Agreement and
(B) to cover any shortfall in Operating Income as a result of such Casualty or
Condemnation that is necessary to pay in full the debt service payments due from
Borrower on each Payment Due Date and other Operating Expenses falling due
during the period until Restoration is completed; provided, however, that Lender
shall have no obligation to release Restoration Proceeds to fund amounts
contemplated by clause (B) unless (1) Lender is satisfied that Restoration
Proceeds are sufficient to pay in full the estimated cost to complete
Restoration and (2) all Operating Expenses to be funded with Restoration
Proceeds are approved by Lender. If Lender applies Restoration Proceeds to
payment of the Loan and the Loan is still outstanding, interest will continue to
accrue and be due on the unpaid principal at the Applicable Interest Rate. If
Lender makes the Restoration Proceeds available to Borrower for Restoration,
Borrower shall diligently pursue Restoration so as to restore the Property to at
least equal value and substantially the same character as existed immediately
prior to such Casualty or Condemnation. Provided the cost of Restoration exceeds
$250,000, all plans and specifications for the Restoration and all contractors,
subcontractors and materialmen to be engaged in the Restoration, as well as the
contracts under which they have been engaged, shall be subject to Lender’s prior
review and approval, which Lender agrees not to unreasonably withhold or delay.
Lender may engage, at Borrower’s expense, an independent engineer or inspector
to assist Lender in its review of the approvals requested of Lender in
connection with the Restoration and to periodically inspect the Restoration in
progress and upon substantial completion.
          (d) Condition to Release of Restoration Proceeds for Restoration.
Lender agrees to make the Restoration Proceeds available to Borrower for
Restoration as long as:

  (i)   The Restoration Proceeds recovered are less than the outstanding
principal balance of the Loan.     (ii)   No Event of Default exists.     (iii)
  Borrower demonstrates to Lender’s satisfaction that the Restoration Proceeds
are sufficient to pay in full the estimated cost to complete Restoration and any
shortfalls in Operating Income as a result of such Casualty or Condemnation that
are anticipated until Restoration is substantially completed, or, if the
Restoration Proceeds are determined by Lender to be insufficient to pay such
costs in full, Borrower deposits with Lender, in cash or by a cash equivalent
acceptable to Lender, the additional amount estimated by Lender to be necessary
to pay the full cost of Restoration (“Restoration Deficiency Deposit”).     (iv)
  Intentionally Omitted.     (v)   Restoration can be completed not later than
the earlier of (A) twelve (12) months from the date the Casualty or Condemnation
occurred, (B) the earliest date by which completion is required under the
Requirements of Law to preserve the right to rebuild the

39



--------------------------------------------------------------------------------



 



      Improvements as they existed prior to the Casualty or Condemnation, (C)
the expiration of Borrower’s business interruption insurance, or (D) six
(6) months prior to the Maturity Date (without taking into consideration any
unexercised extension).     (vi)   If a Condemnation has occurred, (A) less than
ten percent (10%) of the Land is taken and the land taken is along the perimeter
or periphery of the Land, and (B) no portion of any structural Improvements are
taken which would have a Material Adverse Effect.     (vii)   If a Casualty has
occurred, (A) less than 10% of the paved parking area of the Individual Property
is damaged or rendered unusable by the Casualty, and (B) no portion of any
structural Improvements are damaged or rendered unusable which would have a
Material Adverse Effect.     (viii)   Intentionally Omitted.     (ix)   The
Property and its use after completion of Restoration will be in compliance in
all material respects with, and permitted under, all Requirements of Law.

          (e) Disbursement Procedure; Holdback. If the Restoration Proceeds will
be made available by Lender to Borrower for Restoration and the estimated cost
of Restoration approved by Lender (together with all other amounts then held by
Borrower pursuant to this subsection (e)) is less than $250,000, Lender shall
disburse the entire amount of the Restoration Proceeds to Borrower, and Borrower
hereby covenants and agrees to use the Restoration Proceeds solely for
Restoration performed in accordance with this Loan Agreement. If, however, the
estimated cost of Restoration approved by Lender (together with all other
amounts then held by Borrower pursuant to this subsection (e)) is $250,000 or
more than $250,000, Lender may retain the Restoration Proceeds in an interest
bearing escrow account and make periodic disbursements to Borrower as follows:

  (i)   Disbursements for Restoration.

                              (A) Lender will disburse Restoration Proceeds for
the costs of Restoration to, or as directed by, Borrower from time to time
during the course of the Restoration, upon receipt of evidence reasonably
satisfactory to Lender that (1) all materials installed and work and labor
performed in connection with the Restoration have been paid in full (except to
the extent that they are to be paid out of the requested disbursement), and
(2) there exist no notices of pendency, stop orders, mechanic’s or materialmens’
liens or notices of intention to file same, or any other Liens of any nature
whatsoever on the Property arising out of the Restoration which have not either
been fully bonded and discharged of record or, in the alternative, fully insured
to Lender’s reasonable satisfaction by the title company insuring the Lien of
the Security Instrument.

40



--------------------------------------------------------------------------------



 



                              (B) Lender may limit disbursements to not more
than one (1) per month.
                              (C) Lender may hold-back from each requested
disbursement an amount equal to the greater of (1) ten percent (10%) of the
requested disbursement or (2) the amount which Borrower is permitted to withhold
under its contract with the contractor or supplier to be paid with the proceeds
of such disbursement (either, a “Restoration Holdback”). Amounts held as the
Restoration Holdback shall be disbursed once: (1) Lender receives satisfactory
evidence that Restoration has been fully completed in accordance with all
Requirements of Law; (2) Lender receives satisfactory evidence that all
Restoration costs have been paid in full or will be fully paid from the
remaining Restoration Proceeds and the Restoration Holdback; and (3) Lender
receives, at Lender’s option, a search of title to the Property, effective as of
the date on which the Restoration Holdback is to be disbursed, showing no Liens
other than the Permitted Encumbrances or an endorsement to its Title Insurance
Policy which updates the effective date of such policy to the date on which the
Restoration Holdback is to be disbursed and which shows no Liens since the date
of recordation of the Security Instrument (other than the Permitted
Encumbrances).
                              (D) Notwithstanding subsection I above, Lender may
release from the Restoration Holdback payments to a contractor or supplier if:
(1) Lender receives satisfactory evidence that such contractor has
satisfactorily completed its contract with Borrower; (2) such contractor or
supplier delivers to Lender an acceptable written waiver of its mechanic’s lien,
in recordable form; and (3) Borrower provides written consent from the surety
company, if any, which has issued a payment or performance bond with respect to
such contractor or supplier.

  (ii)   Disbursements for Shortfalls in Operating Income. Provided that Lender
determines that the Restoration Proceeds are sufficient to pay in full the
estimated cost to complete Restoration, Lender will disburse Restoration
Proceeds not reserved for Restoration to pay the shortfall in Operating Income
necessary to pay (A) first, the debt service payments due from Borrower on each
Payment Due Date falling due from the date of the Casualty or Condemnation
through the date on which Restoration is substantially completed and (B) then,
any Operating Expenses approved by Lender. Lender may require satisfactory
evidence that Operating Expenses to be paid have been incurred and may issue
payments directly to the Person entitled to the payment claimed as an Operating
Expense.     (iii)   Restoration Proceeds Deemed Insufficient. If, in Lender’s
judgment, at any time during Restoration, the undisbursed portion of the
Restoration Proceeds shall not be sufficient to pay the costs remaining for
Restoration to be completed or to pay any shortfall in Operating Income needed
to pay in full Borrower’s debt service payments on the Loan and Operating
Expenses anticipated to be incurred during the period of Restoration, Borrower
shall deposit

41



--------------------------------------------------------------------------------



 



      the deficiency with Lender, in cash or by a cash equivalent acceptable to
Lender (also called a “Restoration Deficiency Deposit”), within ten (10) days
after Lender’s notice of such deficiency, and no further disbursement of the
Restoration Proceeds will be made until such funds are deposited. Amounts held
by Lender as the Restoration Deficiency Deposit shall be disbursed in accordance
with this Section 9.04.     (iv)   Consequence of Event of Default. Lender shall
not be obligated to disburse Restoration Proceeds or amounts from the
Restoration Holdback when an Event of Default exists, and upon the occurrence of
an Event of Default, any undisbursed portion of the Restoration Proceeds
(including the Restoration Deficiency Deposit and the Restoration Holdback) may,
at Lender’s option, be applied against the Loan, whether or not then due or
accelerated, in such order and manner as Lender determines.     (v)   Surplus
Restoration Proceeds After Restoration Completion. Any Restoration Proceeds
remaining after full payment of Restoration costs and unpaid expenses due to
Lender for which Lender is permitted reimbursement under this Section 9.04 shall
be released to Borrower provided no Event of Default exists, and Borrower
delivers evidence satisfactory to Lender that (i) Restoration has been fully
completed in accordance with all Requirements of Law and (ii) the Property is
free and clear of all Liens which may be asserted with respect to the
Restoration.

     9.05. Inspections and Right of Entry. Lender and its agents may enter the
Property upon prior notice to Borrower (notice to be given not less than two
(2) business days prior to entry by Lender or its agents unless an Event of
Default or an emergency exists, as determined by Lender in good faith) to
inspect the Property and Borrower’s books and records relating to the Property.
In making such entry and inspection, Lender agrees to use reasonable efforts to
minimize disturbance to Borrower and tenants of the Property. Lender and its
agents shall have access, at all reasonable times, to the Property, including,
without limitation, all contracts, plans and specifications, permits, licenses
and approvals required or obtained in connection with the Property.
     9.06. Leases and Rents.
          (a) Right to Enter into New Leases. Borrower may enter into new Leases
for space at the Property and renew or extend existing Leases only with Lender’s
prior written consent, which shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, Lender’s approval shall not be required for
leases (“Permitted Leases”) which (i) are for non-parking related uses,
(ii) have a term of three (3) years or less, (iii) together with all other
Leases affecting the operation of the Individual Property in question, do not
generate in excess of five percent (5%) of the gross revenue attributable to
such operation of the Individual Property, and (iv) do not contain provisions
permitting tenant mortgages, options, rights of first refusal or

42



--------------------------------------------------------------------------------



 



offer, exclusivity, or extension options in favor of the tenant thereunder.
Borrower shall promptly deliver to Lender a copy of each executed Lease. All
subleases shall be in accordance with the terms and conditions of the applicable
existing Leases.
          (b) Leasing Decisions. Other than Permitted Leases, Borrower may not,
without Lender’s prior written consent: (i) amend or supplement any Lease or
waive any term thereof (including, without limitation, shortening the Lease
term, reducing Rents, granting Rent abatements, or accepting a surrender of all
or any portion of the leased space); (ii) cancel or terminate any Lease;
(iii) consent to a tenant’s assignment of its Lease or subleasing of space; or
(iv) amend, supplement, waive or terminate any Lease Guaranty; provided that
none of the foregoing actions (taking into account the planned alternative use
of the affected space in the case of termination, rent reduction, surrender of
space or shortening of term) will have a Material Adverse Effect on the value of
the Property taken as a whole and such Lease, as amended, supplemented or
waived, is otherwise in compliance with the requirements of Section 9.06(a)
hereof. Termination of a Lease with a tenant who is in default beyond applicable
notice and grace/cure periods shall not be considered an action which has a
Material Adverse Effect on the value of the Property taken as a whole. Any
action with respect to any Lease that does not satisfy the requirements set
forth in this Section 9.06 requires Lender’s prior written approval, which may
not be unreasonably withheld or delayed, at Borrower’s expense (including
reasonable legal fees). Borrower shall promptly deliver to Lender a copy of all
instruments documenting the action taken, together with written certification
from a Responsible Officer that (x) the copies delivered are true, complete and
correct copies of the materials represented thereby and (y) Borrower has
satisfied all conditions of this Section 9.06. Lender’s acceptance of Borrower’s
certification or a copy of such Lease materials shall not be deemed a waiver of
the requirements of this Section 9.06 if the action taken is not in compliance
herewith.
          (c) Observance of Lessor Obligations. Borrower (i) shall observe and
perform all obligations imposed upon the lessor under the Leases and shall not
do or permit to be done anything to impair the value of any of the Leases as
security for the Loan; (ii) upon Lender’s request, shall promptly send copies to
Lender of all notices of default which Borrower shall send or receive (or may
have sent or received) under any non-residential Lease; (iii) shall enforce in a
commercially reasonable manner all of the material terms, covenants and
conditions contained in the Leases to be observed or performed by the tenant;
(iv) shall not collect any Rents more than one (1) month in advance which, in
the aggregate, exceed $50,000 (and for this purpose a security deposit shall not
be deemed Rent collected in advance); and (v) shall not execute any assignment
or pledge of the lessor’s interest in any of the Leases or the Rents (other than
in connection with the Loan).
     9.07. Use of Property. Borrower shall not allow changes in the use of the
Property without Lender’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed. Borrower shall not initiate, join in, or
consent to any change in any private restrictive covenant or zoning or land use
ordinance limiting or defining the uses which may be made of the Property as of
the Closing Date. If use of all or any portion of the Property is or shall
become a nonconforming use, Borrower will not cause or permit the nonconforming
use to be discontinued or the nonconforming portion of the Property to be
abandoned without Lender’s prior written consent.

43



--------------------------------------------------------------------------------



 



     9.08. Maintenance of Property. Borrower shall maintain the Property in a
good and safe condition and repair. No portion of the Property shall be removed,
demolished or materially altered (except for normal repair or replacement)
without Lender’s prior written consent. Borrower shall promptly repair or
replace any portion of the Property which may become damaged, worn or
dilapidated. Borrower shall obtain and maintain all licenses, permits,
registrations, certificates and other approvals, governmental and otherwise
(including, without limitation, zoning, building code, land use and
environmental), necessary for the use, occupancy and operation of the Property
and the conduct of its business thereat.
     9.09. Waste. Borrower shall not commit or suffer any waste of the Property
or do or permit to be done thereon anything that may in any way impair the value
of the Property or invalidate the insurance coverage required hereunder to be
maintained by Borrower. Borrower will not, without Lender’s prior written
consent, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Property,
regardless of the depth thereof or the method of mining or extraction thereof.
     9.10. Compliance with Laws.
          (a) Obligation to Perform. Borrower shall promptly and fully comply
with all Requirements of Law now or hereafter affecting the Property. Borrower
shall notify Lender promptly of Borrower’s knowledge or receipt of any notice
related to a violation of any Requirements of Law or of the commencement of any
proceedings or investigations which relate to compliance with Requirements of
Law. At Lender’s request, Borrower shall provide Lender with copies of all
notices, reports or other documents relating to any litigation or governmental
investigation relating to Borrower or the Property.
          (b) Right to Contest. After prior written notice to Lender, Borrower,
at its own expense, may contest by appropriate legal proceedings, promptly
initiated and conducted in good faith and with due diligence, the Requirements
of Law affecting the Property or alleged violation thereof, provided that:
(i) no Event of Default exists; (ii) such proceeding shall not otherwise be
prohibited by any, and shall be conducted in accordance with all Requirements of
Law; (iii) the Property will not be in danger of being sold, forfeited,
terminated, cancelled or lost; (iv) non-compliance with such Requirement of Law
shall not impose any civil liability on Lender or Borrower which has not
otherwise been accounted for by the reserve created under clause (v) below, or
any criminal or environmental liability on Lender or Borrower; (v) Borrower
deposits with Lender cash (or other security reasonably acceptable to Lender) in
such amount as Lender deems sufficient to cover loss or damage that may result
from Borrower’s failure to prevail in such contest, provided that after a
Securitization, one hundred twenty-five percent (125%) of the amount estimated
by Lender is deposited; (vi) Borrower furnishes to Lender all other items
reasonably requested by Lender; and (vii) upon a final determination thereof,
Borrower promptly complies with the obligations, if any, determined to be
applicable.
     9.11. Financial Reports, Books and Records.
          (a) Delivery of Financial Statements. Borrower shall keep adequate
books and records of account with respect to its financial condition and the
operation of the Property, in accordance with GAAP consistently applied (or such
other method which is reasonably

44



--------------------------------------------------------------------------------



 



acceptable to Lender), and shall furnish the following to Lender, each prepared
in such detail as reasonably required by Lender and certified by a Responsible
Officer to be true, complete and correct:

  (i)   if requested by Lender (but not more often than once per calendar
quarter), a Rent Roll;     (ii)   as soon as available, but in any event within
sixty (60) days after the end of each fiscal quarter, a quarterly operating
statement for Borrower detailing the Operating Income received, Operating
Expenses incurred, the cost of all Capital Improvements and Replacements
performed or paid during such quarter, and the Debt Service Coverage Ratio as of
the end of such fiscal quarter;     (iii)   within sixty (60) days after the end
of each fiscal quarter, a quarterly, Compliance Certificate;     (iv)   as soon
as available, but in any event within one hundred twenty (120) days after the
close of Borrower’s fiscal year, (A) an annual operating statement for each
Property presented on a basis consistent with the quarterly operating statements
described above and audited by an independent certified public accountant;
(B) an annual balance sheet and profit and loss statement for Borrower audited
by an independent certified public accountant; and (C) a statement of change of
financial position of Borrower, setting forth in comparative form the figures
for the previous fiscal year;     (v)   if requested by Lender, an annual
operating budget for Borrower presented on a monthly basis consistent with the
information required in the quarterly operating statement described above which
budget shall be subject to Lender’s approval; and     (vi)   such other
financial information or property management information (including, without
limitation, copies of Borrower’s state and federal tax returns, information on
tenants under Leases to the extent such information is available to Borrower,
and an accounting of security deposits) as may reasonably be required by Lender
from time to time.

Notwithstanding the foregoing, (i) upon the request of Lender prior to a
Securitization, or (ii) following an Event of Default. Borrower shall promptly
provide monthly statements in connection with subsections (ii) and (iii) above,
within twenty (20) days following the end of each calendar month.
          (b) Lender Audit Rights. Lender and its agents have the right, upon
prior written notice to Borrower (notice to be given at least two (2) business
days prior to such inspection unless an Event of Default exists), to examine the
records, books and other papers which reflect upon Borrower’s financial
condition or pertain to the income, expense and

45



--------------------------------------------------------------------------------



 



management of the Property and to make copies and abstracts from such materials.
Lender also shall have the right, from time to time (but, in the absence of an
Event of Default existing, not more than annually) and upon prior notice to
Borrower (notice to be given unless an Event of Default exists), to have an
independent audit conducted of any of Borrower’s financial information. Lender
shall pay the cost of such audit unless Lender performed the audit following the
occurrence of an Event of Default or if the results of Lender’s audit disclose
an error in the categories of total income, total expenses, total assets or
total liabilities by more than ten percent (10%), in which case (and in addition
to Lender’s other remedies) Borrower shall pay the cost incurred by Lender with
respect to such audit upon Lender’s demand. Upon Borrower’s failure to pay such
amounts, and in addition to Lender’s remedies for Borrower’s failure to perform,
the unpaid amounts shall be added to principal, shall bear interest at the
Default Rate until paid in full, and payment of such amounts shall be secured by
the Security Instrument and other collateral given to secure the Loan.
          (c) Financial Reports From Guarantors and Equity Owner. Borrower shall
cause each Guarantor and, at Lender’s request, the Equity Owner, to provide to
Lender (i) within ninety (90) days after the close of such party’s fiscal year,
such party’s balance sheet and profit and loss statement (or if such party is an
individual, within ninety (90) days after the close of each calendar year, such
party’s personal financial statements) in form reasonably satisfactory to Lender
and certified by such party to be accurate and complete; and (ii) such
additional financial information (including, without limitation, copies of state
and federal tax returns) as Lender may reasonably require from time to time and
in such detail as reasonably required by Lender.
          (d) Data Delivery Failure. If a Data Delivery Failure occurs, Borrower
shall pay Lender, without demand, the applicable Data Delivery Failure Fee on
the first Business Day following each occurrence of a Data Delivery Failure. If
a Data Delivery Failure occurs on more than two (2) separate occasions during
any twelve month period or on more than five (5) occasions while the Loan is
outstanding, it shall be an immediate Event of Default hereunder. The collection
of the Data Delivery Failure Fee shall be in addition to Lender’s other rights
and remedies under the Loan Documents and, until paid, shall be deemed added to
the Debt, secured by the Security Instrument and shall bear interest at the
Default Rate.
     9.12. Performance of Other Agreements. Borrower shall observe and perform
in a timely manner each and every obligation to be observed or performed by
Borrower pursuant to the terms of any agreement or recorded instrument affecting
or pertaining to the Property or used in connection with the operation of the
Property (including, without limitation, the Operating Agreements and the Ground
Lease). Without limiting the foregoing, Borrower shall (a) give prompt notice to
Lender of any notice received by Borrower with respect to any of the Operating
Agreements and the Ground Lease which alleges a default or nonperformance by
Borrower thereunder, together with a complete copy of any such notice;
(b) enforce, short of termination, performance of the Operating Agreements and
the Ground Lease to be performed or observed, and (c) not terminate or amend, or
waive compliance with, any of the Operating Agreements and the Ground Lease
without Lender’s prior written consent, except as may be (i) permitted pursuant
to the respective terms thereof or (ii) absent the existence of an Event of
Default, done in the ordinary course of business. If the absence of an Operating
Agreement that has terminated will have a Material Adverse Effect on the value
of the Property, Borrower agrees to use commercially reasonable efforts to enter
into a new Operating Agreement in replacement of the

46



--------------------------------------------------------------------------------



 



terminated Operating Agreement, containing terms and conditions no less
favorable to Borrower than the terminated Operating Agreement. Borrower shall
notify Lender if Borrower does not replace any terminated Operating Agreement,
the absence of which is likely to have a Material Adverse Effect.
     9.13. Existence; Change of Name; Location as a Registered Organization.
Borrower shall continuously maintain (a) its existence and shall not dissolve or
permit its dissolution, and (b) its rights and franchises to do business in each
state where the Property is located. Borrower shall not change Borrower’s name,
legal entity, or its location as a registered organization within the meaning of
the UCC, without notifying Lender of such change in writing at least thirty (30)
days prior to its effective date. The notification requirements set forth in
this Section are in addition to, and not in limitation of, the requirements of
Article 7. Borrower shall pay all costs and expenses incurred by Lender
(including, without limitation, reasonable legal fees) in connection with any
change described herein.
     9.14. Property Management.
          (a) Borrower shall cause the Property Manager to manage the Property
in a first class manner. Borrower shall not remove or replace the Property
Manager (which, with respect to a Property Manager which is an Affiliate of
Borrower, shall be deemed to occur upon a change of Control of the Property
Manager) or modify or waive any material terms of the Property Management
Contract without Lender’s prior written consent and, if requested by Lender, a
Rating Confirmation. Upon replacement of the Property Manager, Borrower shall,
and shall cause the new manager of the Property to, execute an Assignment of
Property Management Contract in form and substance similar to the Assignment of
Property Management Contract executed by the Property Manager. Borrower shall
comply with all obligations of Borrower under the Assignment of Property
Management Contract. The property management fee and all other fees payable
under the Property Management Contract shall not exceed 3.5% of Operating
Income.
          (b) Termination of Property Manager. Borrower agrees, that, if
(i) irrespective of whether an Event of Default exists, Lender, in its
reasonable discretion, determines that the Property is not being properly
managed in accordance with management practices customarily employed for
properties similar to the Property, (ii) an Event of Default exists, (iii) a
default or event of default exists under the Property Management Contract, or
(iv) Property Manager becomes insolvent, Lender may direct Borrower to terminate
the Property Management Contract and to replace Property Manager with a
management company acceptable to Lender, provided that, with respect to
Section 9.14(b)(i) only, prior to requiring the termination of the Property
Management Contract, Lender shall deliver written notice to Borrower and
Property Manager, which notice shall specify in reasonable detail the grounds
for Lender’s determination. If Lender reasonably determines that the conditions
specified in Lender’s notice are not remedied to Lender’s reasonable
satisfaction by Borrower or Property Manager within thirty (30) days from
receipt of such notice or if Borrower or Property Manager have failed to
diligently undertake correcting such conditions within such thirty (30) day
period, Lender may direct Borrower to terminate the Property Management Contract
and to replace Property Manager with a management company acceptable to Lender.

47



--------------------------------------------------------------------------------



 



     9.15. ERISA. Borrower shall not engage in any transaction which would cause
any obligation or action taken or to be taken hereunder by Borrower (or the
exercise by Lender of any of its rights under any of the Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA. Borrower agrees to deliver to Lender such
certifications or other evidence throughout the term of the Loan as requested by
Lender in its sole discretion to confirm compliance with Borrower’s obligations
under this Section 9.15 or to confirm that Borrower’s representations and
warranties regarding ERISA remain true.
     9.16. Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower shall comply in all material respects with all
Requirements of Law relating to money laundering, anti-terrorism, trade embargos
and economic sanctions, now or hereafter in effect. Upon Lender’s request from
time to time during the term of the Loan, Borrower shall certify in writing to
Lender that Borrower’s representations, warranties and obligations under
Section 8.28 and this Section 9.16 remain true and correct in all material
respects and have not been breached. Borrower shall immediately notify Lender in
writing if any of such representations, warranties or covenants are no longer
true or have been breached or if Borrower has a reasonable basis to believe that
they may no longer be true or have been breached in any material respect. In
connection with such an event, Borrower shall comply in all material respects
with all Requirements of Law and directives of Governmental Authorities and, at
Lender’s request, provide to Lender copies of all notices, reports and other
communications exchanged with, or received from, Governmental Authorities
relating to such an event. Borrower shall also reimburse Lender any reasonable
expense incurred by Lender in evaluating the effect of such an event on the Loan
and Lender’s interest in the collateral for the Loan, in obtaining any necessary
license from Governmental Authorities as may be necessary for Lender to enforce
its rights under the Loan Documents, and in complying with all Requirements of
Law applicable to Lender as the result of the existence of such an event and for
any penalties or fines imposed upon Lender as a result thereof
     9.17. Equity Contribution. On the Closing Date, the equity owners of
Borrower shall provide satisfactory evidence to Lender that they have, as of the
Closing Date, an aggregate equity investment in Borrower in an amount not less
than $16,250,000 in a manner which is satisfactory to Lender.
     9.18. Net Worth Covenant. Until the Loan is paid in full, Guarantor shall
maintain at all times a Net Worth (exclusive of any direct or indirect interest
in the Property) at least equal to $20,000,000, and, within ten (10) Business
Days of Lender’s request, Borrower shall demonstrate in writing and to Lender’s
reasonable satisfaction, compliance with this Section.
     9.19. Liquidity Covenant. Until the Loan is paid in full, Guarantor shall
maintain at all times a Liquidity (exclusive of any direct or indirect interest
in the Property) at least equal to $1,000,000, and, within ten (10) Business
Days of Lender’s request, Borrower shall demonstrate in writing and to Lender’s
reasonable satisfaction, compliance with this Section.
     9.20. Ground Lease Covenants.

48



--------------------------------------------------------------------------------



 



          (a) Borrower covenants and agrees as follows: (i) promptly and
faithfully to observe, perform and comply in all material respects with all of
the terms, covenants and provisions of each Ground Lease; (ii) to refrain from
doing anything and not do or permit any act, event or omission, as a result of
which, there is likely to occur a default or breach under any Ground Lease;
(iii) to promptly give Lender notice of any default under the Ground Lease upon
learning of such default and immediately deliver to Lender a copy of each notice
of default and all responses to such notice of default and all other material
instruments, notices or demands received or delivered by Borrower under or in
connection with the Ground Lease; (iv) to promptly notify Lender in writing in
the event of the initiation of any litigation or arbitration proceeding
affecting Borrower or the Property under or in connection with the Ground Lease;
(v) within ten (10) Business Days of each request by Lender to furnish to Lender
an estoppel certificate from Borrower in such form as Lender may reasonably
request from time to time concerning Borrower’s due observance, performance and
compliance in all material respects with the terms, covenants and provisions of
the Ground Lease; (vi) it will not voluntarily or involuntarily, directly or
indirectly, assign, transfer or convey the Property or the Leasehold Estate, nor
surrender, terminate or cancel the Ground Lease nor, without the prior written
consent of Lender, fail to exercise in a timely manner any purchase option(s) or
renewal option(s) contained in the Ground Lease, if applicable, nor, without the
prior written consent of Lender; and (vii) modify, alter or amend the Ground
Lease, either orally or in writing. Any assignment, transfer, conveyance,
surrender, termination, cancellation, modification, alteration or amendment of
the Ground Lease in contravention of the foregoing shall be void and of no force
and effect.
          (b) Additional Covenants. Borrower further covenants and agrees that
it will not fail to exercise in a timely manner any renewal option(s) contained
in each Ground Lease, if reasonably required by Lender, nor, without the prior
written consent of Lender, modify, alter or amend any Ground Lease, either
orally or in writing, which consent (a) with respect to monetary or material
non-monetary provisions, may be granted, conditioned or withheld in Lender’s
sole discretion and (b) with respect to non-monetary, non-material provisions,
may not be unreasonably withheld, conditioned or delayed. Any assignment,
transfer, conveyance, surrender, termination, cancellation, modification,
alteration or amendment of any Ground Lease in contravention of the foregoing
sentence shall be void and of no force and effect. For the purposes of this
Section 9.20(b), the phrase “material non-monetary” shall mean provisions with
respect to any of the following: (i) the term of any Ground Lease, (ii) any
economic matter (including costs passed through to Borrower) that would affect
the rent or any other charge thereunder, (iii) any security deposit, if any,
(iv) defaults, events of default and remedies, (v) termination or cancellation,
(vi) disposition of casualty or condemnation proceeds, (vii) transfer of the
leased premises, (viii) tenant mortgages, (ix) assignment and subletting (other
than as otherwise permitted in such lease and this Loan Agreement) or
(x) options, rights of first refusal or offer and extension options.
          (c) Default. In the event of a default by Borrower under the Ground
Lease, then, in each and every such case, Lender may (but shall not be obligated
to), in its sole discretion and without notice to Borrower, cause such default
or defaults by Borrower to be remedied and otherwise take or perform such other
actions as Lender may reasonably deem necessary or desirable as a result thereof
or in connection therewith. Borrower shall, on demand, reimburse Lender for all
advances reasonably made and expenses reasonably incurred by Lender

49



--------------------------------------------------------------------------------



 



in curing any such default(s) (including, without limitation, reasonable
attorneys’ fees), together with interest thereon from the date if different
until the same is paid in full to Lender and all such sums so advanced shall be
secured hereby. The provisions of this subsection are in addition to any other
right or remedy given to or allowed Lender under the Ground Lease or otherwise.
          (d) Cancellation or Termination. If the Ground Lease is cancelled or
terminated, Lender or its nominee shall acquire an interest in any new lease of
the Leasehold Estate by Borrower.
          (e) Ground Lease Estoppel Certificate. Borrower shall from time to
time within ten (10) Business Days of Lender’s request to obtain and deliver (or
cause to be delivered) to Lender, an estoppel certificate, in a form reasonably
acceptable to Lender, from the Ground Lessor.
          (f) No Liability. Notwithstanding anything contained herein or
otherwise to the contrary, Lender shall not have any liability or obligation
under the Ground Lease, by virtue of its acceptance of this Security Instrument.
Borrower acknowledges and agrees that Lender shall be liable for the obligations
of the Borrower arising under the Ground Lease, as applicable, for only that
period of time, if any, during which Lender is in possession of the Leasehold
Estate, as applicable, or has acquired, by foreclosure, power of sale or
otherwise, and is holding, all of Borrower’s right, title and interest as tenant
in either or both of the Leasehold Estate.
          (g) Bankruptcy. Notwithstanding anything contained herein or otherwise
to the contrary, Borrower hereby assigns, transfers and sets over to Lender any
and all rights and interests that may arise in favor of Borrower in connection
with or as a result of the bankruptcy or insolvency of the Ground Lessor, as
applicable, including, without limitation, all of Borrower’s right, title and
interest in, to and under §365 of the Bankruptcy Code (11 U.S.C. §365), as the
same may be amended, supplemented or modified from time to time
          (h) Taxes. In the event that it is claimed by any governmental agency,
authority or subdivision that any tax or governmental charge or imposition is
due, unpaid or payable by Borrower upon or in connection with the Ground Lease,
Borrower shall promptly either (i) pay such tax, charge or imposition when due
and deliver to Lender reasonably satisfactory proof of payment thereof or
(ii) contest such tax in accordance with the applicable provisions of this Loan
Agreement. If liability for such tax is asserted against Lender, Lender will
give to Borrower prompt notice of such claim, and Borrower, upon complying with
the provisions of this Loan Agreement shall have full right and authority to
contest such claim of taxability.
ARTICLE 10
NO TRANSFERS OR ENCUMBRANCES; DUE ON SALE
     10.01. Prohibition Against Transfers. Borrower shall not permit any
Transfer to be undertaken or cause any Transfer to occur other than a Permitted
Transfer. Any Transfer made in violation of this Loan Agreement shall be void.

50



--------------------------------------------------------------------------------



 



     10.02. Lender Approval. Except as otherwise provided in this Section 10.02,
Lender’s decision to approve any Transfer proposed by Borrower shall be made in
Lender’s sole discretion and Lender shall not be obligated to approve any
Transfer. Notwithstanding the foregoing, Lender will not unreasonably withhold
its consent one (1) time during the term of the Loan to a transfer or sale (but
not a pledge, mortgage, assignment, encumbrance or other transfer as security
for an obligation) of the Property and Borrower’s obligations under the Loan
Documents to a Qualified Transferee, provided Borrower satisfies all of the
conditions set forth in this Section 10.02. Borrower agrees to supply all
information Lender may request to evaluate a Transfer, including, without
limitation, information regarding the proposed transferee’s ownership structure,
financial condition and management experience for comparable properties.
Borrower acknowledges that Lender may impose conditions to its approval of a
Transfer, including, without limitation, (i) no Event of Default, or an event
which with the giving of notice or lapse of time or both could become an Event
of Default, has occurred and is continuing, (ii) approval of the proposed
transferee’s ownership structure, financial condition and management experience
for comparable properties, (iii) payment of an assumption fee equal to one-half
of one percent (0.50%) of the outstanding principal balance of the Loan,
(iv) replacing the Guarantors with substitute guarantors reasonably acceptable
to Lender, (v) assumption in writing by the transferee and a guarantor
acceptable to Lender in its sole discretion of all obligations of the transferor
and Guarantor under the Loan Documents and execution and delivery of such other
documentation as may be required by Lender and the Rating Agencies,
(vi) delivery of a new substantive nonconsolidation opinion, and other
applicable opinions as required by Lender and the Rating Agencies,
(vii) adjusting amounts required for the Reserve Accounts, and (viii) obtaining
Rating Confirmations if a Securitization has occurred. Borrower agrees to pay
all of Lender’s reasonable expenses incurred in connection with reviewing and
documenting a Transfer (including, without limitation, the costs of obtaining
Rating Confirmations if required), which amounts must be paid by Borrower
whether or not the proposed Transfer is approved. Upon Borrower’s failure to pay
such amounts, and in addition to Lender’s remedies for Borrower’s failure to
perform, the unpaid amounts shall be added to principal, shall bear interest at
the Default Rate until paid in full, and payment of such amounts shall be
secured by the Security Instrument and other collateral given to secure the
Loan. Lender acknowledges that Macquarie Infrastructure Company, Inc. (“MIC”),
which is the parent of Macquarie Americas Parking Corporation (“MAPC”), which is
the parent of PCAA Parent, LLC, is currently engaged in negotiations to obtain a
credit facility from Credit Suisse, Cayman Islands Branch, Citigroup Global
Markets Inc., Merrill Lynch Capital Corporation and/or Macquarie Bank Limited
and/or one or more comparable lending institutions (“Creditors”) and may in the
future seek other credit facilities from other comparable financial institutions
(“Credit Facilities”). Notwithstanding any provision of this Agreement to the
contrary, Lender consents to MIC’s proposed pledge of its equity interest in
MAPC to the Creditors to secure any one or more such Credit Facilities, which
consent does not include any transfer of MIC’s equity interest in MAPC to the
Creditors pursuant to any enforcement of such pledge or otherwise.
     10.03. Borrower Right to Partial Releases for Partial Release Price.
          (a) Right to Release. Borrower shall have the right, from time to
time, to obtain a partial release (“Partial Release”) of a Release Property from
the Security Instrument, Assignment of Leases and Rents and related UCC
financing statements. Borrower must provide not less than forty-five (45) days
prior written notice to Lender requesting a Partial Release and

51



--------------------------------------------------------------------------------



 



identifying the Release Property and date upon which Borrower intends to have
the Release Property released (“Partial Release Date”). Lender shall permit a
Partial Release, upon satisfaction to Lender’s reasonable satisfaction of each
of the following conditions:

  (i)   No Event of Default shall exists at the time Borrower requests a Partial
Release or on the Partial Release Date.     (ii)   On or before the Partial
Release Date, Borrower shall deliver to Lender 125% of the Allocated Loan Amount
(the “Partial Release Price” allocated to the Release Property under this Loan
Agreement.     (iii)   Borrower pays to Lender a release fee equal to (A) one
percent (1.00%) of the Partial Release Price for the applicable Property during
the first twelve (12) months of the term of the Loan; (B) zero and one-half of
one percent (0.50%) of the Partial Release Price for the applicable Property
during the thirteenth (13th) through the eighteenth (18th) months of the term of
the Loan; or (C) no release fee thereafter. “Such release fee is in lieu of any
prepayment fee that might otherwise be payable in connection with such Partial
Release Price under Section 2.05 of this Agreement.”     (iv)   As of the
Partial Release Date, and, after giving effect to the Partial Release to occur
on such date, (A) the Debt Service Coverage Constant Ratio is at least
1.00:1.00, the Debt Service Coverage Ratio is at least 1.50:1.00 and (C) the
Loan to Value Ratio is at least 75%; each as determined by Lender.     (v)   The
Property remaining after the Partial Release (and all prior Partial Releases)
continues to be in material compliance with all Requirements of Law (including,
without limitation, all zoning and subdivision laws, setback requirements,
parking ratio requirements and use requirements), has direct access to a public
right of way and is subject to no material encroachments from the Release
Property and the applicable requirements of any Leases, and shall be assessed
for real estate tax purposes as one or more wholly independent tax lot or lots,
separate from any other property (including, without limitation, the Release
Property).     (vi)   Borrower has delivered to Lender forms of all documents
necessary to release the Release Property from the liens created by the Security
Instrument, Assignment of Rents and Leases and related UCC financing statements,
each in appropriate form required by the state in which the Release Property is
located and otherwise reasonably satisfactory to Lender in all respects.    
(vii)   Borrower has obtained a Rating Confirmation.

52



--------------------------------------------------------------------------------



 



  (viii)   Borrower has delivered a Compliance Certificate along with a
certificate from a Responsible Officer certifying that the requirements set
forth in this Section 10.03 have been satisfied in all material respects.    
(ix)   Borrower has paid all amounts then due and payable under the Loan
Documents through (and including) the Release Date and in connection with the
Partial Release.     (x)   Lender shall have received a copy of a deed conveying
all of the Borrower’s right, title and interest in and to the Release Property
to a Person and a letter from Borrower countersigned by a title insurance
company acknowledging receipt of such deed and agreeing to record such deed in
the real estate records of the appropriate recording office in which the Release
Property is located.

     Following a Partial Release under this subparagraph (a) or under
subparagraph (b), all references in the Loan Documents shall be deemed to refer
to the Property as it existed prior to the Partial Release less the Release
Property. Subject to the provisions of Section 9.24 hereof, any transfer or
termination of any Ground Lease (whether by expiration of the stated term or
otherwise), or the loss of any license or permit or zoning designation necessary
to operate the Individual Property as a parking lot (unless Borrower proves to
Lender’s reasonable satisfaction that such license or permit can be obtained
within a reasonable period of time, or, in the alternative, such loss will not
have a material adverse impact on Borrower’s Operating Income) shall be deemed a
Partial Release of such Property, and Borrower shall comply with all of the
obligations set forth in this Section 10.03(a) within five (5) days of such
transfer or termination.
          (b) Partial Release of Part of Oklahoma City Parcel. The parties agree
that a portion of the Oklahoma City Property is excess land that is not being
used by the Borrower, as shown on Exhibit H hereto (the “Excess Parcel”) and
shall, upon Borrower’s written request, be released from the liens created by
the Security Instrument, Assignment of Rents and Leases and related UCC
financing statements, upon satisfaction to Lender’s reasonable satisfaction of
each of the following conditions:

  (i)   No Event of Default shall exist at the time Borrower requests a Partial
Release or on the Partial Release Date.     (ii)   Borrower has delivered to
Lender forms of all documents necessary to release the Release Property from the
liens created by the Security Instrument, Assignment of Rents and Leases and
related UCC financing statements, each in appropriate form required by the state
in which the Release Property is located and otherwise reasonably satisfactory
to Lender in all respects.

          (c) Reimbursement of Lender Expenses. Borrower agrees to pay all of
Lender’s reasonable, out-of-pocket expenses incurred in connection with
reviewing and

53



--------------------------------------------------------------------------------



 



documenting such Partial Release (including, without limitation, the costs of
obtaining Rating Confirmations if required by Lender), which amounts must be
paid by Borrower whether or not the proposed Partial Release is approved or
executed. Upon Borrower’s failure to pay such amounts, and in addition to
Lender’s remedies for Borrower’s failure to perform, the unpaid amounts shall be
added to principal, shall bear interest at the Default Rate until paid in full
and payment of such amounts shall be secured by the Security Instrument and
other collateral given to secure the Loan.
          (d) Liens of Security Instrument Otherwise Unaffected. No Partial
Release granted by Lender shall, in any way, impair or affect the lien or
priority of the Security Instrument relating to the portion of the Property not
included in the Partial Release (or any prior Partial Release) or improve the
position of any subordinate lienholder with respect thereto, except to the
extent that the obligations hereunder shall have been reduced by the actual
monetary consideration, if any, received by Lender for such Partial Release.
This Security Instrument shall continue as a Lien and security interest on the
portion of the Property not included in a Partial Release (or any prior Partial
Releases).
     10.04. Other Releases of the Mortgaged Property. In addition to the rights
granted to Borrower under Section 10.03 with respect to the Release Properties,
Lender may release any other portions of the Property for such consideration and
upon such conditions as Lender may require without, as to the remainder of the
Property, in any way impairing or affecting the Lien or priority of the Security
Instrument or improving the position of any subordinate lienholder with respect
thereto, except to the extent that the obligations hereunder shall have been
reduced by the actual monetary consideration, if any, received by Lender for
such release, and Lender may accept by assignment, pledge or otherwise any other
property in place thereof as Lender may require without being accountable for so
doing to any other lienholder. Notwithstanding anything to the contrary herein,
Borrower shall have no right to request and Lender shall have no obligation to
grant its consent to any release pursuant this Section 10.04.
     10.05. OFAC Compliance ; Substantive Consolidation Opinion. Notwithstanding
anything to the contrary contained in this Article 10 (but without any Transfers
deemed permitted by solely this Section 10.05), (a) no transfer (whether or not
such transfer shall constitute a Transfer) shall be made to any Person on the
OFAC List and (b) in the event any transfer (whether or not such transfer shall
constitute a Transfer) results in any Person owning in excess of forty-nine
percent (49%) of the ownership interest in Borrower or any Equity Owner (if such
Person has not owned at least forty-nine percent (49%) of the ownership interest
in Borrower or any Equity Owner, as applicable, prior to such transfer),
Borrower shall, prior to such transfer, deliver a new substantive consolidation
opinion letter (if one was delivered in connection with the closing of the Loan)
with respect to the new equity owners which is acceptable in all respects to
Lender and to the Rating Agencies if a Securitization has occurred.

54



--------------------------------------------------------------------------------



 



ARTICLE 11
EVENTS OF DEFAULT; REMEDIES
     11.01. Events of Default. The occurrence of any one or more of the
following events shall, at Lender’s option, constitute an “Event of Default”
hereunder:
          (a) If any payment of interest is not paid in full within five
(5) days after the Payment Due Date on which such payment is due;
          (b) If any monthly payment required to be made to a Reserve Account is
not paid within five (5) days after the Payment Due Date on which such payment
is due;
          (c) If unpaid principal, accrued but unpaid interest and all other
amounts outstanding under the Loan Documents are not paid in full on or before
the Maturity Date;
          (d) Intentionally Omitted;
          (e) If the Prepayment Fee is not paid in full when required;
          (f) If any representation or warranty made by Borrower, Equity Owner
or Guarantor herein, in the Guaranty, in the Environmental Indemnity or in any
other Loan Document, or in any certificate, report, financial statement or other
instrument or document furnished to Lender in connection herewith or hereafter,
or in connection with any request for consent by Lender made during the term of
the Loan shall have been false or misleading in any material respect as of the
date made;
          (g) If Borrower, Equity Owner or Guarantor shall (i) make an
assignment for the benefit of creditors; (ii) generally not be paying its debts
as they become due; or (iii) admit in writing its inability to pay its debts as
they become due;
          (h) If (i) Borrower, Equity Owner or Guarantor shall commence any
case, proceeding or other action under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors (A) seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against
Borrower, Equity Owner or Guarantor any case, proceeding or other action of a
nature referred to in clause (i) above by any party other than Lender which
(A) results in the entry of an order for relief or any such adjudication or
appointment, or (B) remains undismissed, undischarged or unbonded for a period
of ninety (90) days; or (iii) there shall be commenced against Borrower, Equity
Owner or Guarantor any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of any order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within ninety (90) days from the entry thereof; or
(iv) Borrower, Equity Owner or Guarantor shall take any action in furtherance
of, or indicating its

55



--------------------------------------------------------------------------------



 



consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above;
          (i) If Guarantor repudiates or revokes the Guaranty or Environmental
Indemnity;
          (j) If any judgment for monetary damages is entered against Borrower,
Equity Owner or Guarantor which, in Lender’s sole judgment, has a Material
Adverse Effect or is not covered to Lender’s satisfaction by collectible
insurance proceeds;
          (k) If Borrower or Equity Owner violates or fails to comply in any
material respect with any provision of Article 7 of this Loan Agreement
(captioned: Single Purpose Entity Requirements);
          (l) If Borrower violates or fails to comply with any of the provisions
of Section 9.03 (captioned: Insurance), Section 9.06 (captioned: Leases and
Rents), or Section 9.13 (captioned: Existence, Change of Name or Location as a
Registered Organization);
          (m) If a Transfer (other than a Permitted Transfer) occurs without
Lender’s prior written consent or in violation of the terms of Lender’s consent;
          (n) If Borrower abandons or ceases work on any Capital Improvement or
Replacement for a period of more than twenty (20) days, unless such cessation
results from causes beyond the reasonable control of Borrower and Borrower is
diligently pursuing reinstitution of such work or such cessation occurs in the
ordinary course of business and will not have a Material Adverse Effect;
          (o) If a Lien (other than a Permitted Encumbrance or a Lien granted to
Lender) is filed against the Property, unless such Lien is promptly contested in
good faith by Borrower as permitted in accordance with Section 9.02 (b);
          (p) If a Data Delivery Failure occurs as described in Section 9.11(d);
          (q) If any of the material assumptions contained in the substantive
nonconsolidation opinion delivered to Lender in connection with the Loan, or in
any update thereof or in any additional substantive nonconsolidation opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;
          (r) If (i) any Rate Cap or Rate Swap Agreement is terminated for any
reason by Borrower or the Rate Cap Provider or Rate Swap Provider, or (ii) the
Rate Cap Provider or Rate Swap Provider defaults in the performance of its
monetary obligations under the Rate Cap or Rate Swap or (iii) the rating of the
Rate Cap Provider or Rate Swap Provider is subject to any downgrade, withdrawal
or qualification by a Rating Agency, and Borrower does not within ten (10) days
(A) replace such Rate Cap or Rate Swap Agreement with a replacement Rate Cap or
Rate Swap Agreement which satisfies all of the requirements of Section 2.07 of
this Loan Agreement, and is otherwise in the same notional amount and Strike
Rate as the Rate Cap or Rate Swap Agreement it is replacing and (b) deliver to
Lender, in form and substance reasonably satisfactory to Lender (x) an
assignment of such Rate Cap or Rate Swap Agreement from the

56



--------------------------------------------------------------------------------



 



replacement Rate Cap Provider or Rate Swap Provider, (y) an acknowledgment and
consent from such replacement Rate Cap Provider or Rate Swap Provider in
substantially the same form as the Rate Cap Provider Consent or Rate Cap
Provider Consent delivered to Lender as of the Closing Date and (z) any other
opinions or documents required pursuant to Section 2.07 of this Loan Agreement;
          (s) If there is an event of default under the Ground Lease that
continues beyond any applicable grace period or if a Ground Lease is amended,
modified or terminated without Lender’s prior written consent; or
          (t) Except for the specific defaults set forth in this Section 11.01,
if Borrower fails to perform fully and timely any obligation hereunder or under
any other Loan Document, or any other default occurs hereunder or under any
other Loan Document, in either case, which is not cured (i) in the case of any
failure or default which can be cured by the payment of a sum of money, within
five (5) days after written notice from Lender to Borrower, or (ii) in the case
of any other failure or default, within thirty (30) days after written notice
from Lender to Borrower; provided that if a failure or default under clause
(ii) cannot reasonably be cured within such thirty (30) day period and Borrower
has responsibly commenced to cure such failure or default promptly upon notice
thereof from Lender and thereafter diligently proceeds to cure same, such thirty
(30) day period shall be extended for so long as necessary to permit Borrower,
in the exercise of due diligence, to cure such failure or default, but in no
event shall the entire cure period be more than sixty (60) days.
     Notwithstanding the foregoing, a Guarantor’s actions in subsections (f),
(g), (h), (i) and (s) shall not result in an Event of Default hereunder, if
(i) Borrower provides a replacement Guarantor within ninety (90) days of the
occurrence of any event described in such subsections who satisfies Lender’s
requirements as to creditworthiness, net worth and liquidity substantially
similar to those imposed by Lender on the existing Guarantor.
     11.02. Remedies. If an Event of Default occurs, Lender may, at its option,
and without prior notice or demand, do and hereby is authorized and empowered by
Borrower so to do, any or all of the following:
          (a) Acceleration. Lender may declare the entire unpaid principal
balance of the Loan to be immediately due and payable.
          (b) Recovery of Unpaid Sums. Lender may, from time to time, take legal
action to recover any sums as the same become due, without regard to whether or
not the Loan shall be accelerated and without prejudice to Lender’s right
thereafter to accelerate the Loan or exercise any other remedy, if such sums
remain uncollected.
          (c) Foreclosure. Lender may institute proceedings, judicial or
otherwise, for the complete or partial foreclosure of the Security Instrument or
the complete or partial sale of the Property under power of sale or under any
applicable provision of law. In connection with any such proceeding, Lender may
sell the Property as an entirety or in parcels or units and at such times and
place (at one or more sales) and upon such terms as it may deem expedient unless
prohibited by law from so acting.

57



--------------------------------------------------------------------------------



 



          (d) Receiver. Lender may apply for the appointment of a receiver,
trustee, liquidator or conservator of the Property, without regard for the
adequacy of the security for the Debt or a showing of insolvency, fraud or
mismanagement on the part of Borrower. Any receiver or other party so appointed
has all powers permitted by law which may be necessary or usual in such cases
for the protection, possession, control, management and operation of the
Property. Borrower hereby consents, to the extent permitted under applicable
law, to the appointment of a receiver or trustee of the Property upon Lender’s
request if an Event of Default has occurred. At Lender’s option, such receiver
or trustee shall serve without any requirement of posting a bond.
          (e) Recovery of Possession. Lender may enter into or upon the
Property, either personally or by its agents, and dispossess and exclude
Borrower and its agents and servants therefrom (without liability for trespass,
damages or otherwise), and take possession of all books, records and accounts
relating to the Property, and Borrower agrees to surrender possession of the
Property and all Personal Property, including without limitation, all documents,
books, records and accounts relating to the Property, to Lender upon demand. As
a mortgagee-in-possession of the Property, Lender shall have all rights and
remedies permitted by law or in equity to a mortgagee-in-possession, including,
without limitation, the right to charge Borrower the fair and reasonable rental
value for Borrower’s use and occupation of any part of the Property that may be
occupied or used by Borrower and the right to exercise all rights and powers of
Borrower with respect to the Property, whether in the name of Borrower or
otherwise (including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants, and demand, sue for, collect and
receive all Rents of the Property).
          (f) UCC Remedies. Lender may exercise with respect to the Property,
each right, power or remedy granted to a secured party under the UCC, including,
without limitation, (i) the right to take possession of the Property and to take
such other measures as Lender deems necessary for the care, protection and
preservation of the Property, and (ii) the right to require that Borrower, at
its expense, assemble the Property and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other
intended action by Lender with respect to the Property sent to Borrower in
accordance with the provisions hereof at least ten (10) days prior to such
action, shall constitute reasonable notice to Borrower. Lender shall not have
any obligation to clean-up or otherwise prepare the Property for sale.
          (g) Apply Funds in Reserve Accounts. Lender may apply any funds then
deposited in any or all of the Reserve Accounts and or otherwise held in escrow
or reserve by Lender under the Loan Documents (including without limitation
Restoration Proceeds) as a credit on to Loan, in such priority and proportion as
Lender deems appropriate.
          (h) Insurance Policies. Lender may surrender any or all insurance
policies maintained as required by this Loan Agreement, collect the unearned
Insurance Premiums and apply such sums as a credit on the Loan, in such priority
and proportion as Lender deems appropriate. Borrower hereby appoints Lender its
attorney-in-fact with full power of substitution (and which shall be deemed to
be coupled with an interest and irrevocable until the Loan is paid and the
Security Instrument is discharged of record, with Borrower hereby ratifying all
that its said attorney shall do by virtue thereof) to surrender such insurance
policies and collect such Insurance Premiums.

58



--------------------------------------------------------------------------------



 



          (i) Application of Letter of Credit. Lender may draw on the Letter of
Credit, without prior notice to Borrower, and apply such amounts as a credit on
the Loan, in such priority and proportion as Lender deems appropriate.
          (j) Protection of Lender’s Security and Right to Cure. Lender may,
without releasing Borrower from any obligation hereunder or waiving the Event of
Default, perform the obligation which Borrower failed to perform in such manner
and to such extent as Lender deems necessary to protect and preserve the
Property and Lender’s interest therein, including without limitation (i)
appearing in, defending or bringing any action or proceeding with respect to the
Property, in Borrower’s name or otherwise; (ii) making repairs to the Property
or completing improvements or repairs in progress; (iii) hiring and paying legal
counsel, accountants, inspectors or consultants; and (iv) paying amounts which
Borrower failed to pay. Amounts disbursed by Lender shall be added to the Loan,
shall be immediately due and payable, and shall bear interest at the Default
Rate from the date of disbursement until paid in full.
          (k) Violation of Laws. If the Property is not, in any material
respect, in compliance with all Requirements of Laws, Lender may impose
additional requirements upon Borrower in connection with such Event of Default
including, without limitation, monetary reserves or financial equivalents.
          (l) Purchase of Rate Cap by Lender. If the Loan has been accelerated
following an Event of Default and the Rate Cap obtained by Borrower expires
prior to Lender’s receipt of full payment of the Loan or completion of a
foreclosure action (or acceptance of a deed-in-lieu of foreclosure), Lender may
purchase, at Borrower’s expense, a Rate Cap upon such terms as Lender deems
necessary to guard against fluctuations of the interest rate of the Loan until
the Loan is paid in full or a foreclosure action (or acceptance of a
deed-in-lieu of foreclosure) is completed.
     11.03. Cumulative Remedies; No Waiver; Other Security. Lender’s remedies
under this Loan Agreement are cumulative (whether set forth in this Article 11
or in any other section of this Loan Agreement) with those in the other Loan
Documents and otherwise permitted by law or in equity and, to the extent
permitted by applicable law, may be exercised independently, concurrently or
successively in Lender’s sole discretion and as often as occasion _herefore
shall arise. Lender’s delay or failure to accelerate the Loan or exercise any
other remedy upon the occurrence of an Event of Default shall not be deemed a
waiver of such right as remedy. No partial exercise by Lender of any right or
remedy will preclude further exercise thereof. Notice or demand given to
Borrower in any instance will not entitle Borrower to notice or demand in
similar or other circumstances (except where notice is expressly required by
this Loan Agreement to be given) nor constitute Lender’s waiver of its right to
take any future action in any circumstance without notice or demand. Lender may
release security for the Loan, may release any party liable _herefore, may grant
extensions, renewals or forbearances with respect thereto, may accept a partial
or past due payment or grant other indulgences, or may apply any other security
held by it to payment of the Loan, in each case without prejudice to its rights
under the Loan Documents and without such action being deemed an accord and
satisfaction or a reinstatement of the Loan. Lender will not be deemed as a
consequence of its delay or failure to act, or any forbearance granted, to have
waived or be estopped from exercising any of its rights or remedies.

59



--------------------------------------------------------------------------------



 



     11.04. Enforcement Costs. Borrower shall pay, on written demand by Lender
all costs incurred by Lender in (a) collecting any amount payable under the Loan
Documents, or (b) enforcing its rights under the Loan Documents, in each case
whether or not legal proceedings are commenced or whether legal action is
pursued to final judgment. Such fees and expenses include, without limitation,
reasonable fees for attorneys, paralegals, law clerks and other hired
professionals, a reasonable assessment of the cost of services performed by
Lender’s default management staff, court fees, costs incurred in connection with
pre-trial, trial and appellate level proceedings, including discovery, and costs
incurred in post-judgment collection efforts or in any bankruptcy proceeding.
Amounts incurred by Lender shall be added to principal, shall be immediately due
and payable, shall bear interest at the Default Rate from the date of
disbursement until paid in full, if not paid in full within five (5) days after
Lender’s written demand for payment, and such amounts shall be secured by the
Security Instrument and other collateral given to secure the Loan.
     11.05. Application of Proceeds. The proceeds from disposition of the
Property shall be applied by Lender as a credit to the Loan and to recovery or
reimbursement of the costs of enforcement (contemplated by Section 11.04 above)
in such priority and proportion as Lender determines appropriate.
     11.06. Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets.
          (a) Borrower acknowledges that Lender has made the Loan to Borrower
upon the security of its collective interest in the Property and in reliance
upon the aggregate of the Property taken together being of greater value as
collateral security than the sum of each Individual Property taken separately.
Borrower agrees that the Security Instruments are and will be
cross-collateralized and cross-defaulted with each other so that (i) an Event of
Default under any of the Security Instruments shall constitute an Event of
Default under each of the other Security Instrument which secure the Note;
(ii) an Event of Default under the Note or this Agreement shall constitute an
Event of Default under each Security Instrument; (iii) each Security Instrument
shall constitute security for the Note as if a single blanket lien were placed
on all of the Properties as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance.
          (b) To the fullest extent permitted by law, Borrower, for itself and
its successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Property, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Security Instruments, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Property in preference to every other claimant whatsoever. In addition, to the
extent permitted by applicable law. Borrower, for itself and its successors and
assigns, waives in the event of foreclosure of any or all of the Security
Instruments, any equitable right otherwise available to Borrower which would
require the separate sale of the Property or require Lender to exhaust its
remedies against any Individual Property or any combination of the Property
before proceeding against any other

60



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
Individual Property or combination of Property; and further in the event of such
foreclosure Borrower does hereby expressly consents to and authorizes, at the
option of Lender, the foreclosure and sale either separately or together of any
combination of the Property.
ARTICLE 12
NONRECOURSE — LIMITATIONS ON PERSONAL LIABILITY
     12.01. Nonrecourse Obligation. Except as otherwise provided in this
Article 12, in Section 15.05 or as expressly stated in any of the other Loan
Documents, Lender shall enforce the liability of Borrower to perform and observe
the obligations contained in this Loan Agreement and in each other Loan Document
only against the Property and other collateral given by Borrower as security for
payment of the Loan and performance of Borrower’s obligations under the Loan
Documents and not against Borrower or any of Borrower’s principals, directors,
officers or employees. Without limiting the foregoing, this Article 12 is not
applicable to the Environmental Indemnity or to any Guaranty executed in
connection herewith.
     12.02. Full Personal Liability. Section 12.01 above shall BECOME NULL AND
VOID and the Loan FULLY RECOURSE to Borrower and Guarantor if: (a) the Property
or any part thereof becomes an asset in a voluntary bankruptcy or other
voluntary insolvency proceeding; (b) an involuntary bankruptcy or other
involuntary insolvency proceeding is commenced against Borrower or any Equity
Owner (by a party other than Lender) but only if Borrower or such Equity Owner
has failed to use commercially reasonable efforts to cause such proceeding to be
dismissed or has consented to such proceeding; (c) if Borrower, any Equity
Owner, Guarantor or any Affiliate or agent of Borrower, any Equity Owner or any
Guarantor has acted in concert with, colluded or conspired with any party to
cause the filing of any involuntary bankruptcy or other involuntary insolvency
proceeding; or (d) Borrower fails to comply with the financial reporting and
budget approval covenants of Section 9.11.
     12.03. Personal Liability for Certain Losses. Section 12.01 above SHALL NOT
APPLY and Borrower shall be PERSONALLY LIABLE for all losses, claims, expenses
or other liabilities incurred by Lender arising out of, or attributable to, any
of the following:
          (a) Fraud or intentional misrepresentation or failure to disclose a
material fact by Borrower or any other agent or representative of Borrower in
connection with (i) the application for the Loan or the execution and delivery
of the Loan Documents or making of the Loan, (ii) any financial statement or any
other material certificate, report or document required to be furnished by
Borrower to Lender herewith or hereafter, or (iii) any request for Lender’s
consent made during the term of the Loan;
          (b) A violation of any provision of Article 10 (captioned: No
Transfers or Encumbrances; Due On Sale);
          (c) Any material breach by Borrower or the Equity Owner of Article 7
(captioned; Single Purpose Entity Requirements).

61



--------------------------------------------------------------------------------



 



          (d) Failure by Borrower Equity Owner or the Equity Owner to comply
with any of the provisions of Section 9.13 (captioned: Existence, Change of Name
or Location as a Registered Organization) of the Loan Agreement;
          (e) Misapplication or misappropriation of (i) insurance proceeds or
condemnation awards payable to Lender in accordance with the Loan Agreement;
(ii) Rent or other Operating Income received by Borrower, (iii) Rent paid in
advance by tenants under the Leases; (iv) tenant security deposits or other
refundable deposits held by or on behalf of Borrower in connection with Leases;
or (v) collateral, including but not limited to (x) removal of all or any
portion of the Personal Property in violation of the Loan Documents and (y) fees
or commissions paid by Borrower, after the occurrence and during the continuance
of an Event of Default, to any Guarantor, any Affiliate, or any principal of
Borrower, any Guarantor or Affiliate, in violation of the Loan Documents;
          (f) Damage to or loss of all or any part of the Property as a result
of intentional, affirmative waste by Borrower, its agents or the affiliates of
Borrower or its agents;
          (g) Criminal acts or gross negligence of Borrower, any principal of
Borrower, or any Affiliate resulting in the seizure, forfeiture or loss of all
or any part of the Property;
          (h) Failure by Borrower to purchase and maintain a Rate Cap or
Interest Rate Swap in accordance with the terms of this Loan Agreement;
          (i) All amounts contemplated under Section 11.04; and any real estate
or other transfer tax incurred to transfer title to the Property in connection
with any foreclosure, deed in lieu of foreclosure or non-judicial sale of the
Property following the occurrence of an Event of Default
          (j) All amounts expended by Lender to protect its interest in the
Property or other collateral;
          (k) All amounts expended by Lender for any real estate or other
transfer tax incurred to transfer title to the Property in connection with any
foreclosure, deed in lieu of foreclosure or non-judicial sale of the Property
following the occurrence of an Event of Default; and
          (l) any liability arising under the Environmental Indemnity.
     12.04. No Impairment. Nothing contained in this Article 12 shall impair,
release or otherwise adversely affect: (a) any lien, assignment or security
interest created by the Loan Documents; (b) any indemnity, personal guaranty,
master lease or similar instrument now or hereafter made in connection with the
Loan (including, without limitation, the Environmental Indemnity and Guaranty);
(c) Lender’s right to have a receiver or trustee appointed for the Property;
(d) Lender’s right to name Borrower as a defendant in any foreclosure action or
judicial sale under the Security Instrument or other Loan Documents or in any
action for specific performance or otherwise to enable Lender to enforce
obligations under the Loan Documents or to realize upon Lender’s interest in any
collateral given to Lender as security for the Loan; or (e) Lender’s right to a
judgment on the Note against Borrower if necessary (i) to enforce any

62



--------------------------------------------------------------------------------



 



guaranty or indemnity provided in connection with the Note, (ii) preserve or
enforce its rights or remedies against any Individual Property or (iii) or to
obtain any insurance proceeds or condemnation awards to which Lender would
otherwise be entitled under this Loan Agreement; provided, however, that any
judgment obtained against Borrower shall, except to the extent otherwise
expressly provided in this Article 12, be enforceable against Borrower only to
the extent of Borrower’s interest in the Property and other collateral securing
payment of the Loan and performance of Borrower’s obligations under the Loan
Documents.
     12.05. No Waiver of Certain Rights. Nothing contained in this Article 12
shall be deemed a waiver of any right which Lender may have under the Bankruptcy
Code or applicable law to protect and pursue its rights under the Loan Documents
including, without limitation, its rights under Sections 506(a) or any other
provision of the Bankruptcy Code to file a claim for the full amount of the Loan
or to require that the collateral continues to secure all of the Obligations of
Borrower to Lender under Loan Documents.
ARTICLE 13
INDEMNIFICATION
     13.01. Indemnification Against Claims. Borrower shall indemnify, defend,
release and hold harmless Lender and each of the other Indemnified Parties from
and against any and all Losses (other than, with respect to any Individual
Property, those Losses arising solely from a state of facts that first came into
existence after the date that Lender acquired title to such Individual Property
by foreclosure or deed in lieu of foreclosure) directly or indirectly arising
out of, or in any way relating to, or as a result of (a) accident, injury to or
death of Persons, or loss of, or damage to, property occurring in, on or with
respect to the Property or on the adjoining sidewalks, curbs, adjacent property
or adjacent parking areas, streets or ways or otherwise arising with respect to
the use of the Property; (b) failure of the Property to be in compliance with
any Requirements of Law; (c) breach or default of Borrower’s representations or
obligations under Sections 8.27, 8.28 or 9.16 of this Loan Agreement; (d) any
and all claims and demands whatsoever which may be asserted against Lender by
reason of any alleged obligations or undertakings on its part to perform or
discharge the lessor’s agreements contained in any Lease; (e) breach or default
under the ERISA obligations set forth in Sections 8.26 and 9.15 of this Loan
Agreement (including, without limitation, legal fees and costs incurred in the
investigations, defense and settlement of Losses incurred in correcting any
prohibited transaction or in the sale of a prohibited loan, and in obtaining any
individual prohibited transaction exemption under ERISA that may be required, in
Lender’s sole discretion); or (f) any claim, litigation, investigation or
proceeding commenced or threatened relating to any of the foregoing, whether or
not Indemnified Party is a party thereto; provided, however, any such indemnity
shall not apply to any Indemnified Party to the extent any such Losses arise
from Indemnified Party’s gross negligence or willful misconduct (collectively,
“Indemnified Claims”).
     13.02. Duty to Defend. If an Indemnified Party claims indemnification under
this Loan Agreement, the Indemnified Party shall promptly notify Borrower of the
Indemnified Claim. After notice by any Indemnified Party, Borrower shall defend
such Indemnified Party against such Indemnified Claim (if requested by any
Indemnified Party, in the name of the Indemnified

63



--------------------------------------------------------------------------------



 



Party) by attorneys and other professionals reasonably approved, in writing, by
the Indemnified Party. Notwithstanding the foregoing, any Indemnified Party may,
in its sole discretion and at the expense of Borrower, engage its own attorneys
and other professionals to defend or assist it if such Indemnified Party
reasonably determines that the strategic approach of the defense proposed or
conducted by Borrower is unsatisfactory or that a conflict of interest exists
between any of the parties represented by Borrower’s counsel in such action or
proceeding. Within five (5) Business Days of Indemnified Party’s demand,
Borrower shall pay or, in the sole discretion of the Indemnified Party,
reimburse, the Indemnified Party for the payment of Indemnified Party’s costs
and expenses (including, without limitation, reasonable attorney fees, engineer
fees, environmental consultant fees, laboratory fees and the fees of other
professionals in connection therewith) in connection with the Indemnified Claim.
Payment not made timely shall bear interest at the Default Rate until paid in
full and payment of such amounts shall be secured by the Security Instrument and
other collateral given to secure the Loan.
ARTICLE 14
SUBROGATION; NO USURY VIOLATIONS
     14.01. Subrogation. If the Loan is used to pay, satisfy, discharge, extend
or renew any indebtedness secured by a pre-existing mortgage, deed of trust or
other Lien encumbering the Property, then to the extent of funds so used, Lender
shall automatically, and without further action on its part, be subrogated to
all rights, including lien priority, held by the holder of the indebtedness
secured by such prior Lien, whether or not the prior Lien is released, and such
former rights are not waived but rather are continued in full force and effect
in favor of Lender and are merged with the Liens created in favor of Lender as
security for payment of the Loan and performance of the Obligations.
     14.02. No Usury. At no time is Borrower required to pay interest on the
Loan or on any other payment due hereunder or under any of the other Loan
Documents (or to make any other payment deemed by law or by a court of competent
jurisdiction to be interest) at a rate which would subject Lender either to
civil or criminal liability as a result of being in excess of the maximum
interest rate which Borrower is permitted by applicable law to pay. If interest
(or such other amount deemed to be interest) paid or payable by Borrower is
deemed to exceed such maximum rate, then the amount to be paid immediately shall
be reduced to such maximum rate and thereafter computed at such maximum rate.
All previous payments in excess of such maximum rate shall be deemed to have
been payments of principal (in inverse order of maturity) and not on account of
interest due hereunder. For purposes of determining whether any applicable usury
law has been violated, all payments deemed by law or a court of competent
jurisdiction to be interest shall, to the extent permitted by applicable law, be
deemed to be amortized, prorated, allocated and spread over the full term of the
Loan in such manner so that interest is computed at a rate throughout the full
term of the Loan which does not exceed the maximum lawful rate of interest.

64



--------------------------------------------------------------------------------



 



ARTICLE 15
SALE OR SECURITIZATION OF LOAN
     15.01. Splitting the Note. Lender has the right from time to time to sever
the Note into one or more separate promissory notes in such denominations as
Lender determines in its sole discretion (including the creation of a mezzanine
loan secured by a collateral assignment of the Equity Interests in Borrower and
Equity Owner), which promissory notes may be included in separate sales or
securitizations undertaken by Lender. In conjunction with any such action,
Lender may redefine the interest rate; provided, however, that if Lender
redefines the interest rate, the weighted average of the interest rates
contained in the severed promissory notes taken in the aggregate shall equal the
Applicable Interest Rate. Subject to the foregoing, each severed promissory
note, and the Loan evidenced thereby, shall be upon all of the terms and
provisions contained in this Loan Agreement and the Loan Documents which
continue in full force and effect, except that Lender may allocate specific
collateral given for the Loan as security for performance of specific promissory
notes, in each case with or without cross–default provisions. Borrower, at
Borrower’s expense, agrees to cooperate with all reasonable requests of Lender
to accomplish the foregoing, including, without limitation, execution and prompt
delivery to Lender of a severance agreement and such other documents as Lender
shall reasonably require. Borrower hereby appoints Lender its attorney-in-fact
with full power of substitution (and which shall be deemed to be coupled with an
interest and irrevocable until the Loan is paid and the Security Instrument is
discharged of record, with Borrower hereby ratifying all that its said attorney
shall do by virtue thereof) to make and execute all documents necessary or
desirable to effect the aforesaid severance; provided, however, Lender shall not
make or execute any such documents under such power until five (5) days after
written notice has been given to Borrower by Lender of Lender’s intent to
exercise its rights under such power. Borrower’s failure to deliver any of the
documents requested by Lender hereunder for a period of ten (10) Business Days
after such notice by Lender shall, at Lender’s option, constitute an Event of
Default hereunder. Notwithstanding the foregoing, any costs or expenses incurred
by Lender in connection with Borrower’s cooperation with any restructuring of
the Loan shall be borne solely by Lender, to the extent that such costs exceed
$5,000.
     15.02. Lender’s Rights to Sell or Securitize. Borrower acknowledges that
Lender, and each successor to Lender’s interest, may (without prior notice to
Borrower or Borrower’s prior consent), sell or grant participations in the Loan
(or any part thereof), sell or subcontract the servicing rights related to the
Loan, Securitize the Loan or include the Loan as part of a Securitization and,
in connection therewith, assign Lender’s rights hereunder to a securitization
trustee. Borrower, at its expense, agrees to cooperate with all reasonable
requests of Lender in connection with any of the foregoing including, without
limitation, (i) providing additional information regarding the Property,
Borrower, or any of its Affiliates (such information to include additional
appraisals, environmental reports, engineering reports and similar due diligence
materials and updates, and verifications and consents with respect to such
materials that were delivered at closing), (ii) delivering additional landlord
and/or tenant estoppel letters, subordination agreements or similar agreements
(subject, in all instances, to the terms and conditions of the applicable
leases), (iii) participating in meetings and presentations (including the senior
management of Borrower) to the Rating Agencies and prospective investors (in
each

65



--------------------------------------------------------------------------------



 



case as required by the Rating Agencies or prospective investors),
(iv) executing any financing statements or other documents deemed necessary by
Lender or its transferee to create, perfect or preserve the rights and interest
to be acquired by such transferee, (v) provide any updated financial information
with appropriate verification through auditors letters, (vi) deliver revised
organizational documents and counsel opinions satisfactory to the Rating
Agencies, (viii) execute amendments to the Loan Documents, and (ix) review
information contained in a preliminary or final private placement memorandum,
prospectus, prospectus supplements or other disclosure document, providing a
mortgagor estoppel certificate and such other information about Borrower, Equity
Owner, any Guarantor or the Property as Lender may require for Lender’s offering
materials provided that no such modification, revision, additional documents, or
other action in connection with such cooperation shall materially increase the
obligations or materially decrease the rights of Borrower pursuant to the Loan
Documents. At the request of Lender, Borrower shall make such representations
and warranties as of the date of the securitization as are customary in
securitization transactions involving properties of the same nature as the
subject properties. Notwithstanding the foregoing, Borrower’s obligations to
obtain landlord estoppel letters with respect to the Ground Lease shall be
limited as follows: Borrower shall not be required to obtain estoppels for those
Individual Properties listed on Schedule 15.02.1, shall be required only to use
commercially reasonable efforts to obtain estoppels for those Individual
Properties listed on Schedule 15.02.2, and for all other Individual Properties
shall obtain estoppels representing at least 80% of the Loan amount allocated to
all such Individual Properties. Notwithstanding the foregoing, any costs or
expenses incurred by Lender in connection with Borrower’s cooperation with any
restructuring of the Loan shall be borne solely by Lender, to the extent that
such costs exceed $5,000.
     15.03. Dissemination of Information. Borrower acknowledges that Lender may
provide to third parties with an existing or prospective interest in the
servicing, enforcement, evaluation, performance, ownership, purchase,
participation or Securitization of the Loan, including, without limitation, any
Rating Agency and any entity maintaining databases on the underwriting and
performance of commercial mortgage loans, any and all information which Lender
now has or may hereafter acquire relating to the Loan, the Property, Borrower,
Equity Owner or any Guarantor, as Lender determines necessary or desirable and
that such information may be included in disclosure documents in connection with
a Securitization or syndication of participation interests, including, without
limitation, a prospectus, prospectus supplement, offering memorandum, private
placement memorandum or similar document (each, a “Disclosure Document”) and
also may be included in any filing with the Securities and Exchange Commission
pursuant to the Securities Act or the Securities Exchange Act. To the fullest
extent permitted under applicable law, Borrower irrevocably waives all rights,
if any, to prohibit such disclosure, including, without limitation, any right of
privacy.
     15.04. Reserve Accounts. If the Loan is made a part of a Securitization,
Borrower acknowledges that all funds held by Lender in the Reserve Accounts in
accordance with this Loan Agreement or the other Loan Documents shall be
deposited in “eligible accounts” at “eligible institutions” or invested in
“permitted investments” as then defined and required by the Rating Agencies, and
this Loan Agreement will automatically be amended to so provide.
     15.05. Securitization Indemnification. Each of Borrower and Guarantor
agrees to provide in connection with each Disclosure Document provided by Lender
to such parties, an

66



--------------------------------------------------------------------------------



 



indemnification certificate: (a) certifying that Borrower and such Guarantor
have reviewed such Disclosure Document, including, without limitation, the
sections entitled “Special Considerations,” and/or “Risk Factors,” and “Certain
Legal Aspects of the Mortgage Loan,” or similar sections, and all sections
relating to Borrower, Equity Owner, Guarantors, Property Manager, if any, their
respective Affiliates, the Loan, the Loan Documents and the Property, and any
risks or special considerations relating thereto, and that, to the best of such
indemnitor’s knowledge, such sections (and any other sections reasonably
requested) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading; (b)
indemnifying Lender (and for purposes of this Section 15.05, Lender shall
include its officers and directors) and the Affiliate of Lender that (i) has
filed the registration statement, if any, relating to the Securitization and/or
(ii) which is acting as issuer, depositor, sponsor and/or a similar capacity
with respect to the Securitization (any Person described in (i) or (ii), an
“Issuer Person”), and each director and officer of any Issuer Person, and each
Person or entity who controls any Issuer Person within the meaning of Section 15
of the Securities Act or Section 20 of the Securities Exchange Act
(collectively, “Issuer Group”), and each Person which is acting as an
underwriter, manager, placement agent, initial purchaser or similar capacity
with respect to the Securitization, each of its directors and officers and each
Person who controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act which is acting as
an underwriter, manager, placement agent, initial purchaser or similar capacity
with respect to the Securitization, each of its directors and officers and each
Person who controls any such Person within the meaning of Section 15 of the
Securities Act and Section 20 of the Securities Exchange Act (collectively,
“Underwriter Group”) for any Losses to which Lender, the Issuer Group or the
Underwriter Group may become subject insofar as the Losses arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
contained in such section or arise out of are based upon the omission or alleged
omission to state therein a material fact required to be stated in such sections
necessary in order to make the statements in such sections or in light of the
circumstances under which they were made, not misleading (collectively,
“Securities Liabilities”); and (c) agreeing to reimburse Lender, the Issuer
Group and the Underwriter Group for any legal or other expenses reasonably
incurred by Lender, the Issuer Group and the Underwriter Group in investigating
or defending the Securities Liabilities; provided, however, that indemnitor will
be liable under clauses (b) or (c) above only if and to the extent that (a) such
misstatement or omission is material and (b) Borrower, each Guarantor and their
respective Affiliates knew, or reasonably should have known after due inquiry,
at the time that Borrower, each Guarantor and their respective Affiliates
approved the Disclosure Document, that the Disclosure Document contained a
material misstatement or omission.. This indemnity is in addition to any
liability which Borrower may otherwise have and shall be effective whether or
not an indemnification certificate described in (a) above is provided and shall
be applicable based on information previously provided by or on behalf of
Borrower or a Guarantor if the indemnification certificate is not provided.
     15.06. Additional Financial Information for Large Loans.
          (a) If required by law in connection with a Securitization, Borrower,
at Borrower’s expense, shall provide Lender with all financial statements and
other financial, statistical or operating information, to the extent required
pursuant to Regulation S-X of the Securities Act or any other Requirements of
Law in connection with any Disclosure Document

67



--------------------------------------------------------------------------------



 



or Securities Filing. All financial statements provided by Borrower pursuant to
this Section shall be prepared in accordance with GAAP and shall meet the
requirements of Regulation S-X and other applicable Requirements of Law. All
financial statements reporting for a full operating year (i) shall be audited by
independent accountants in accordance with generally accepted auditing
standards, Regulation S-X and all other applicable Requirements of Law,
(ii) shall be accompanied by the manually executed report of the independent
accountants thereon, which report shall meet the requirements of Regulation S-X
and all other applicable Requirements of Law, and (iii) shall be accompanied by
a manually executed written consent of the independent accountants, acceptable
to Lender, that authorizes the inclusion of such financial statements in any
Disclosure Document or Securities Filing and permits the use of the name of such
independent accountants and reference to such independent accountants as
“experts” in any Disclosure Document and Securities Filing, all of which shall
be provided, at Borrower’s expense, at the same time as the related financial
statements are required to be provided. All other financial statements shall be
certified by the chief financial officer of Borrower, which certification shall
state that such financial statements meet the requirements set forth in the
first sentence of this paragraph.
          (b) If requested by Lender, Borrower shall provide Lender, promptly
upon request, with any other or additional financial statements or financial,
statistical or operating information as Lender determines to be required
pursuant to Regulation S-X or other legal requirements in connection with any
Disclosure Document or any filing under or pursuant to the Securities Exchange
Act in connection with or relating to a Securitization.
          (c) If Lender determines in connection with a Securitization, that the
financial statements required in order to comply with Regulation S-X or other
legal requirements are other than as provided herein, then notwithstanding the
provisions of this Section, Lender may request, and Borrower shall promptly
provide, such combination of Acquired Property Statement and/or Large Loan
Statements or such other financial statements as Lender determines to be
necessary or appropriate for such compliance
ARTICLE 16
BORROW FURTHER ACTS AND ASSURANCES PAYMENT OF SECURITY RECORDING CHARGES
     16.01. Further Acts. Borrower, at Borrower’s expense, agrees to take such
further actions and execute such further documents as Lender reasonably may
request to carry out the intent of the Loan Documents or to establish and
protect the rights and remedies created or intended to be created in favor of
Lender under the Loan Documents or to protect the value of the Property and
Lender’s security interest or liens therein. Borrower agrees to pay all filing,
registration or recording fees or taxes, and all expenses incident to the
preparation, execution, acknowledgement, or filing/recording of the Security
Instrument, the Assignment of Leases and Rents, financing statements or any such
instrument of further assurance, except where prohibited by law so to do.

68



--------------------------------------------------------------------------------



 



     16.02. Replacement Documents. Upon receipt of an affidavit from an officer
of Lender as to the loss, theft, destruction or mutilation of the Note or any
other Loan Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such document, Borrower will
issue a replacement original in lieu thereof in the same original principal
amount and otherwise on the same terms and conditions as the original.
     16.03. Borrower Estoppel Certificates.
          (a) Borrower Information. Borrower, within ten (10) days of Lender’s
written request, ()but in any event not more than four (4) times annually,
except following an Event of Default, in which case such limitation shall not
apply), shall furnish to Lender or Lender’s designee a statement, duly
acknowledged and certified by a Responsible Officer, setting forth: (i) the Loan
Amount and the amount of principal advanced as of the certificate date; (ii) the
unpaid principal amount of the Loan; (iii) the calculation of the rate of
interest accruing on the Loan, including the then Applicable Interest Rate;
(iv) the Payment Due Date, the Maturity Date, any unexercised rights to extend
the Maturity Date and any exercised extension of the Maturity Date, if any; (v)
the date installments of interest and/or principal were last paid; (vi) that,
except as provided in such statement, no defaults or events exists which would
be an Event of Default with the giving of any applicable notice or the
expiration of any applicable grace or cure period or both; (vii) that the Loan
Documents are valid, legal and binding obligations and have not been modified
or, if modified, giving the particulars of such modification; (viii) whether any
offsets or defenses exist against Borrower’s obligation to pay the Loan and
perform the Obligations and, if any are alleged to exist, a detailed description
thereof; (ix) that all Leases are in full force and effect, and for Leases other
than residential Leases, have not been modified or if modified, setting forth
all modifications; (x) if requested, a current Rent Roll for the Property,
(xi) the date to which Rents under the Leases have been paid; (xii) whether or
not, to the best knowledge of Borrower, any of the tenants under the Leases are
in default under the Leases, and, if any of the tenants are in default, setting
forth the specific nature of all such defaults; and (xiii) such other matters
reasonably requested by Lender and reasonably related to the Leases or the
Property.
          (b) Tenant Estoppels. Subject to the terms and conditions of the
applicable leases, Borrower shall deliver to Lender, promptly upon Lender’s
written request (but in any event no later than fifteen (15) Business Days
following Lender’s request, but in any event not more often than twice annually,
except following an Event of Default, in which case such limitation shall not
apply), duly executed estoppel certificates from tenants identified by Lender
which are paying $50,000 or more annually to Borrower under their respective
leases, attesting to such facts regarding a tenant’s non-residential Lease as
Lender may require, including, without limitation: (i) that the Lease is in full
force and effect with no defaults thereunder on the part of any party, and no
event exists that would be an event of default thereunder with giving of any
applicable notice or the expiration of any applicable grace or cure period or
both; (ii), that none of the Rents have been paid more than one month in
advance, except as a security deposit; and (iii) that the tenant claims no
defense or offset against the full and timely performance of its obligations
under the Lease.
          (c) Lender Statement of Loan Information. After written request by
Borrower not more than twice annually, Lender shall furnish Borrower a statement
setting forth: (i) the original Loan Amount and the amount of principal advanced
by Lender as of the certificate date;

69



--------------------------------------------------------------------------------



 



(ii) the unpaid principal amount of the Loan; (iii) the rate of interest
accruing on the Loan, including the then Applicable Interest Rate; and (iv) the
balance of amounts held in the Reserve Accounts, if any.
     16.04. Recording Costs. Except as otherwise required by law, Borrower will
pay all transfer taxes, filing, registration, recording or similar fees, and all
expenses incident to the preparation, execution, acknowledgment, recording,
filing and/or release or discharge of the Note, the Security Instrument and each
of the other Loan Documents, and all modifications, extensions, consolidations,
or restatements of the same, except where prohibited by law so to do.
     16.05. Publicity. Borrower acknowledges and agrees that Lender may release
publicity articles concerning the financing or servicing of the Loan, subject,
however, to the terms of any confidentiality agreement between Borrower and
Lender.
ARTICLE 17
LENDER CONSENT
     17.01. No Joint Venture; No Third Party Beneficiaries. Borrower and Lender
intend that the relationships created hereunder and under each of the other Loan
Documents are solely those of borrower and lender. Nothing herein or in any of
the other Loan Documents is intended to create, nor shall it be construed as
creating anything but a debtor-creditor relationship between Borrower and Lender
nor shall they be deemed to confer on anyone other than Lender, and its
successors and assigns, any right to insist upon or to enforce the performance
or observance of any of the obligations contained herein or therein.
     17.02. Lender Approval. Wherever pursuant to a Loan Document (a) Lender
exercises any right to approve or disapprove or to grant or withhold consent;
(b) any arrangement or term is to be satisfactory to Lender; (c) a waiver is
requested from Lender, or (d) any other decision is to be made by Lender, all
shall be made in Lender’s sole discretion, unless expressly provided otherwise
in such Loan Document. By approving or granting consent, accepting performance
from Borrower, or releasing funds from a Reserve Account, Lender shall not be
deemed to have warranted or affirmed the sufficiency, completeness, legality or
effectiveness of the subject matter or of Borrower’s compliance with
Requirements of Laws. Notwithstanding any provision under the Loan Documents
which provide Lender the opportunity to approve or disapprove any action or
decision by Borrower, Lender is not undertaking the performance of any
obligation of Borrower under any of the Loan Documents or any of the other
documents and agreements in connection with this transaction (including, without
limitation, the Leases).
     17.03. Performance at Borrower’s Expense. Borrower acknowledges and agrees
that in connection with each request by Borrower to: (a) modify or waive any
provision of the Loan Documents; (b) release or substitute Property; (c) obtain
Lender’s approval or consent whenever required by the Loan Documents including,
without limitation, review of a Transfer request, matters affecting a Major
Lease, improvements or alterations to the Property, and easements or other
additions to Permitted Encumbrances; or (d) provide a subordination,
non-disturbance and attornment agreement, Lender reserves the right to collect a
review or processing fee from

70



--------------------------------------------------------------------------------



 



Borrower based on a reasonable estimate of the administrative costs which Lender
will incur to connection therewith. Borrower agrees to pay such fee along with
all reasonable legal fees and expenses incurred by Lender and the fees required
for a Rating Confirmation or approval from the trustee if the Loan has been
Securitized, as applicable, irrespective of whether the matter is approved,
denied or withdrawn (provided, however, that Lender shall only charge review or
processing fees which Lender typically and customarily charges to similarly
situated Borrowers). Any amounts payable by Borrower hereunder, shall be deemed
a part of the Loan, shall be secured by this Loan Agreement and shall bear
interest at the Default Rate if not fully paid within ten (10) days of written
demand for payment.
     17.04. Non-Reliance. Borrower agrees that any diligence or investigation
performed by or on behalf of Lender in underwriting or servicing the Loan
(including, without limitation, information obtained about the Property the
Borrower or its equity investors or Affiliates) does not in any respect limit or
excuse any of Borrower’s representations, warranties, covenants or agreements
set forth in this Loan Agreement or any of the other Loan Documents. The fact
that Lender has performed diligence does not affect Lender’s ability or right to
rely fully upon the representations, warranties, covenants and agreements made
by Borrower in the Loan Documents or to pursue any available remedy for a breach
thereof. If Lender delivers or has delivered to Borrower (or to Borrower’s
agents, equity investors or representatives) any information obtained or
developed by Lender relating to the Loan, the Property or Borrower, Borrower
acknowledges and agrees that such information has been delivered for
informational purposes only and Lender has no liability of responsibility to
Borrower with respect to such information, including, without limitation, the
completeness or accuracy of any such information. No due diligence consultant
engaged by Lender is or shall be deemed an agent of Lender.
ARTICLE 18
MISCELLANEOUS PROVISIONS
     18.01. Notices. All notices and other communications under this Loan
Agreement are to be in writing and addressed to each party as set forth below.
Default or demand notices shall be deemed to have been duly given upon the
earlier of: (a) actual receipt; (b) one (1) Business Day after having been
timely deposited for overnight delivery, fee prepaid, with a reputable overnight
courier service, having a reliable tracking system; or (c) three (3) Business
Days after having been deposited in any post office or mail depository regularly
maintained by the U.S. Postal Service and sent by certified mail, postage
prepaid, return receipt requested, and in the case of clause (b) and
(c) irrespective of whether delivery is accepted. A new address for notice may
be established by written notice to the other; provided, however, that no change
of address will be effective until written notice thereof actually is received
by the party to whom such address change is sent. Notice to outside counsel or
parties other than the named Borrower and Lender, now or hereafter designated by
a party as entitled to notice, are for convenience only and are not required for
notice to a party to be effective in accordance with this section. Notice
addresses are as follows:

71



--------------------------------------------------------------------------------



 



     
Address for Lender:
  GMAC Commercial Mortgage Corporation
 
  200 Witmer Road
 
  Horsham, PA 19044
 
  Attn.: Servicing Accounting — Manager
 
  Fax: 215-328-3478
 
   
 
  With required copies to:
 
   
 
  GMAC Commercial Mortgage Corporation
 
  200 Witmer Road
 
  Horsham, PA 19044
 
  Attn.: PLG Asset Manager
 
  Fax: 215-328-1190
 
   
and
  GMAC Commercial Mortgage Bank
 
  6955 Union Park Center, Suite 330
 
  Midvale, UT 84047
 
  Attn: President
 
  Fax: 801-567-2681
 
   
and
  Dechert LLP
 
  Bank of America Corporate Center
 
  100 North Tryon Street
 
  Suite 4000
 
  Charlotte, NC 28202
 
  Attn: Timothy J. Boyce
 
  Fax: 704-339-3101
 
   
Address for Borrower:
  PCAA SP, LLC
 
  8225 Firestone Boulevard, Suite 502
 
  Downey, CA 90241
 
  Attn.: Gregory Andrews
 
  Fax: 562-287-1334
 
   
and
  PCAA SP, LLC
 
  125 West 55th Street, 22nd Floor
 
  New York, NY 10019
 
  Attention: General Counsel
 
   
and
  Dykema Gossett PLLC
 
  400 Renaissance Center
 
  Detroit, MI 48243
 
  Attn: Aleks Miziolek
 
  Fax: 313-568-6832

     18.02. Entire Agreement; Modifications; Time of Essence. This Loan
Agreement, together with the other Loan Documents, contain the entire agreement
between Borrower and Lender relating to the Loan and supersede and replace all
prior discussions, representations,

72



--------------------------------------------------------------------------------



 



communications and agreements (oral or written). If the terms of any of the Loan
Documents are in conflict, this Loan Agreement shall control over all of the
other Loan Documents unless otherwise expressly provided in such other Loan
Document. No Loan Document shall be modified, supplemented or terminated, nor
any provision thereof waived, except by a written instrument signed by the party
against whom enforcement thereof is sought, and then only to the extent
expressly set forth in such writing. Time is of the essence with respect to all
of Borrower’s obligations under the Loan Documents.
     18.03. Binding Effect; Joint and Several Obligations. This Loan Agreement
and each of the other Loan Documents shall be binding upon and inure to the
benefit of Borrower and Lender and their respective successors and assigns,
whether by voluntary action of the parties or by operation of law. (The
foregoing does not modify any conditions regulating Transfers.) If Borrower
consists of more than one party, each shall be jointly and severally liable to
perform the obligations of Borrower under the Loan Documents.
     18.04. Duplicate Originals; Counterparts. This Loan Agreement and each of
the other Loan Documents may be executed in any number of duplicate originals,
and each duplicate original shall be deemed to be an original. This Loan
Agreement and each of the other Loan Documents (and each duplicate original)
also may be executed in any number of counterparts, each of which shall be
deemed an original and all of which together constitute a fully executed
agreement even though all signatures do not appear on the same document.
     18.05. Unenforceable Provisions. Any provision of this Loan Agreement or
any other Loan Documents which is determined by a court of competent
jurisdiction or government body to be invalid, unenforceable or illegal shall be
ineffective only to the extent of such holding and shall not affect the
validity, enforceability or legality of any other provision, nor shall such
determination apply in any circumstance or to any party not controlled by such
determination.
     18.06. Governing Law. This Loan Agreement and each of the other Loan
Documents shall be interpreted and enforced according to the laws of the State
of New York (without giving effect to rules regarding conflict of laws),
provided, however, that the creation, perfection and enforcement of the lien of
each Security Instrument and Assignment of Leases and Rents shall instead be
governed by the laws of the state in which the Individual Property encumbered by
such Security Instrument and Assignment of Leases and Rents is located.
     18.07. Consent to Jurisdiction. Borrower hereby consents and submits to the
exclusive jurisdiction and venue of any state or federal court sitting in the
county and state of New York with respect to any legal action or proceeding
arising with respect to the Loan Documents and waives all objections which it
may have to such jurisdiction and venue. Nothing herein shall, however, preclude
or prevent Lender from bringing actions against Borrower in any other
jurisdiction as may be necessary to enforce or realize upon the security for the
Loan provided in any of the Loan Documents.
     18.08. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH WAIVE THEIR
RESPECTIVE RIGHT, TO THE FULLEST EXTENT PERMITTED BY LAW, AND AGREE NOT TO ELECT
A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS LOAN AGREEMENT,
ANY OTHER LOAN

73



--------------------------------------------------------------------------------



 



DOCUMENT, OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER.
     18.09. Good Faith. All decisions, consents and approvals required of Lender
under the Loan Documents, whether exercised in Lender’s sole discretion or in
its reasonable discretion, shall be made in good faith by Lender.
ARTICLE 19
LIST OF DEFINED TERMS
     19.01. Definitions. The following words and phrases shall have the meaning
specified below.
          “Affiliate” of any Person means (a) any other Person which, directly
or indirectly, is in Control of, is Controlled by or is under common Control
with, such Person; (b) any other Person who is a director or officer of (i) such
Person, (ii) any subsidiary of such Person, or (iii) any Person described in
clause (a) above; or (c) any corporation, limited liability company or
partnership which has as a director any Person described in clause (b) above.
          “Allocated Loan Amount” means, for each Individual Property, the
amount set forth on Exhibit E hereto.
          “Applicable Interest Rate” has the meaning set forth in
Section 2.02(b) of this Loan Agreement. It is the interest rate from time to
time accruing on the Loan.
          “Approved Budget” has the meaning set forth in Section 9.11(a)(v) of
this Loan Agreement.
          “Assignment of Interest Rate Cap” means the Assignment of Interest
Rate Cap Agreement dated as of the Closing Date from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s rights, title and
interest in and to the Rate Cap Agreement.
          “Assignment of Leases and Rents” means the Assignment of Leases and
Rents dated as of the Closing Date from Borrower, as assignor, to Lender, as
assignee, assigning to Lender all of Borrower’s right, title and interest in and
to the Leases and the Rents with respect to the Property.
          “Assignment of Property Management Contract” means an Assignment of
Property Management Contract and Subordination of Management Fees dated as of
the Closing Date from Borrower, as assignor, to Lender, as assignee, and
acknowledged by Property Manager or as applicable, any other Assignment of
Property Management Contract executed pursuant to Section 9.14.
          “Bankruptcy Code” means the Bankruptcy Reform Act of 1978 codified as
11 U.S.C. §101 et. seq., and the regulations issued thereunder, both as
hereafter modified from time to time.

74



--------------------------------------------------------------------------------



 



          “Borrower” has the meaning set forth in the introductory paragraph of
this Loan Agreement.
          “Business Day” or “business day” means any day other than a Saturday,
a Sunday, or days when Federal Banks located in the State of New York or
Commonwealth of Pennsylvania are closed for a legal holiday or by government
directive. When used with respect to the Interest Rate Adjustment Date,
“Business Day” shall mean a day upon which United States dollar deposits may be
dealt in on the London and New York City interbank markets and commercial banks
and foreign exchange markets are open in London and New York City.
          “Capital Improvements/Deferred Maintenance” means the capital
improvements to be made to the Property which are identified on Exhibit C
hereto.
          “Cash Flow Available for Debt Service” means, for a specified period,
(a) actual Operating Income normalized for the following twelve (12) month
period less (b) actual Operating Expenses normalized for the following twelve
(12) month period. Operating Income and Operating Expenses will be normalized
(i) in accordance with the guidelines delivered to Borrower prior to the Closing
Date, provided that Lender shall have the right, in its sole and absolute
discretion, to amend or discontinue such guidelines from time to time, and
(ii) based upon information available to Lender at the time of such calculation
which are expected to effect such calculation, including but not limited to
(x) termination of a Lease or a Parking Lease, (y) changes in Borrower’s
obligations under any Ground Lease or (z) receipt of a current tax bill.
          “Casualty” means the occurrence of damage or destruction to the
Property, or any part thereof, by fire, flood, vandalism, windstorm, hurricane,
earthquake, acts of terrorism or any other casualty.
          “Closing Date” means October 3, 2005.
          “Compliance Certificate” means a compliance certificate substantially
in the form of Exhibit A hereto, signed by a Responsible Officer of Borrower.
          “Condemnation” means the taking by any Governmental Authority of the
Property or any part thereof through eminent domain or otherwise (including,
without limitation, any transfer made in lieu of or in anticipation of the
exercise of such taking).
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person
whether through ownership of voting securities, beneficial interests, by
contract or otherwise. The definition is to be construed to apply equally to
variations of the word “Control” including “Controlled,” “Controlling” or
“Controlled by.”
          “Data Delivery Failure” means, without reference to any cure period
under Article 11, each instance that any of the following occur: (a) failure to
deliver any of the reports, information, statements or other materials required
under Section 9.11 after Lender giving of two written notices, the first written
notice to provide Borrower with thirty (30) days to cure, Borrower’s failure and
the second notice to provide Borrower with an additional thirty (30) days to
cure, (b) failure to provide the Compliance Certificate within five (5) Business
Days after

75



--------------------------------------------------------------------------------



 



written notice from Lender, or (c) failure to permit Lender or its
representatives to inspect or copy books and records within two (2) Business
Days of Lender’s written request. Notwithstanding anything in this Loan
Agreement to the contrary, Borrower’s failure to deliver any of the reports,
information, statements or other materials required under Section 9.11 on a
timely basis shall be excused by, and the respective dates by which Borrower
shall be required to provide such reports, information, statements or other
materials shall be extended for the period of any delay caused by any Force
Majeure Event.
          “Data Delivery Failure Fee” means an amount of Five Thousand Dollars
($5,000.00) for the first failure, Ten Thousand ($10,000.00) for the second
failure, Twenty-five Thousand Dollars ($25,000.00) for the third failure and
each failure thereafter.
          “Debt” means the aggregate of all principal and interest payments that
accrue or are due and payable in accordance with the Loan Agreement, together
with any other amounts due under the Loan Documents. The terms “Debt” and “Loan”
have the same meaning whenever used in the Loan Documents.
          “Debt Service Coverage Ratio” means, as to a specific period, the
ratio of (a) the Cash Flow Available for Debt Service, to (b) interest due and
payable under the Note for that period.
          “Debt Service Coverage Constant Ratio” means, as to a specific period,
the ratio obtained by dividing (a) the Cash Flow Available for Debt Service, by
(b) a debt service payment calculated using the Loan Constant.
          “Default Rate” has the meaning set forth in Section 2.04(e) of this
Loan Agreement.
          “Disbursement Request” means a written request substantially in the
form of Exhibit B from Borrower delivered to Lender, signed by a Responsible
Officer of Borrower and requesting Lender to disburse funds from a Reserve
Account. Each Disbursement Request shall describe in reasonable detail the use
of the funds requested by the Disbursement Request and shall have attached to
it, as applicable: (a) the original invoices for all items or materials
purchased or services performed which are to be funded by the Disbursement
Request, and (b) copies of all permits, licenses and approvals, if any, by any
Governmental Authority confirming completion of the Reserve Items. If an
original invoice is not available, Borrower shall be required to evidence, to
Lender’s satisfaction, the amounts expended for which reimbursement is
requested.
          “Disclosure Documents” has the meaning set forth in Section 15.03 of
this Loan Agreement.
          “Environmental Indemnity” means the Environmental Indemnity Agreement
dated as of the Closing Date from Borrower and the other “Indemnitors” named
therein to Lender.

76



--------------------------------------------------------------------------------



 



          “Equity Interests” means (a) partnership interests (whether general or
limited) in an entity which is a partnership; (b) membership interests in an
entity which is a limited liability company; or (c) the shares or stock
interests in an entity which is a corporation.
          “Equity Owner” means PCAA Parent, LLC, a Delaware limited liability
company.
          “ERISA” means the Employee Retirement Income Security Act of 1974, and
the regulations issued thereunder, all as amended or restated from time to time.
          “Event of Default” means any of the events specified in Section 11.01
of this Loan Agreement.
          “Extension Term” has the meaning set forth in Section 2.03(d) of this
Loan Agreement.
          “First Extended Maturity Date” has the meaning set forth in
Section 2.03(d) of this Loan Agreement.
          “First Extension Term” has the meaning set forth in Section 2.03(d) of
this Loan Agreement.
          “Force Majeure Event” means any act of God, act of war, insurrection,
terrorist activity, governmental restriction or any other cause beyond
Borrower’s reasonable control.
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, and any Person exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to such government.
          “Ground Lease” means that certain Lease dated January 19, 1995 by and
between Reynal Co. Limited Partnership, an Ohio limited partnership, as lessor,
and Olympic Management Systems, Inc., a New York corporation (as the same has
been subsequently amended and assigned) or any subsequent ground lease executed
by Borrower which secures the Loan.
          “Guarantor” means PCAA Parent, LLC, a Delaware limited liabilty
company, who is executing the Guaranty as the guarantor, or, pursuant to the
terms and conditions of this Loan Agreement and the Guaranty, a replacement
guarantor who satisfies Lender’s requirements as to creditworthiness, net worth
and liquidity substantially similar to those imposed by Lender on the foregoing
named guarantor.
          “Guaranty” means the Guaranty (Exceptions to Nonrecourse Liability)
dated as of the Closing Date from Guarantor to Lender.
          “Improvements” has the meaning set forth in the Security Instrument.

77



--------------------------------------------------------------------------------



 



          “Indemnified Claim” means the basis for the Indemnified Party’s claim
for indemnification under Article 13 hereof.
          “Indemnified Parties” means Lender, together with its successors and
assigns, which shall include, without limitation, any owner or prior owner or
holder of the Note, any servicer of the Loan, any investor, or holder of a full
or partial interest in the Loan, any receiver or other fiduciary appointed in a
foreclosure or other proceeding under any Requirements of Law regarding
creditors’ rights, any officers, directors, shareholders, partners, members,
employees, agents, servants, representatives, contractors, subcontractors,
Affiliates of any and all of the foregoing, in all cases whether during the term
of the Loan or as part of, or following, a foreclosure of the Security
Instrument.
          “Independent Director/Manager” means an individual who shall not have
been at the time of such individual’s initial appointment, and may not have been
at any time during the preceding five years, and shall not be at any time while
serving as an Independent Director/Manager of the Equity Owner or Borrower if a
single member limited liability company or, if applicable, either (a) a
shareholder of, or an officer, director, partner or employee of, Borrower or
Equity Owner or any of their respective shareholders, partners, members,
subsidiaries or Affiliates, (b) a customer of, or supplier to, Borrower or
Equity Owner or any of their respective shareholders, partners, members,
subsidiaries or Affiliates, (c) a person or other entity Controlling or under
common Control with any such shareholder, officer, director, partner, member,
employee, supplier or customer, or (d) a member of the immediate family of any
such shareholder, officer, director, partner, member, employee, supplier or
customer.
          “Individual Property” means fee title to, or a leasehold interest in,
as the case may be, of any of the properties described in Exhibit G.
          “Insurance Premium Escrow Account” means an account held by Lender, or
Lender’s designee, in which Borrower’s initial deposit for Insurance Premiums
paid on the Closing Date and the Monthly Insurance Deposits will be held,
pursuant to the provisions of Section 4.03 of this Loan Agreement.
          “Insurance Premiums” means the premiums for the insurance Borrower is
required to provide pursuant to Section 9.03 of this Loan Agreement.
          “Interest Accrual Period” shall mean, with respect to any Payment Due
Date, the period beginning on the fifteenth (15th) day of the month prior to
such Payment Due Date, through and including the fourteenth (14th) day of the
month of such Payment Due Date. By way of example, for a Payment Due Date of
February 9, the Interest Accrual Period would run from January 15 through and
including February 14.
          “Interest Rate Adjustment Date” means two (2) Business Days prior to
the beginning of any Interest Accrual Period.
          “Interest Rate Index” means the weekly average yield on United States
Treasury Securities adjusted to a constant maturity of one year, as made
available by the Federal Reserve Board forty-five (45) days prior to each
Interest Rate Adjustment Date.

78



--------------------------------------------------------------------------------



 



          “Issuer Group” has the meaning set forth in Section 15.05 of this Loan
Agreement.
          “Issuer Person” has the meaning set forth in Section 15.05 of this
Loan Agreement.
          “Land” has the meaning set forth in the Security Instrument.
          “Large Loan Statements” has the meaning provided in Section 15.06 of
this Loan Agreement.
          “Lease” has the meaning set forth in the Security Instrument.
          “Lease Guaranty” has the meaning set forth in the Security Instrument.
          “Leasehold Estate” shall have the meaning set forth in the Security
Instrument.
          “Lender” has the meaning in the introductory paragraph of this Loan
Agreement.
          “Letter of Credit” has the meaning set forth in Section 6.07 of this
Loan Agreement.
          “LIBOR Rate” means the average of London Interbank Offered Rates (in
U.S. dollar deposits) for a term of one month determined solely by Lender as of
each Interest Rate Adjustment Date. On each Interest Rate Adjustment Date,
Lender will obtain the close-of-business LIBOR Rate from “Page 3750” on the
Telerate Service (or such other page as may replace Page 3750 on that service)
on the Interest Rate Adjustment Date. If Telerate Service ceases publication or
ceases to publish the LIBOR Rate, Lender shall select a comparable publication
to determine the LIBOR Rate and provide notice thereof to Borrower. The LIBOR
Rate may or may not be the lowest rate based upon the market for U.S. dollar
deposits in the London Interbank Eurodollar Market at which Lender prices loans
on the date on which the LIBOR Rate is determined by Lender as set forth above.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, the filing of any financing statement under the UCC or
comparable law of any jurisdiction in respect of any of the foregoing and a
mechanics’ or materialman’s lien).
          “Liquidity” means cash and unencumbered, marketable securities.
          “Loan” means the aggregate of all principal and interest payments that
accrue or are due and payable in accordance with the Loan Agreement, together
with any other amounts due under the Loan Documents. The terms “Loan” and “Debt”
have the same meaning whenever used in the Loan Documents.
          “Loan Agreement” means this Loan Agreement.

79



--------------------------------------------------------------------------------



 



          “Loan Amount” means the principal amount of $48,750,000.00 (as
increased pursuant to the terms hereunder), in lawful money of the United States
of America, to be advanced to Borrower pursuant to this Loan Agreement.
Reference in the Loan Agreement to “Loan Amount” mean the maximum principal
amount, irrespective of actual principal amount outstanding or actually advanced
to Borrower during the term of the Loan.
          “Loan Constant” means 11.33%.
          “Loan Documents” means, collectively, this Loan Agreement, the Note,
the Security Instrument, the Assignment of Leases and Rents, the Assignment of
Property Management Contract, the Environmental Indemnity, the Guaranty, the
Lockbox Agreement, the Assignment of Interest Rate Cap Agreement, the Rate Cap
Provider Consent and any and all other documents and agreements executed in
connection with the Loan, as each such agreement may be modified, supplemented,
consolidated, extended, restated or reinstated from time to time.
          “Loan to Value Ratio” means with respect to the specified period, the
ratio obtained by dividing (a) the Outstanding Loan Amount, by (b) either, as
selected in Lender’s discretion, the “as-is” or “as-stabilized” value of the
Property as set forth in the appraisal obtained by Lender in connection with its
underwriting of the Loan or any update thereto, whichever is most recent.
          “Lockbox Agreement” means the Lockbox – Deposit Account and Control
Agreement dated as of the Closing Date between Borrower, PNC Bank and Lender.
          “Lockbox Trigger Event” has the meaning set forth in the Lockbox
Agreement.
          “Losses” means any and all claims, suits, liabilities (including,
without limitation, strict liabilities and liabilities under federal and state
securities laws), actions, proceedings, obligations, debts, damages, losses,
costs, expenses, fines, penalties, charges, fees, judgments, awards, and amounts
paid in settlement of whatever kind or nature (including without limitation
reasonable legal fees and other costs of defense).
          “Major Lease” means any Lease covering ten percent (10%) or more
rentable square feet of any Individual Property including any expansion options
years including any extension or options to renew. Lender may, in Lender’s sole
discretion, aggregate any and all Leases to Affiliated to determine whether such
Leases should be treated as a Major Lease.
          “Margin” has the meaning set forth in Section 2.02(b) of this Loan
Agreement.
          “Material Adverse Effect” means, with respect to any circumstance,
act, condition or event of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event, act, condition
circumstances, whether or not related, in Lender’s reasonable judgment, a
material adverse change in, or a materially adverse effect upon (a) the
business, operations, prospects or financial condition of Borrower or Guarantor;
(b) the ability of Borrower or Guarantor to perform its obligations under any
Loan Document to which it is a party; (c) the value or condition of the
Property; (d) compliance of the Property with any Requirements of Law; (e) the
validity, priority or enforceability of any Loan Document or the liens, rights

80



--------------------------------------------------------------------------------



 



(including, without limitation, recourse against the Property) or remedies of
Lender hereunder or thereunder; or (f) the occupancy rate of the Property.
          “Maturity Date” has the meaning set forth in Section 2.03(c) of this
Loan Agreement. If Borrower has extended the Maturity Date in accordance with
this Loan Agreement, references thereafter in this Loan Agreement shall mean the
Maturity Date as so extended, unless the context otherwise requires.
          “Monthly Insurance Deposit” means, with respect to the specified
period, an amount equal to one-twelfth (1/12) of the Insurance Premiums that
Lender estimates will be payable during the next ensuing twelve (12) months,
subject to adjustment as set forth in Section 4.03(d) of this Loan Agreement.
          “Monthly Replacement Reserve Deposit” has the meaning set forth in
Section 4.05(b) of this Loan Agreement, subject to adjustment as set forth in
Section 4.05(d).
          “Monthly Tax Deposit” means, with respect to the specified period, an
amount equal to one-twelfth (1/12) of the Taxes that Lender estimates will be
payable during the next ensuing twelve (12) months, subject to adjustment as set
forth in Section 4.02(d) of this Loan Agreement.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Net Worth” means, as of a given date, a Person’s equity calculated in
conformance with GAAP by subtracting total liabilities from the total market
value of total tangible assets.
          “Note” means the Promissory Note dated as of the Closing Date from
Borrower to the order of Lender in the maximum principal amount equal to
$58,740,000.
          “Obligations” means the Loan, and all other obligations and
liabilities of the Borrower to Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with the Loan the Loan Documents,
whether on account of principal, interest, fees, indemnities, costs, expenses
(including, without limitation, all reasonable fees and disbursements of legal
counsel) or otherwise.
          “OFAC List” means the list of specially designated nationals and
blocked persons subject to financial sanctions that is maintained by the U.S.
Treasury Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Requirements of Law, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List is accessible through the
internet website www.treas.gov/ofac/t11sdn.pdf.
          “Operating Agreements” has the meaning set forth in the Security
Instrument.

81



--------------------------------------------------------------------------------



 



          “Operating Expenses” means all cash expenses actually incurred by or
charged to Borrower (appropriately pro-rated for any expenses that, although
actually incurred in a particular period, also relate to other periods), with
respect to the ownership, operation, leasing and management of the Property in
the ordinary course of business, determined in accordance with GAAP, including,
without limitation: (a) personal property taxes and real estate taxes; (b) sales
taxes or any tax on rents (unless netted against Operating Income); (c) wages,
salaries, payroll taxes and employee benefits; (d) costs of utility services;
(e) maintenance, repair and custodial costs; (f) premiums payable for insurance
carried on or with respect to the Property; (g) office supplies, other
administrative expenses and professional fees; (h) costs of advertising and
marketing for the Property; (i) costs of telephone service; (j) costs of garbage
removal; (k) an allowance for income items that are determined to be
uncollectible; (l) if a property or asset manager has been engaged by Borrower,
any compensation, fees or reimbursements paid to such property or asset manager;
if a property or asset manager has not been engaged by Borrower, all management
related and head office expenses and salaries incurred by Borrower (but not less
than 1.75% of Operating Income) and (k) ground rents. Notwithstanding the
foregoing, Operating Expenses specifically exclude (1) capital expenditures,
(2) depreciation and amortization, (3) payments made in connection with the
payment of the outstanding principal balance of the Loan, (4) costs of
Restoration following a Casualty or Condemnation, (5) funds disbursed from any
Reserve Account, (6) any other non-cash items, (7) interest expense and (8) all
income tax expenses. Solely for purposes of calculating the Debt Service
Coverage Ratio under Sections 2.03(d)(ii)(F) and 10.03(a)(ii) and the Debt
Service Coverage Constant Ratio under Section 2.03(d)(ii)(D), Operating Expenses
under clause (1) above shall be deemed capped at the higher of (x) the actual
management fee paid to any third party property manager and (y) 1.75% of
Operating Income.
          “Operating Income” means all gross cash income, revenues and
consideration received or paid to or for the account or benefit of Borrower
resulting from or attributable to the operation or leasing of the Property
determined in accordance with GAAP, including, without limitation: (a) parking
revenues, rents from tenants, assignees, subtenants, ground lessee, or parties
to walkway agreements, provided such tenants, assignees or subtenants are in
actual occupancy pursuant to valid leases and paying rent; (b) amounts (to the
extent included in Operating Expenses) payable by tenants to Borrower on account
of maintenance or service charges, taxes, assessments, utilities and maintenance
of the Property; (c) rents and receipts from licenses, service contracts,
concessions, vending machines and similar items located at or operated from the
Property; and (d) interest income; but excluding any income or revenues from a
sale, refinancing, Casualty or Condemnation, payment of rents more than one
(1) month in advance, lease termination payments, or payments from any other
events not related to the ordinary course of operations of the Property.
          “Operating Permits” has the meaning set forth in Section 8.10 of this
Loan Agreement.
          “Organizational Chart” means the chart attached hereto as Exhibit D
which shows all persons or entities having an ownership interest in Borrower and
in the Equity Owner.
          “Other Charges” means all ground rents, maintenance charges,
impositions (other than Taxes) and similar charges (including, without
limitation, vault charges and license

82



--------------------------------------------------------------------------------



 



fees for the use of vaults, chutes and similar areas adjoining the Property),
now or hereafter assessed or imposed against the Property, or any part thereof,
together with any penalties thereon.
          “Outstanding Loan Amount” means the principal amount of the Loan
outstanding from time to time.
          “Partial Release” has the meaning set forth in Section 10.03 of this
Loan Agreement.
          “Partial Release Date” has the meaning set forth in Section 10.03 of
this Loan Agreement.
          “Partial Release Price” has the meaning set forth in Section 10.03 of
this Loan Agreement.
          “Payment Due Date” has the meaning set forth in Section 2.03(b) of
this Loan Agreement. It is the date that a regularly scheduled payment of
principal and interest (or interest if the loan payments are interest-only) is
due.
          “Permitted Encumbrances” means each of the following:
          (a) Those exceptions shown in the Title Insurance Policy and each
other Lien which has been approved in writing by Lender.
          (b) Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which Borrower maintains
adequate reserves.
          (c) Liens arising in the ordinary course of business (such as
(1) Liens of carriers, warehousemen, mechanics and materialmen and other similar
Liens imposed by law and (2) Liens incurred in connection with worker’s
compensation, unemployment compensation and other types of social security
(excluding Liens arising under ERISA) or in connection with surety bonds, bids,
performance bonds and similar obligations) for sums not overdue or being
contested in good faith by appropriate proceedings and not involving any
deposits or advances or borrower money or the deferred purchase price of
property or services and, in each case, for which Borrower maintains adequate
reserves.
          (d) Liens arising in connection with capital leases (and attaching
only to the property being leased), subject to the limitations of
Section 7.02(a)(xiii); and
          (e) easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens arising after the date hereof
which will not interfere in any material respect with the value, use or ordinary
conduct of the business of the Borrower.
          “Permitted Lease” has the meaning set forth in Section 9.06(a) of this
Loan Agreement.

83



--------------------------------------------------------------------------------



 



          “Permitted Transfer” means each of the following:
          (a) Transfers of Equity Interests which, in the aggregate over the
term of the Loan (i) do not exceed forty-nine percent (49%) of the total
interests in Borrower or in Equity Owner or in Guarantor, as applicable; (ii) do
not result in any Person holding an Equity Interest in Borrower or Equity Owner,
as applicable, which exceeds forty-nine percent (49%) of the total Equity
Interests in Borrower or in Equity Owner, as applicable; and (iii) do not result
in a change of Control.
          (b) Intentionally Reserved.
          (c) Transfers which have been approved by Lender in accordance with
Section 10.02 of this Loan Agreement.
          (d) Permitted Encumbrances.
          (e) All Transfers of worn out or obsolete furnishings, fixtures or
equipment that are promptly replaced with property of equivalent value and
functionality.
          (f) All Major Leases which have been approved by Lender in accordance
with this Loan Agreement.
          (g) Transfer of interests in Borrower and its Affiliates prior to
Closing which have been approved by Lender.
          (h) All Leases which are not Major Leases and which have been approved
by the Lender pursuant to Section 9.06 or that not require Lender’s approval
pursuant to Section 9.06.
          (i) If the transferor is an individual, Transfers of Equity Interests
of such transferor to such transferor’s immediate family members or trusts
established for the benefit of such family members for estate planning purposes,
provided that (i) Borrower provides prior written notice of such Transfers to
Lender, together with all supporting information and documentation required by
Lender in connection with such Transfers, (ii) Borrower pays any and all
Lender’s costs in connection with the review of any such Transfer, and (iii) no
such Transfer results in a change of Control.
          “Person” means an individual, partnership, limited partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, governmental authority or
other entity of whatever nature.
          “Personal Property” has the meaning set forth in the Security
Instrument.
          “Prepayment Fee” has the meaning set forth in Section 2.05(b) of this
Loan Agreement.

84



--------------------------------------------------------------------------------



 



          “Property” means collectively, all Individual Properties securing the
Loan, as described on Exhibit G attached hereto, or one or more of the
Individual Properties, as the context requires.
          “Property Management Contract” means the Operations Agreement between
Borrower and Property Manager which provides for the management of the Property
for Borrower by Property Manager.
          “Property Manager” means Airport Parking Management, Inc., a Delaware
corporation or any third party property manager retained by Borrower at Lender’s
direction or with Lender’s approval, all as set forth in this Loan Agreement.
          “Property Manager” means any third party property manager retained by
Borrower at Lender’s direction or with Lender’s approval, all as set forth in
this Loan Agreement.
          “Property Banks” has the meaning set forth in Section 3.01 of this
Loan Agreement.
          “Qualified Transferee” shall mean one or more of the following:
          (a) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (i) satisfies the Eligibility Requirements;
          (b) an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, or an institutional “accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (ii) satisfies the Eligibility
Requirements;
          (c) an institution substantially similar to any of the foregoing
entities described in clauses (i) or (ii) that has total assets (in name or
under management) in excess of $600,000,000 and (except with respect to a
pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder’s equity of $250,000,000 satisfies the Eligibility Requirements;
          (d) any entity controlled by any of the entities described in clauses
(i), (ii) or (iii) above; or
          (e) an investment fund, limited liability company, limited partnership
or general partnership where a Permitted Fund Manager or an entity that is
otherwise a Qualified Transferee under clauses (i), (ii), (iii) or (iv) of this
definition acts as the general partner, managing member or fund manager and at
least 50% of the equity interests in such investment vehicle are owned, directly
or indirectly, by one or more entities that are otherwise Qualified Transferees
under clauses (i), (ii), (iii) or (iv) of this definition.

85



--------------------------------------------------------------------------------



 



which entity also either satisfies or engages a property manager or employs a
management team which satisfies the following:
1) has at least five (5) years’ experience in the management of off-airport
parking operations similar to the operation of the Property.
2) operates at least ten (10) off-airport parking facilities which (i) are
located at a minimum of six (6) different airports nationally; (ii) contain a
minimum of 12,000 parking spaces in aggregate, and (iii) generate a minimum
revenue of $25 million annually.
          “Rate Cap” means an interest rate cap in the notional amount of the
Outstanding Loan Amount obtained by Borrower as protection against interest rate
fluctuations under the Loan, which interest rate cap shall remain in effect
until the Maturity Date.
          “Rate Cap Agreement” means the written agreement evidencing the
financial and performance terms of the Rate Cap purchased by Borrower from Rate
Cap Provider which satisfies all requirements of Section 2.07 of this Loan
Agreement.
          “Rate Cap Provider” means the counterparty issuing a Rate Cap to
Borrower.
          “Rate Cap Provider Consent” means the Rate Cap Provider Consent and
Acknowledgement to Assignment of Rate Cap with respect to the assignment of the
Rate Cap from Borrower to Lender, executed by the Rate Cap Provider in favor of
Lender.
          “Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc.
and S & P, or any successor entity of the foregoing, or any other nationally
recognized statistical rating organization to the extent that any of the
foregoing have been or will be engaged by Lender or its designees in connection
with or in anticipation of Securitization or any other sale or grant of
participation interests in the Loan (or any part thereof).
          “Rating Confirmation” means a written confirmation from each of the
Rating Agencies (unless otherwise agreed by Lender) that an action shall not
result in a downgrade, withdrawal or qualification of any securities issued in
connection with a Securitization.
          “Release Property” means each portion of the Property identified as
“Release Property” above in the definition of Partial Release Price.
          “Rent Roll” means a statement from Borrower, in a form reasonably
acceptable to Lender, detailing the names of all tenants of the Property, the
portion of Property occupied by each tenant, the base rent and any other charges
payable under each Lease, the term of each Lease, the beginning date and
expiration date of each Lease, whether any tenant is in default under its Lease
(and detailing the nature of such default), and any other information as is
reasonably required by Lender, all certified by a Responsible Officer to be
true, correct and complete.
          “Rents” has the meaning set forth in the Security Instrument.

86



--------------------------------------------------------------------------------



 



          “Replacement Reserve Account” means an account held by Lender, or
Lender’s designee, in which the Monthly Replacement Reserve Deposits will be
held, which shall not constitute a trust fund.
          “Replacement Reserve Cap” has the meaning set forth in
Section 4.05(b).
          “Replacements” means the scheduled repairs and replacements to the
Property identified on Exhibit F hereto.
          “Requirements of Law” means (a) the organizational documents of an
entity, and (b) any law, regulation, ordinance, code, decree, treaty, ruling or
determination of an arbitrator, court or other Governmental Authority, or any
Executive Order issued by the President of the United States, in each case
applicable to or binding upon such Person or to which such Person, any of its
property or the conduct of its business is subject including, without
limitation, laws, ordinances and regulations pertaining to the zoning, occupancy
and subdivision of real property.
          “Reserve Accounts” means, individually and collectively, as the
context requires, the Tax Escrow Account, the Insurance Premiums Escrow Account,
the Replacement Reserve Account, the Capital Improvements/Deferred Maintenance
Escrow Account and the Leasehold Payment Reserve Account.
          “Reserve Item” means, individually and collectively, as the context
requires, the Replacements, the Capital Improvements.
          “Responsible Officer” means, as to any Person, an individual who is a
managing member, a general partner, the chief executive officer, the president
or any vice president of such Person or, with respect to financial matters, the
chief financial officer or treasurer of such Person or any other officer
authorized by such Person to deliver documents with respect to financial matters
pursuant to this Loan Agreement.
          “Restoration” means the repairs, replacements, improvements, or
rebuilding of or to the Property following a Casualty or Condemnation.
          “Restoration Deficiency Deposit” has the meaning set forth in
Section 9.04(d) of this Loan Agreement. All amounts deposited by Borrower with
Lender as the Restoration Deficiency Deposit shall become a part of the
Restoration Proceeds and disbursed by Lender for Restoration on the same
conditions applicable to disbursement of Restoration Proceeds and, until so
disbursed, are pledged to Lender as security for the Loan and Obligations.
          “Restoration Holdback” has the meaning set forth in Section 9.04(e) of
this Loan Agreement.
          “Restoration Proceeds” has the meaning set forth in Section 9.04(b) of
this Loan Agreement.
          “S & P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

87



--------------------------------------------------------------------------------



 



          “Second Extended Maturity Date” has meaning set forth in
Section 2.03(d) of this Loan Agreement.
          “Second Extension Term” has meaning set forth in Section 2.03(d) of
this Loan Agreement.
          “Securities Act” means the Securities Act of 1933 and any successor
statute thereto and the related regulations issued thereunder, all as amended
from time to time.
          “Securities Exchange Act” means the Securities Exchange Act of 1934,
and any successor statute thereto and the related regulations issued thereunder,
all as amended from time to time.
          “Securities Liabilities” has the meaning provided in Section 15.05 of
this Loan Agreement.
          “Securitization” or “Securitize” means the sale of the Loan, by itself
or as part of pool with other loans, in a transaction whereby mortgage
pass-through certificates or other securities evidencing a beneficial interest,
backed by the Loan or such pool of loans, will be sold as a rated or unrated
public offering or private placement.
          “Security Instrument” means those certain Mortgages, Assignment of
Rents and Leases, Security Agreement and Fixture Filing, or the Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing, as
applicable, encumbering the Property and executed by Borrower to Lender or to a
trustee for the benefit of Lender, as the case may be, to secure Borrower’s
payment of the Loan and performance of the Obligations.
          “Single Purpose Entity” has the meaning set forth in Section 7.02 of
this Loan Agreement.
          “Standard Lease Form” means, as applicable, the standard form of lease
agreement used by Borrower for the rental of commercial units at the Property
and the standard form of lease agreement used by Borrower for the rental of
residential units at the Property, in each case in the form certified to Lender
as of the Closing Date or subsequently approved by Lender in writing.
          “Strike Rate” means with respect to the period from and including the
Closing Date through October 15, 2008, four and forty-eight one-hundredths
percent (4.48%). The Strike Rate for any Extension Term shall be determined by
Lender in accordance with Section 2.03(d) hereof.
          “Tax Code” means the Internal Revenue Code of 1986 and the related
Treasury Department regulations issued thereunder, including temporary
regulations, all as amended from time to time.
          “Tax Escrow Account” means an account held by Lender, or Lender’s
designee, in which Borrower’s initial deposit for Taxes made on the Closing Date
and the Monthly Tax Deposits will be held, which shall not constitute a trust
fund.

88



--------------------------------------------------------------------------------



 



          “Taxes” means all real estate taxes, government assessments or
impositions, lienable water charges, lienable sewer rents, assessments due under
owner association documents, ground rents, vault charges and license fees for
the use of vault chutes and all other charges (other than the Other Charges),
now or hereafter levied or assessed against the Land and Improvements.
          “Title Insurance Policy” means the mortgagee title insurance policy
obtained by Lender in connection with the Loan, and, until the issuance of such
policy, the commitment for title insurance as marked-up as of the Closing Date,
in either case in form and substance (with such endorsements and affirmative
coverages) as is satisfactory to Lender, insuring that the Security Instrument
constitutes a perfected first Lien against the Property in the Loan Amount,
subject only to Permitted Encumbrances.
          “Transfer” means any action other than a Permitted Transfer by which
either (a) the legal or beneficial ownership of the Equity Interests in Borrower
or in Equity Owner or (b) the legal or equitable title to the Property, or any
part thereof, or (c) the cash flow from the Property or any portion thereof, are
sold, assigned, transferred, hypothecated, pledged or otherwise encumbered or
disposed of, in each case (a), (b) or (c) whether undertaken, directly or
indirectly, or occurring by operation of law or otherwise, including, without
limitation, each of the following actions:

  (i)   the sale, conveyance, assignment, grant of an option with respect to,
mortgage, deed in trust, pledge, grant of a security interest in, or any other
transfer, as security or otherwise, of the Property or with respect to the
Leases or Rents (or any thereof);     (ii)   the grant of an easement across the
Property (other than minor easements not having a Material Adverse Effect) or
any other agreement granting rights in or restricting the use or development of
the Property (including, without limitation, air rights);     (iii)   an
installment sale wherein Borrower agrees to sell the Property for a price to be
paid in installments;     (iv)   an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder; or     (v)   the issuance of additional partnership,
membership or other equity interests, as applicable.

          “Transferee” has the meaning provided in Section 6.08 of this Loan
Agreement.
          “UCC” means the Uniform Commercial Code in effect in the State where
the Property is located, as from time to time amended or restated. For purposes
of the UCC’s application to the Reserve Accounts, the parties agree that the
Reserve Accounts shall be deemed located in the laws of the State of New York.

89



--------------------------------------------------------------------------------



 



          “Underwriter Group” has the meaning provided in Section 15.05 of this
Loan Agreement.
ARTICLE 20
FUTURE FUNDINGS
     20.01. General. As of the Closing Date, Borrower is pursuing the
acquisition of certain other fee and leasehold properties located in New York,
New York (“La Guardia Property”) and Phoenix, Arizona (“Phoenix Property”),
respectively. Accordingly, Borrower has not completed, nor submitted to Lender
for review and approval, all of the due diligence materials required in
connection with either such property. Within forty-five (45) days of the date of
this Agreement, Borrower agrees to submit all due diligence materials relating
to such properties specified in the closing conditions listed on Exhibit I
(“Future Funding Conditions”). Accordingly, notwithstanding anything to the
contrary contained in this Loan Agreement, it is contemplated that, subject to
satisfaction of the Future Funding Conditions and/or of this Loan Agreement, as
the case may be, the Loan will be disbursed in three (3) separate advances, as
follows:
          (a) $48,750,000 shall be disbursed on the Closing Date;
          (b) $7,200,000 shall be disbursed on or before November 17, 2005 in
connection with the La Guardia Property (the “La Guardia Disbursement”); and
          (c) $2,790,000 shall be disbursed on or before November 17, 2005 in
connection with the Phoenix Property (the “Phoenix Disbursement”).
     20.02. The La Guardia Disbursement.
          (a) The Lender shall not be required to make the La Guardia
Disbursement unless all of the Future Funding Conditions with respect to the La
Guardia Property have been met as of November 17, 2005 and/or have been waived
in writing by the Lender and each of the following additional conditions have
been met:

  (i)   The Borrower shall have executed and delivered an acceptable first
mortgage and an assignment of leases and rents encumbering such property in
favor of Lender;     (ii)   The Title Insurance Policy shall be increased by
$7,200,000 and endorsed to include the La Guardia Property.     (iii)   The
notional amount of the Rate Cap shall be increased by $7,200,000.     (iv)   The
Lender shall have received an opinion of local counsel for the Borrower
regarding the proper form and enforceability of the

90



--------------------------------------------------------------------------------



 



      mortgage and the assignment of leases and rents encumbering such property.
    (v)   No Event of Default shall have occurred and be continuing under this
Loan Agreement.     (vi)   Each of the representations and warranties of the
Borrower set forth in this Loan Agreement shall be true and accurate as of the
date of such disbursement.

          (b) In the event the La Guardia Disbursement is made:

  (i)   The Allocated Loan Amount shall be $7,200,000 for the La Guardia
Property, and Exhibit E will be deemed modified accordingly.     (ii)   The
following references shall be modified:

  (A)   Exhibit G will be deemed modified by any additional capital improvements
identified by Lender in writing.     (B)   the definition of Ground Lease will
be modified to reflect any ground lease associated with the La Guardia Property,
and individually or collectively with the Ground Lease on the Columbus, Ohio
property as the context of the Loan Documents requires.     (C)   the Monthly
Replacement Reserve Deposit shall be increased by $785.83.     (D)   all
references to Property shall be deemed to include the La Guardia Property.    
(E)   the Capital Improvements/Deferred Maintenance Deposit shall be increased
by an amount determined by Lender, in its sole reasonable discretion.     (F)  
the Replacement Reserve Cap and any applicable Letter of Credit shall be
increased by $9,430.     (G)   the Leasehold Payment Reserve Account shall be
increased by an amount equal to one month’s rent under any ground lease of the
La Guardia Property.

  (iii)   The Prepayment Fee specified in Section 2.05(b)(iii)(A) shall be
reduced to eighty-eight one-hundredths percent (0.88%), the Prepayment Fee
specified in Section 2.05(b)(iii)(B) shall be reduced to forty-four
one-hundredths percent (0.44%) and the

91



--------------------------------------------------------------------------------



 



      release fee applied to the Partial Release Price shall be reduced to 0.88%
in Section 10.03(a(iii)(A) and 0.44% in Section 10.03(a)(iii)(B).

     20.03. The Phoenix Disbursement.
          (a) The Lender shall not be required to make the Phoenix Disbursement
unless all of the Future Funding Conditions with respect to the Phoenix Property
have been met as of November 17, 2005 and/or have been waived in writing by the
Lender and each of the following additional conditions have been met:

  (i)   The Borrower shall have executed and delivered an acceptable first deed
of trust and an assignment of leases and rents encumbering such property in
favor of Lender.     (ii)   The Title Insurance Policy shall be increased by
$2,790,000 and endorsed to include the Phoenix Property.     (iii)   The
notional amount of the Rate Cap shall be increased by $2,790,000.     (iv)   The
Lender shall have received an opinion of local counsel for the Borrower
regarding the proper form and enforceability of the deed of trust and the
assignment of leases and rents encumbering such property.     (v)   No Event of
Default shall have occurred and be continuing under this Loan Agreement.    
(vi)   Each of the representations and warranties of the Borrower set forth in
this Loan Agreement shall be true and accurate as of the date of such
disbursement.

          (b) In the event the Phoenix Disbursement is made:

  (i)   The Allocated Loan Amount shall be $2,790,000 for the Phoenix Property,
and Exhibit E will be deemed modified accordingly.     (ii)   The following
references shall be modified:

  (A)   Exhibit G will be deemed modified by any additional capital improvements
identified by Lender in writing.     (B)   the Monthly Replacement Reserve
Deposit shall be increased by $550.00.     (C)   all references to Property
shall be deemed to include the Phoenix Property.

92



--------------------------------------------------------------------------------



 



  (D)   the Capital Improvements/Deferred Maintenance Deposit shall be increased
by $600,000.     (E)   the Replacement Reserve Cap and any applicable Letter of
Credit shall be increased by $6,600.

  (iii)   The equity investment described in Sections 8.30 and 9.17 shall be
increased by $1,235,000.

93



--------------------------------------------------------------------------------



 



Loan Number: 48442

     
Attachments:
   
 
   
Schedule 8.01
  Exceptions to Required Approvals
Schedule 8.04
  Litigation
Schedule 8.08
  Condemnation Proceedings
Schedule 8.09
  Exceptions to Compliance with Requirements of Law
Schedule 8.10
  Exceptions to Required Licenses and Permits
Schedule 8.11
  Exceptions to Separate Tax Lots
Schedule 8.15
  Encroachments
Schedule 8.19(A)
  Leases
Schedule 8.19(D)
  Leases to Related Persons
Schedule 8.32
  Leases for which no memorandum has been recorded and
 
  Changes since Memorandum of Lease
Exhibit A
  Compliance Certificate Form
Exhibit B
  Disbursement Request Form
Exhibit C
  Capital Improvements
Exhibit D
  Organizational Chart
Exhibit E
  Allocated Loan Amount
Exhibit F
  Replacements
Exhibit G
  List of Properties
Exhibit H
  Excess Parcel
Exhibit I
  Future Funding Conditions

[Remainder of page is blank; signatures appear on next page.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Lender and Borrower hereby sign, seal and deliver
this Loan Agreement. By signing below on behalf of Borrower, Equity Owner also
consents, in its individual capacity, to the obligations of Equity Owner set
forth in Sections 9.11(c), 8.21 and Article 15 of this Loan Agreement.

                              LENDER:
 
                            GMAC COMMERCIAL MORTGAGE BANK, a Utah industrial
bank
 
                            By:   /s/ Nancy Bendokas                          
Name:   Nancy Bendokas         Title:   Limited Signer
 
                            BORROWER:
 
                            PCAA SP, LLC, a Delaware limited liability company
 
                            By:   PCAA Parent, LLC, a Delaware limited liability
        company, its Sole Member
 
                                By:   Parking Company of America Airports      
      Holdings, LLC, a Delaware limited liability             company, its
Managing Member
 
                                    By:   Macquarie Americas Parking            
    Corporation, a Delaware                 corporation, its Managing Member
 
                                        By:   /s/ Peter Stokes                  
   
 
                  Name:   Peter Stokes
 
                  Title:   Vice President
 
                            Borrower’s State Identification Number:
 
                             
 
                            Borrower’s Tax Identification Number:
 
                             

2



--------------------------------------------------------------------------------



 



          Parking Company of America Airports LLC executes this Agreement to
acknowledge the provisions of Section 8.34 hereof.

                                  PARKING COMPANY OF AMERICA AIRPORTS LLC
 
                                By:   PCAA Parent, LLC, a Delaware limited
liability
company, its Sole Member
 
                                    By:   Parking Company of America Airports
Holdings, LLC, a Delaware limited liability company, its Managing Member
 
                                        By:   Macquarie Americas Parking
Corporation, a Delaware corporation, its Managing Member
 
                                            By:   /s/ Peter Stokes              
                                    Name:   Peter Stokes                    
Title:   Vice President

3



--------------------------------------------------------------------------------



 



SCHEDULE 8.01
Exceptions to Required Approvals

1.   St. Louis Site, Edmunson, Missouri, requires that a new certificate of
occupancy be issued after a transfer of real estate is completed. Borrower has
made the necessary applications but a final certificate of occupancy cannot be
provided until the closing has occurred. Once the closing occurs, the final
certificate of occupancy will be pursued by Borrower diligently.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.04
Litigation
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.08
Condemnation Proceedings

1.   Phoenix Site, Borrower is acquiring the Phoenix Site subject to a
pre-existing purchase agreement pursuant to which the City of Phoenix is
acquiring 2,076 square feet of frontage along East Washington Street along with
a temporary construction easement and a public utility easement. A copy of this
purchase agreement was provided to Lender.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.09
Exceptions to Compliance with Requirements of Law

1.   St. Louis Site, Edmunson, Missouri, requires that a new certificate of
occupancy be issued after a transfer of real estate is completed. Borrower has
made the necessary applications but a final certificate of occupancy cannot be
provided until the closing has occurred. Once the closing occurs, the final
certificate of occupancy will be pursued by Borrower diligently.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.10
Exceptions to Required Licenses and Permits

1.   St. Louis Site, Edmunson, Missouri, requires that a new certificate of
occupancy be issued after a transfer of real estate is completed. Borrower has
made the necessary applications but a final certificate of occupancy cannot be
provided until the closing has occurred. Once the closing occurs, the final
certificate of occupancy will be pursued by Borrower diligently.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.11
Exceptions to Separate Tax Lots
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.15
Encroachments
As shown on surveys delivered to Lender.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.19(A)
Leases

1.   Buffalo, the Buffalo Site is subject to an office space lease in favor of
Pasquale Scarzamuzza dated July 1, 1992 which has been renewed on a year to year
basis.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.19(D)
Leases to Related Persons
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.32
Leases for which no memorandum has been recorded
and
Changes since Memorandum of Lease
None.

 



--------------------------------------------------------------------------------



 



Exhibit A
Compliance Certificate Form

 



--------------------------------------------------------------------------------



 



COMPLIANCE CERTIFICATE
Borrower
Name:                                                                                                                                                                
Property
Address:                                                                                                                                                                
GMACCM Loan
Number:                                                                                                                                            
Borrower is providing this Compliance Certificate in accordance with the terms
of the Loan Agreement dated October 3, 2005 (“Loan Agreement”) executed between
Borrower and GMAC Commercial Mortgage Bank (“Lender”). Capitalized terms used in
this Compliance Certificate and not specifically defined herein have the meaning
provided in the Loan Agreement.
This Compliance Certificate covers the period from                     , 
200___  through                     , 200___, inclusive (“Covered Period”).
Borrower hereby represents, warrants and certifies to Lender that, as of the
date hereof (or such other date as may be specified below), and unless otherwise
provided on Schedule A hereto:

1.   No Event of Default has occurred and is continuing [, and no event or
condition exists that would be an Event of Default if notice had been given or
applicable grace/cure periods had expired (or both).]   2.   Borrower’s
representations and warranties set forth in the Loan Documents [(including
without limitation, those in Article 8 of the Loan Agreement and in Article 2 of
the Environmental Indemnity Agreement)] are true and correct in all material
respects.   3.   The Debt Service Coverage Ratio as of the end of the Covered
Period is:

             
 
  Required:   ___  to 1.0    
 
  Actual:   ___  to 1.0    

4.   Guarantor’s Net Worth as of the end of the Covered Period is:

             
 
  Required:   ___    
 
  Actual:   ___    

5.   Guarantor’s Liquidity as of the end of the Covered Period is:

             
 
  Required:   ___    
 
  Actual:   ___    

6.   The following financial statements of Borrower (“Financial Statements”)
attached hereto are true, accurate and complete reports of the period covered
thereby:

    [___] [monthly][quarterly][year-to-date] operating statement for the
Property

 



--------------------------------------------------------------------------------



 



    [___] [monthly][quarterly][year-to-date] balance statement       [___]
[monthly][quarterly][year-to-date] changes in financial position       [___]
[monthly][quarterly][year-to-date] profit/loss statement       [___]
[monthly][quarterly][year-to-date] statement detailing the amount and type of
Capital Expenditures completed at the Property during           the applicable
period

No payments have been made to equity investors in Borrower as returns of equity
other than as reported in [identify applicable financial statement and its
date].

7.   No Transfer has occurred in violation of the Loan Agreement. If any change
has occurred in Borrower’s Organizational Chart, a new Organizational Chart is
attached hereto.   8.   The attached operating budget for the Property is a
true, accurate and complete projection of Operating Income, Operating Expenses
and Capital Expenditures reasonably anticipated in good faith for the period
commencing on ___ and ending ___, inclusive.   9.   No floods, major plumbing or
water leaks have occurred at the Property since the end of the Covered Period in
the last Compliance Certificate.   10.   No event or condition exists which, in
Borrower’s reasonable judgment, could have Material Adverse Effect on Borrower,
any Guarantor, the Property, the Property Manager or any Major Lease.   11.   No
change has occurred in the Property Manager or with respect to the Property
Management Contract. No event of default currently exists under the Property
Management Contract[, and no event or condition exists that would be an event of
default under the Property Management Contract if notice had been given or
applicable grace/cure periods had expired (or both)].   12.   All policies of
insurance required for the Loan are in full force and effect and in the required
coverage amounts. Borrower has not received notice that any insurance policy is
to be cancelled, not renewed, materially modified or existing coverage excluded.

[OPTIONAL PROVISIONS, AS NEEDED]

13.   The Loan-to-Value Ratio as of the determination date is:

             
 
  Required:   ___    
 
  Actual   ___    

2



--------------------------------------------------------------------------------



 



14.   The outstanding principal balance of all indebtedness (other than the
Loan) of Borrower is ___. Schedule A identifies each obligation, the purpose,
and principal amount due.   15.   The outstanding principal balance of all
indebtedness of Equity Owner is ___. Schedule A identifies each obligation, the
purpose, and principal amount due.   16.   No unpaid or unreimbursed
construction or fit-up allowances are due to any tenant of a Major Lease.   17.
  The O&M Plan (as defined in the Environmental Indemnity Agreement) for [define
purpose] is being followed and maintained.   18.   The attached current budget
for ______ [define scope of work, e.g. Capital Improvements, Replacements]
represents Borrower’s good faith and reasonable estimate of the funds needed to
complete the required work. Any change in a budget item, scope of work, or
completion date since the end of the Covered Period in the last Compliance
Certificate is identified on Schedule A. [No material dispute exists between
Borrower and any contractor, supplier, subcontractor or material provider in
connection with any work or improvements being performed at the Property.]   19.
  [Use this provision when repairs/improvements are required, but Lender has not
escrowed, reserved or held back funds to ensure completion]. The [define scope
of work, e.g. Capital Improvements] [have been completed][are progressing on
schedule] in compliance with the requirements of the Loan Agreement. All
payments due to contractors, suppliers, subcontractors and material providers in
connection with such work have been paid in full, and no Liens exists against
the Property in connection with such work.

3



--------------------------------------------------------------------------------



 



BY SIGNING BELOW, Borrower certifies that (a) all information provided in this
Compliance Certificate and Schedule A hereto (if attached) is true, accurate and
correct in all material respects and does not omit any material fact that would
make any statement false or misleading and (b) the undersigned representative is
duly authorized to sign this Compliance Certificate on Borrower’s behalf.

         
 
Borrower    
 
       
Date:
By: 
 
   
 
Name:    
 
Title:    

4



--------------------------------------------------------------------------------



 



Exhibit B
Disbursement Request Form

 



--------------------------------------------------------------------------------



 



Exhibit C
Capital Improvements
     None.

2



--------------------------------------------------------------------------------



 



Exhibit D
Organizational Chart

3



--------------------------------------------------------------------------------



 



Exhibit E
Allocated Loan Amount

                 
Buffalo
  -   $ 9,100,000      
Houston
  -   $ 1,100,000      
Columbus
  -   $ 4,300,000      
Oklahoma City
  -   $ 3,500,000      
Philadelphia
  -   $ 10,250,000      
St. Louis
  -   $ 20,500,000      

4



--------------------------------------------------------------------------------



 



Exhibit F
Replacements

5



--------------------------------------------------------------------------------



 



Exhibit G
List of Properties

         
1.
  Buffalo, NY    
2.
  Houston, TX    
3.
  Columbus, OH    
4.
  Oklahoma City, OK    
5.
  Philadelphia, PA    
6.
  St. Louis, MO    

6



--------------------------------------------------------------------------------



 



Exhibit H
Oklahoma City Release Parcel

7



--------------------------------------------------------------------------------



 



Exhibit I
Future Funding Conditions
     Lender’s obligation to fund the La Guardia Property or the Phoenix Property
shall be conditioned upon, and subject to, satisfaction of each of the following
conditions:
     (a) Lender shall have received to the extent not previously delivered to
and approved by Lender prior to the date hereof:
          (i) a final written appraisal satisfactory to Lender;
          (ii) a written comprehensive environmental Phase One site assessment
meeting Lender’s requirements, conducted using ASTM standards by certified
independent qualified environmental consultant(s) registered with the Lender,
and satisfactory resolution of any environmental issues raised therein
(including, but not limited to, Phase II environmental reports if necessary);
          (iii) a final written architectural and engineering report by an
engineering firm designated by Lender satisfactory to Lender; and
          (iv) the original, or a copy certified by the insurance agent, of the
policy(ies) of insurance, all in form and content satisfactory to Lender.
Insurance binders or certificates will not be accepted.
     (b) Final review and approval of any documentation, other than the Loan
Documents, contemplated by the transaction described in the Addendum to
Application or otherwise required in satisfying all of the remaining terms and
conditions of this letter.
     (c) All of the terms, covenants and conditions of the Addendum to
Application dated August 10, 2005 (“Application”) and this Exhibit I on the part
of Borrower to be fulfilled or performed shall have been fulfilled and performed
to the satisfaction of Lender.
     (d) Other terms and conditions:
          (i) Intentionally omitted.
          (ii) Intentionally omitted.
          (iii) Intentionally omitted.
          (iv) Receipt of estoppels and consents from landlords under all ground
leases (which will be in effect after the Loan Closing) in form substantially
similar to those attached to the Agreement for the Sale and Purchase of Property
dated as of August 2, 2005, together with satisfactory estoppels for any leases
subsequently entered into after the dates of the aforesaid estoppels and
consents.

8



--------------------------------------------------------------------------------



 



          (v) Receipt and approval by Lender, to its satisfaction, of zoning
letters with respect to the properties or alternatively, receipt by Lender, to
its satisfaction, of other evidence of zoning compliance with respect to the
properties.
          (vi) Intentionally omitted.
          (vii) Execution and delivery of a purchase and sale agreement in
substantially the form which has been approved by Lender and performance by
Borrower of its obligations thereunder, to the extent same are capable of being
performed as of the Loan Closing.
          (viii) Review and approval of satisfactory title searches and surveys
for each property and delivery of title insurance policies or marked title
commitments for all such properties in a form and having endorsements
satisfactory to Lender.
     (e) Except as approved in writing by Lender:
          (i) As to those properties for which a site inspection has been
conducted, since the date of such inspection by Lender, no material portion of
such property shall have been damaged and not repaired to Lender’s satisfaction,
or shall have been taken in condemnation or other similar proceedings, or any
such proceedings shall be pending;
          (ii) As to those properties for which a site inspection has been
conducted, since the date of such inspection by Lender, there has been no
material change in the structure or physical condition thereof;
          (iii) neither Borrower nor any Guarantor or any affiliate thereof, or
officers or principals of any of the foregoing, shall be the subject of any
bankruptcy, reorganization or insolvency proceeding;
          (iv) no default shall have occurred and be continuing in the
performance of any obligation of Borrower, the Guarantors or any affiliate of
any of the foregoing in the instruments evidencing, securing or guaranteeing any
other loan;
          (v) except as disclosed in the environmental reports required to be
delivered to Lender and which have been approved in connection with the Loan, no
asbestos, toxic waste, oil or petroleum spillage or other Hazardous Substances
(as defined in the Loan Documents) or condition shall exist on any property;
          (vi) intentionally omitted;
          (vii) the income and expenses of the properties, and any other
features of the transaction contemplated hereby, shall be substantially as
represented in this Exhibit I or any other documents delivered to, or
communications with, Lender in order to induce Lender to make the Loan;

9



--------------------------------------------------------------------------------



 



          (viii) a material adverse change shall not have occurred in (a) the
financial condition of, or (b) any information or other matters affecting,
Borrower or the Guarantors since the date the financial data, documentation,
information or other matters relating to such persons or entities was disclosed
to Lender;
          (ix) no other change in facts, events, conditions or circumstances
shall occur, and no new facts, events, conditions or circumstances shall occur
after the date hereof, which may reasonably be expected to cause the Loan to
become delinquent or to materially and adversely affect the (a) Loan or
property, (b) business, operations, properties or condition (financial or
otherwise) of the Borrower or Guarantors or (c) financial, banking or capital
markets such that a prudent lender would be unwilling or unable to close the
Loan or unable or unwilling to securitize, syndicate or sell on a whole loan
basis the Loan thereafter; and
          (x) All of the information provided by Borrower, the Guarantors or any
affiliate thereof, or any officers or principals of any of the foregoing, in
connection with Borrower’s application for the Loan, including but not limited
to questionnaires completed by any of the foregoing persons or entities, was
true and correct in all material respects on the dates provided and did not omit
any information necessary to render the information provided complete and
accurate in all material respects on the respective dates provided, and all such
information shall remain materially accurate on the Closing Date, except as
Borrower has otherwise disclosed in writing to, and has been approved in writing
by, Lender. All representations and warranties by Borrower and the Guarantors in
the Loan Documents shall be accurate and complete on the Closing Date.
     (f) Intentionally omitted.
     (g) Any and all amounts required to be paid by Borrower on or before the
Closing Date in accordance with the Loan closing settlement statement
(including, without limitation, amounts specified by Lender in the Loan
Agreement as initial deposits for the escrow and reserve accounts required to be
maintained under the Loan Agreement) shall have been paid to Lender’s designated
escrow agent by wire transfer of immediately available funds no later than 12:00
noon New York City time on the Closing Date.
     (h) There shall have been no material adverse change to any of the due
diligence conducted by and approved by Lender as of the date hereof.

10